       Case
         Case
            2:20-cv-01973-RJC
              2:20-cv-01973-RJCDocument
                                 Document
                                        8-11 Filed
                                             Filed 01/13/21
                                                   12/18/20 Page
                                                            Page 11 of
                                                                    of 163
                                                                       5




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DARTH NEWMAN,                                 )
                                               )                       2:20-1973
                                                     Civil Action No. _________
                       Plaintiff,              )
                                               )
        v.                                     )
                                               )
 POLLOCK COHEN, LLP,                           )     ELECTRONICALLY FILED
 STEVE COHEN,                                  )
 CHRISTOPHER K. LEUNG, and                     )
 ADAM POLLOCK,

                       Defendants.

                                    NOTICE OF REMOVAL

To:    The Honorable Judges of the United States District Court
       for the Western District of Pennsylvania

       Defendants Pollock Cohen, LLP, Steve Cohen, Christopher K. Leung, and Adam Pollock,

by and through their undersigned counsel, and in accordance with the applicable Federal Rules of

Civil Procedure and Title 28 of the United States Code §§ 1332, 1441, and 1446, file this Notice

of Removal and remove the action entitled “Darth Newman v. Pollock Cohen, LLP, Steve Cohen,

Christopher K. Leung, and Adam Pollock,” Case No. GD-20-012030, which was originally filed

in the Court of Common Pleas of Allegheny County, Commonwealth of Pennsylvania, to the

United States District Court for the Western District of Pennsylvania. Removal of this action is

based upon the following:

                                       BACKGROUND

       1.     Plaintiff Darth Newman filed the instant action in the Court of Common Pleas of

Allegheny County, Commonwealth of Pennsylvania on or about November 24, 2020. A copy of

the Complaint filed by Newman in the state court action is attached hereto as Exhibit A.

       2.     On December 15, 2020, Defendants accepted service of the Complaint.
        Case
          Case
             2:20-cv-01973-RJC
               2:20-cv-01973-RJCDocument
                                  Document
                                         8-11 Filed
                                              Filed 01/13/21
                                                    12/18/20 Page
                                                             Page 22 of
                                                                     of 163
                                                                        5




        3.         This Notice of Removal is being filed within 30 days from service of the Complaint

in the above matter. The Notice of Removal is, therefore, timely filed under 28 U.S.C. § 1446(b).

                                                VENUE

        4.         The Court of Common Pleas of Allegheny County, in which Newman’s Complaint

was filed, is within this Court’s District. This action is therefore properly removable to this Court

under 28 U.S.C. § 1446(a).

                                   REMOVAL IS PROPER
                             BASED ON DIVERSITY JURISDICTION

        5.         This action is within the original jurisdiction of this Court pursuant to 28 U.S.C.

§ 1332, as the matter in controversy “exceeds the sum or value of $75,000, exclusive of interest

and costs, and is between . . . citizens of different States . . . .” 28 U.S.C. § 1332(a)(1).

        A.         There is complete diversity amongst the parties.

        6.         Newman is a citizen of the Commonwealth of Pennsylvania (See Compl. at ¶ 2).

        7.         Defendant Pollock Cohen, LLP is a New York LLP with a principal place of

business in New York, New York. (Id. at ¶ 3).

        8.         Defendants Cohen, Leung, and Pollock are all citizens of the State of New York.

(Id. at ¶¶ 4-6).

        9.         As such, for the purposes of diversity jurisdiction, Defendants are all deemed to be

citizens of New York. See Ruben v. United States, 918 F. Supp. 2d 358, 361 (E.D. Pa. 2013)

(noting that an LLP’s citizenship for diversity purposes is determined by the citizenship of its

partners).

        10.        Because Defendants and Newman are citizens of different States, complete

diversity exists in this action. See 28 U.S.C. §1332(a)(1).




                                                    2
        Case
          Case
             2:20-cv-01973-RJC
               2:20-cv-01973-RJCDocument
                                  Document
                                         8-11 Filed
                                              Filed 01/13/21
                                                    12/18/20 Page
                                                             Page 33 of
                                                                     of 163
                                                                        5




       B.      The $75,000 amount in controversy threshold is met.

       11.     “When the amount in controversy is not specified in the complaint, the court must

assess the claims and attempt to translate those claims into monetary sums.” Lupole v. Collins

Pine Co., No. 07-73, 2007 U.S. Dist. LEXIS 76015, at *5 (W.D. Pa. Oct. 12, 2007).

       12.     “[T]he amount in controversy is not measured by the low end of an open-ended

claim, but rather by a reasonable reading of the value of the rights being litigated.” Id. at *18

(citing Angus v. Shiley Inc., 989 F.2d 142, 146 (3d Cir. 1993)).

       13.     Newman’s Complaint seeks damages exceeding $75,000, including, among other

things, five to ten percent of all contingency recoveries from Pollock Cohen cases on which he

was working at the time of his termination, including a “multi-million-dollar case” and multiple

other contingency recoveries. (See, e.g., Compl. at ¶¶ 92, 94).

       14.     For those reasons, the amount in controversy requirement has been met. See 28

U.S.C. §1332(a)(1).

                COMPLIANCE WITH PROCEDURAL REQUIREMENTS

       15.     This Notice of Removal has been filed within 30 days after service of Plaintiff’s

Complaint. Accordingly, this Notice of Removal is timely filed pursuant to 28 U.S.C. §1446(b).

       16.     Attached hereto are the pleadings and the docket entries currently on file in the

Court of Common Pleas of Allegheny County, Commonwealth of Pennsylvania Exhibit B.

       17.     Upon filing this Notice of Removal, Defendants will provide a written notification

to Plaintiff and will file a Notice of Filing of Notice of Removal with the Clerk of the Court of

Common Pleas of Allegheny County, Pennsylvania. A true and correct copy of the Notice of Filing

of Notice of Removal is attached as Exhibit C.




                                                 3
        Case
          Case
             2:20-cv-01973-RJC
               2:20-cv-01973-RJCDocument
                                  Document
                                         8-11 Filed
                                              Filed 01/13/21
                                                    12/18/20 Page
                                                             Page 44 of
                                                                     of 163
                                                                        5




       18.     Defendants file this Notice without waiving any defenses to the claims asserted by

Plaintiff, without conceding that Plaintiff has stated claims upon which relief can be granted, and

without conceding that Plaintiff is entitled to any damages against Defendants in any amount

whatsoever.

       WHEREFORE, Defendants respectfully request that the United States District Court for

the Western District of Pennsylvania accept the removal of this action from the Court of Common

Pleas of Allegheny County, Pennsylvania and direct that that Court have no further jurisdiction

over this matter unless this case is remanded.

Dated: December 18, 2020                     Respectfully submitted,

                                             JACKSON LEWIS P.C.


                                             /s/ Joanna Rodriguez
                                             Marla N. Presley
                                             PA ID No. 91020
                                             Marla.Presley@jacksonlewis.com
                                             Joanna M. Rodriguez
                                             PA ID No. 318853
                                             Joanna.Rodriguez@jacksonlewis.com
                                             1001 Liberty Avenue, Suite 1000
                                             Pittsburgh, PA 15222
                                             (412) 232-0404
                                             (412) 232-3441 facsimile

                                             Counsel for Defendants




                                                 4
          Case
            Case
               2:20-cv-01973-RJC
                 2:20-cv-01973-RJCDocument
                                    Document
                                           8-11 Filed
                                                Filed 01/13/21
                                                      12/18/20 Page
                                                               Page 55 of
                                                                       of 163
                                                                          5




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DARTH NEWMAN,                                   )
                                                 )                      2:20-1973
                                                       Civil Action No. _________
                          Plaintiff,             )
                                                 )
          v.                                     )
                                                 )
 POLLOCK COHEN, LLP,                             )     ELECTRONICALLY FILED
 STEVE COHEN,                                    )
 CHRISTOPHER K. LEUNG, and                       )
 ADAM POLLOCK,

                          Defendants.

                                   CERTIFICATE OF SERVICE

         I hereby certify that on December 18, 2020, I electronically filed the foregoing Notice of

Removal with the Clerk of the Court using the CM/ECF system, and have provided a courtesy

copy to Plaintiff’s counsel of record at the following address, via electronic mail:

                                      Rachel L. McElroy, Esq.
                                      McElroy Law Firm LLC
                                       461 Cochran Rd. #107,
                                        Pittsburgh, PA 15228
                                 Email: rachel@mcelroylawfirm.com
                                        Phone: 412-620-8735



                                              /s/ Joanna Rodriguez
                                              Joanna Rodriguez




4841-3545-2115, v. 2




                                                 5
                                  Case
                                   Case2:20-cv-01973-RJC
                                        2:20-cv-01973-RJC Document
                                                           Document8-1
                                                                    1-1 Filed
                                                                         Filed01/13/21
                                                                               12/18/20 Page
                                                                                         Page61ofof163
                                                                                                    2
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
DARTH NEWMAN                                                                                                POLLOCK COHEN, LLP, STEVE COHEN, CHRISTOPHER K.
                                                                                                            LEUNG, AND ADAM POLLOCK
    (b) County of Residence of First Listed Plaintiff            Allegheny                                     County of Residence of First Listed Defendant               New York (NY)
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Rachel L. McElroy, Esq.                                                                                     Marla N. Presley, Esq
McElroy Law Firm LLC                                                                                        Jackson Lewis, PC
461 Cochran Rd. #107                                                                                        1001 Liberty AveSuite 1000
Pittsburgh, PA 15228                                                                                        Pittsburgh, PA 15222
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                           and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1      Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                            of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2       ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3       ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158           ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                  ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                  ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                     ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                 ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                  ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                      ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                           Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                   ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY               ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)              ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                  Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))        ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI            ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))              ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                               ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                               Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                           ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                 PRISONER PETITIONS           ’   791 Employee Retirement              FEDERAL TAX SUITS               ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights          Habeas Corpus:                      Income Security Act            ’ 870 Taxes (U.S. Plaintiff               Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                    ’ 463 Alien Detainee                                                        or Defendant)                      Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment                ’ 510 Motions to Vacate                                              ’ 871 IRS—Third Party             ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                        Sentence                                                              26 USC 7609                        State Statutes
’   245 Tort Product Liability               Accommodations            ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -    ’ 535 Death Penalty                 IMMIGRATION
                                             Employment                  Other:                      ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -    ’ 540 Mandamus & Other        ’ 465 Other Immigration
                                             Other                     ’ 550 Civil Rights                  Actions
                                     ’   448 Education                 ’ 555 Prison Condition
                                                                       ’ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from              ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                  Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          Title 28 of the United States Code §§ 1332, 1441, and 1446
VI. CAUSE OF ACTION                       Brief description of cause:
                                          Alleged failure to pay compensation under Pennsylvania statutory, common law
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                     JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
12/18/2020                                                              /s/ Joanna Rodriguez
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                             MAG. JUDGE
         Case
          Case2:20-cv-01973-RJC
               2:20-cv-01973-RJC Document
                                  Document8-1
                                           1-1 Filed
                                                Filed01/13/21
                                                      12/18/20 Page
                                                                Page72ofof163
                                                                           2


                                   JS 44A REVISED June, 2009
         IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                         THIS CASE DESIGNATION SHEET MUST BE COMPLETED

PART A
     This case belongs on the (      Erie       Johnstown          Pittsburgh) calendar.
1. ERIE CALENDAR    - If
                      cause of action arose in the counties of Crawford, Elk, Erie,
     Forest, McKean. Venang or Warren, OR any plaintiff or defendant resides in one of said
     counties.
2. JOHNSTOWN CALENDAR  - If cause of action arose in the counties of Bedford, Blair,
     Cambria, Clearfield or Somerset OR any plaintiff or defendant resides in one of
     said counties.

3. Complete if on ERIE CALENDAR: I certify that the cause of action arose in
    County and that the                      resides in                   County.

4. Complete if on JOHNSTOWN CALENDAR: I certify that the cause of action arose in
                     County and that the           resides in                   County.

PART B (You are to check ONE of the following)
1.       This case is related to Number                 . Short Caption             .
2.       This case is not related to a pending or terminated case.

DEFINlTIONS OF RELATED CASES:
CIVIL: Civil cases are deemed related when a case filed relates to property included in
another suit or involves the same issues of fact or it grows out of the same transactions
as another suit or involves the validity or infringement of a patent involved in another
suit EMINENT DOMAIN: Cases in contiguous closely located groups and in common ownership
groups which will lend themselves to consolidation for trial shall be deemed related.
HABEAS CORPUS & CIVIL RIGHTS: All habeas corpus petitions filed by the same individual
shall be deemed related. All pro se Civil Rights actions by the same individual shall be
deemed related.

PARTC
I. CIVIL CATEGORY (Select the applicable category).
   1.     Antitrust and Securities Act Cases
   2.     Labor-Management Relations
   3.     Habeas corpus
   4.     Civil Rights
   5.     Patent, Copyright, and Trademark
   6.     Eminent Domain
   7.     All other federal question cases
   8.      All personal and property damage tort cases, including maritime, FELA,
          Jones Act, Motor vehicle, products liability, assault, defamation, malicious
            prosecution, and false arrest
   9.      Insurance indemnity, contract and other diversity cases.
  10.      Government Collection Cases (shall include HEW Student Loans (Education),
                V A    0verpayment, Overpayment of Social Security, Enlistment
                Overpayment (Army, Navy, etc.),    HUD Loans, GAO Loans (Misc. Types),
                Mortgage Foreclosures, SBA Loans, Civil Penalties and Coal Mine
                Penalty and Reclamation Fees.)



     I certify that to the best of my knowledge the entries on this Case Designation
     Sheet are true and correct


     Date:   12/18/2020                 /s/ Joanna Rodriguez
                                                              ATTORNEY AT LAW

NOTE: ALL SECTIONS OF BOTH FORMS MUST BE COMPLETED BEFORE CASE CAN BE PROCESSED.
      Case
      Case2:20-cv-01973-RJC
           2:20-cv-01973-RJC Document
                             Document8-1
                                      1-2 Filed
                                          Filed01/13/21
                                                12/18/20 Page
                                                         Page81of
                                                                of163
                                                                   60




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

DARTH NEWMAN,                                CIVIL DIVISION

           Plaintiff,

     vs.                                     GD No.

POLLOCK COHEN, LLP,
STEVE COHEN,
CHRISTOPHER K. LEUNG, and
ADAM POLLOCK,

           Defendants.                       CIVIL COMPLAINT AND
                                             DECLARATORY JUDGEMENT




                                             Filed on Behalf of Plaintiff

                                             Counsel of Record for this Party:

                                             Rachel L. McElroy
                                             PA ID No. 321624

                                             McElroy Law Firm LLC
                                             461 Cochran Rd. #107
                                             Pittsburgh, PA 15228
                                             412-620-8735
                                             email: ​rachel@mcelroylawfirm.com


                                             JURY TRIAL DEMANDED
        Case
        Case2:20-cv-01973-RJC
             2:20-cv-01973-RJC Document
                               Document8-1
                                        1-2 Filed
                                            Filed01/13/21
                                                  12/18/20 Page
                                                           Page92of
                                                                  of163
                                                                     60




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

DARTH NEWMAN,                                                CIVIL DIVISION

               Plaintiff,

       vs.                                                   GD No.

POLLOCK COHEN, LLP,
STEVE COHEN,
CHRISTOPHER K. LEUNG, and
ADAM POLLOCK,

               Defendants.


                                    NOTICE TO DEFEND

You have been sued in Court. If you wish to defend against the claims set forth in the following
pages, you must take action within twenty (20) days after this Complaint and Notice are served
by entering a written appearance personally or by attorney and filing in writing with the Court
your defenses or objections to the claims set forth against you. You are warned that if you fail to
do so the case may proceed without you and a judgment may be entered against you by the Court
without further notice for any money claimed in the Complaint or for any property or other rights
important to you.


YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
  HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
    OFFICE SET FORTH BELOW. THIS OFFICE CAN PROVIDE YOU WITH
               INFORMATION ABOUT HIRING A LAWYER.

                            LAWYER REFERRAL SERVICE
                       ALLEGHENY COUNTY BAR ASSOCIATION
                              400 KOPPERS BUILDING
                                 436 SEVENTH AVE.
                         PITTSBURGH, PENNSYLVANIA 15219

                                   Telephone: (412) 261-5555




                                                                                                  2
       Case
        Case2:20-cv-01973-RJC
             2:20-cv-01973-RJC Document
                                Document8-1
                                         1-2 Filed
                                              Filed01/13/21
                                                    12/18/20 Page
                                                              Page10
                                                                   3 of 163
                                                                        60




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

DARTH NEWMAN,                                                CIVIL DIVISION

               Plaintiff,

       vs.                                                   GD No.

POLLOCK COHEN, LLP,
STEVE COHEN,
CHRISTOPHER K. LEUNG, and
ADAM POLLOCK,

               Defendants.


                                      CIVIL COMPLAINT

       AND NOW, comes Plaintiff Darth Newman (“Newman”), by and through his attorney,

Rachel L. McElroy, Esquire and files the within Civil Complaint, averring as follows:

                                         I. Introduction

       1.      Plaintiff Darth Newman brings this lawsuit to recover damages for lost wages,

breach of contract, restitution for unjust enrichment, statutory fines for violations related to his

various counts, pre- and post-judgment interest and attorney’s fees and cost. Newman worked

for Defendant Pollock Cohen, LLP (hereinafter “The Firm”) as Special Counsel until Defendants

terminated his employment due to COVID-19 related financial difficulties on March 25, 2020.

As a part of Newman’s compensation, The Firm agreed to pay him five to ten percent of ​all

contingency recoveries and attorneys’ fee awards. Just prior to his termination, Newman spent

significant time working on a multi-million dollar contingency case. After terminating

Newman’s employment, the multi-million dollar case settled and The Firm obtained significant

fees. The Firm took steps to conceal the multi-million dollar case settlement from Newman.


                                                                                                  3
        Case
         Case2:20-cv-01973-RJC
              2:20-cv-01973-RJC Document
                                 Document8-1
                                          1-2 Filed
                                               Filed01/13/21
                                                     12/18/20 Page
                                                               Page11
                                                                    4 of 163
                                                                         60




Newman seeks payment on the contingency recovery for the multi-million dollar case and all

contingency matters active at the time of his termination in accordance with his compensation

agreement.

                                            II. Parties

        2.      Plaintiff, Darth Newman, is an adult individual who resides in Moon Township,

Allegheny County, Pennsylvania.

        3.      Defendant, Pollock Cohen, LLP (hereinafter “The Firm”), is a New York limited

liability partnership with a principal place of business located at 60 Broad Street, Suite 2417 24th

Floor, New York, New York, 10004.

        4.      Defendant, Steve Cohen, is an individual who resides in Manhattan, New York

County, New York.

        5.      Defendant, Christopher K. Leung, is an individual who resides in Brooklyn, Kings

County, New York.

        6.      Defendant, Adam Pollock, is an individual who resides in Brooklyn, Kings

County, New York.

        7.      On information and belief, Defendants Cohen, Pollock, and Leung are equal

equitable partners in The Firm and as such are jointly liable for the actions of The Firm.

                                          III. Jurisdiction and Venue

        8.      This Court has general jurisdiction over all claims against Defendants pursuant to

42 Pa. C.S. ​ §​ 5301(2).

        9.      Defendants regularly conduct business in Allegheny County, Pennsylvania,

including filing lawsuits on behalf of Pennsylvania clients in the United States District Court for


                                                                                                  4
       Case
        Case2:20-cv-01973-RJC
             2:20-cv-01973-RJC Document
                                Document8-1
                                         1-2 Filed
                                              Filed01/13/21
                                                    12/18/20 Page
                                                              Page12
                                                                   5 of 163
                                                                        60




the Western District of Pennsylvania, counseling clients in the Fifth Judicial District of

Pennsylvania and sending demand letters on behalf of Allegheny County clients.

       10.     Defendants represented to clients that they conduct business in Pennsylvania by

printing business cards listing Pittsburgh as a location and by advertising online as serving clients

in Allegheny County.

       11.     One or more transactions or occurrences out of which this cause of action arose

took place in Allegheny County, Pennsylvania, as set forth in Paragraphs 14 through 70 below.

       12.     In addition, at all times relevant here, Newman continued to live and work in

Allegheny County, Pennsylvania and was the only Firm lawyer licensed to practice in the

Commonwealth of Pennsylvania.

       13.     As such, venue is proper in this Court pursuant to Pa.R.Civ.P. 2179(a).

                                             III. Facts

   A. Defendants Hire Newman

       14.     In or around December 2017, prior to The Firm’s incorporation, Defendant

Pollock contacted Newman about a position at Pollock’s prior employer.

       15.     In or around January 2018, when it became apparent Pollock intended to start his

own firm with Cohen, Pollock reached out to Newman about working at The Firm.

       16.     Defendants Pollock and Cohen incorporated The Firm on March 19, 2018.

       17.     At all times relevant to this action, Defendants Pollock and Cohen have policy

making and decision making authority over Newman’s wages and payments. After Defendant

Leung joined The Firm as the third co-equal partner in or around the spring of 2019, he also had

policy making and decision making authority over Newman’s wages and payments. Discovery


                                                                                                   5
       Case
        Case2:20-cv-01973-RJC
             2:20-cv-01973-RJC Document
                                Document8-1
                                         1-2 Filed
                                              Filed01/13/21
                                                    12/18/20 Page
                                                              Page13
                                                                   6 of 163
                                                                        60




will show Leung knew about and was involved in The Firm’s decision to deny Newman wages.

       18.      In or around April 2018, Newman began working at The Firm as an independent

contractor in exchange for twelve thousand dollars ($12,000) per month.

       19.      Defendants knew that Newman resided in Pittsburgh, Pennsylvania when they

contacted him about working at The Firm.

       20.      Newman is licensed to practice law in the Commonwealth of Pennsylvania, State

of New Jersey and New York State.

       21.      At all relevant times in this action, Newman continued to live and work in

Pennsylvania.

       22.      In or around April 2018, Newman had a phone call with Defendant Pollock to

discuss joining The Firm full time. (hereinafter “April 2018 Phone Call”) During the April 2018

Phone Call Defendant Pollock explained to Newman:

             a. That he and Defendant Cohen intended for The Firm to primarily file
                whistleblower/​qui tam​ claims and generally eschew hourly billable work.

             b. That The Firm intended to take all whistleblower/​qui tam claims on a contingency
                basis, and that although they can take years to resolve, whistleblower/​qui tam
                claims can result in significant fees.

             c. Despite The Firm’s goal of primarily filing whistleblower/​qui tam actions,
                Defendants Pollock and Cohen also stated that they wanted to bring on an
                attorney with significant knowledge and experience managing complex business
                litigation full time.

             d. They were interested in bringing Newman to The Firm because of his experience
                managing complex business litigation and they enjoyed working with him.

             e. The Firm would need to take on cases that paid on a billable hour or hybrid fee
                schedule until The Firm either secured litigation funding through an outside
                agency, or won a substantial ​qui tam c​ ontingency fee award. The Frim planned to
                bridge profitability with commercial litigation until the ​qui tam ​cases were
                resolved. Defendant Cohen publicly acknowledged similar comments in an

                                                                                                6
       Case
        Case2:20-cv-01973-RJC
             2:20-cv-01973-RJC Document
                                Document8-1
                                         1-2 Filed
                                              Filed01/13/21
                                                    12/18/20 Page
                                                              Page14
                                                                   7 of 163
                                                                        60




               article for Super Lawyers Magazine, New York Metro (Exhibit A).

       23.     Neither Defendant Pollock nor Defendant Cohen had experience practicing

complex business litigation. Defendant Cohen had only been an attorney for less than four and a

half years prior to starting The Firm, and during those years he primarily worked on a large qui

tam case, medical malpractice, and personal injury cases. Defendant Pollock spent the majority

of his legal career defending white collar criminal cases and representing the State of New York

as an Assistant Attorney General.

   B. The Compensation Scheme

       24.     After the April 2018 Phone Call, on or about April 24, 2018, Defendants Pollock

and Cohen offered Newman employment at The Firm in the position of Special Counsel due in

part to his complex business litigation experience.

       25.     However, Defendants were not able to pay Newman a base salary equivalent to

the market rate for his services because The Firm did not have steady cash flow. As a result, on

or around April 24, 2018, Defendants Pollock and Cohen offered to pay Newman ten thousand

dollars ($10,000) per month, and a “bonus” of 10% of all contingency recoveries, up to a

maximum of $200k per year bonus (hereinafter the “Initial Offer”). The Initial Offer based pay

was less than Newman made per month working as a contract attorney with The Firm.

       26.     In follow-up emails, Defendants clarified that there would be no cap, and

Newman would get 10% of recoveries up to the first $2 million, 5% thereafter, and that

contingency    recoveries   “includes   both   fee    awards   and our   part of contingency

wins/settlements/awards and bonus is calculated before deductions for overheads/comp and

non-case specific expenses.” (Exhibit B)


                                                                                              7
       Case
        Case2:20-cv-01973-RJC
             2:20-cv-01973-RJC Document
                                Document8-1
                                         1-2 Filed
                                              Filed01/13/21
                                                    12/18/20 Page
                                                              Page15
                                                                   8 of 163
                                                                        60




       27.     By accepting a reduced base salary and payroll deferral, Defendants

acknowledged Newman was taking significant risk which would be offset with a portion of The

Firm’s contingency recoveries. As Defendant Pollock stated: “​I recognize that you would be

incurring some risk here.” ​(Exhibit B)

       28.     Furthermore, as Pollock repeated in several emails, Defendants were pursuing

litigation funding   and would seek to renegotiate Newman’s compensation structure if they

secured funding. It was anticipated that securing litigation funding would permit The Firm to

more regularly pay each lawyer the same $10,000 per month but likely eat up the proceeds from

contingency wins such that neither Newman nor the partners would receive payments in excess

of their common base compensation. As Defendant Pollock put it: “In other words, less risk less

reward.” (Exhibit B)

       29.     On or about April 29 2019, Defendants further outlined the employment

agreement in an email to Newman with the compensation terms as follows:

               “1. We would set compensation at $10,000/month as W2 income. To the extent
               that we don’t have the cash flow to make the full $10k, we will pay simple
               interest at 33.33% / year on outstanding comp owed. While Steve and I wouldn’t
               make a personal guarantee on the back comp/interest owed, Pollock Cohen LLP
               would continue to be obligated for what’s owed as long as our firm or its
               successors exist. In other words, your backpay and interest immediately “vest”
               and are owed even if you leave. I recognize that you would be incurring some risk
               here...”

               “3. In addition to the above: We will pay you an annual bonus of 10% of all
               “contingency recoveries” (as defined below) up to the first $2 million per year…
               Contingency recoveries includes both fee awards and our part of contingency
               wins/settlements/awards. Bonus is calculated before deductions for
               overheads/comp and non-case specific expenses.”

               (Exhibit B) (hereinafter “Employment Contract”).



                                                                                              8
       Case
        Case2:20-cv-01973-RJC
             2:20-cv-01973-RJC Document
                                Document8-1
                                         1-2 Filed
                                              Filed01/13/21
                                                    12/18/20 Page
                                                              Page16
                                                                   9 of 163
                                                                        60




       30.        Newman accepted The Firm’s employment offer, and The Firm became

Newman’s employer.

       31.        In the Employment Contract the Parties agreed in writing to the terms of

Newman's payment compensation or in the alternative the Firm agreed to incur an obligation to

Newman which can be inferred from the relationship between the parties.

       32.        The “annual bonus” as outlined in section 3 of the Employment Contract (Exhibit

B) was a part of Newman’s core employee compensation and was not a discretionary bonus.

Instead the “bonus” is additional compensation in the form of revenue share on accounts that

existed during Newman's employment. The Firm offered Newman the revenue share on

contingency accounts to entice Newman to join the Firm. Newman accepted the core

compensation “bonus” because while he shared the downside risk in a new and unproven firm

that had no regular source of income, he would also share in the Firm's upside. As such, the

"bonus" immediately vested when Newman agreed to work for the Firm. (hereinafter “Revenue

Share”)1 The Revenue Share was not discretionary and in practice was paid on all contingency

fee recoveries.

             a. The Revenue Share was not tied to client originations.

             b. The Revenue Share was not tied to work performance.

             c. The Revenue Share was not tied to work effort or any number of hours worked or
                billed.

             d. The Revenue Share was not tied to work effort or any number of hours worked or

1
  ​The "bonus" is referred to as a Revenue Share because the term "bonus" is a misnomer and is
not used in it's legal sense. Equity share is also not fully descriptive because Newman did not
adopt the liabilities of the Firm nor did he have decision making authority. Therefore, Revenue
Share is the most descriptive term for this part of Newman’s core compensation with the Firm..

                                                                                                  9
        Case
        Case2:20-cv-01973-RJC
             2:20-cv-01973-RJC Document
                               Document8-1
                                        1-2 Filed
                                            Filed01/13/21
                                                  12/18/20 Page
                                                           Page17
                                                                10of
                                                                   of163
                                                                      60




                billed on any particular case or overall.


        33.     Defendant Pollock explained to Newman that he and The Firm specifically

rejected any compensation scheme that paid lawyers based on the work performed on any

particular case. Defendant Pollock had a poor experience working at an unrelated law firm that

incentivized attorneys to only work on the cases they brought into the business. Defendants

Pollock and Cohen wanted to create a firm based on team work and equal shares that permitted

lawyers to work the cases they enjoyed and not work the ones they did not while maintaining a

compensation structure based on shared value.

        34.     Defendants Pollock and Cohen already had some active cases when they

approached Newman to work for them and they stated that they would include all contingency

recoveries from those cases as part of the Revenue Share even if Newman never performed any

work on those cases.

        35.     Two of those cases together represented the $1 billion ​qui tam ​case still

referenced in Defendant Cohen’s law firm bio but for which another law firm was expected to be

primarily responsible. (Exhibit C) As a holdover from his government service, Defendant

Pollock was ethically barred from having any contact with those cases.

        36.     Defendants did not limit the Revenue Share to matters that were settled while

Newman was employed at The Firm, as whistleblower cases can take years to resolve and require

substantial early effort.

        37.     Defendants explained that they could not offer Mr. Newman a “market value”

salary because The Firm generated insufficient revenue to fund lawyer compensation and



                                                                                           10
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-2 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page18
                                                               11of
                                                                  of163
                                                                     60




expenses. Instead, The Firm offered Mr. Newman the Revenue Share and the same salary draw

as the two partners, Mr. Cohen and Mr. Pollock.

       38.    Newman accepted Defendants employment offer because Defendants led him to

reasonably believe that the Revenue Share applied to all contingency fee matters held by The

Firm during Newman’s employment, regardless of when those cases resolved, if ever.

       39.    After Newman accepted employment with The Firm, he was not paid the Monthly

Salary for approximately five months in 2018, but was later compensated with interest when The

Firm generated revenue.

       40.    Newman’s base compensation was similarly deferred during various other periods

of time during his employment. At the time of his termination, The Firm owed Newman

approximately $25,000 plus interest in unpaid base compensation.

       41.    While Newman worked for The Firm, Defendants always paid Newman the

Revenue Share when the revenue was obtained by The Firm. Newman has a list of all Revenue

Share and when it was paid (Exhibit D).2

    C. The Amicable Separation

       42.    On or about March 25, 2020, Defendant Cohen informed Newman that The Firm

had to terminate Newman’s employment due to financial hardships. Newman’s salary was the

largest line-item expense for The Firm, and The Firm was incurring back pay and interest

obligations on unpaid compensation owed to Newman from 2019 and 2020. Defendant Cohen

also stated he did not know how The Firm would pay rent for the month.




2
  The lone exception was a $1,812.50 Revenue Share payment that was mistakenly unpaid and
then made up when The Firm next had sufficient revenue.
                                                                                            11
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-2 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page19
                                                               12of
                                                                  of163
                                                                     60




       43.    During that call, Newman and Defendant Cohen discussed various separation

issues including, obtaining timesheets, access to non-client emails, payment of outstanding

expenses, sharing captions of cases to facilitate withdrawals, ensuring back pay payments were

accurate, and payment of the Revenue Share. During this conversation, Defendant Cohen also

agreed to give Newman a positive public-facing reference and keep his profile active on The

Firm’s website until Newman found another job. The separation was amicable.

       44.    On March 26, 2020, Newman sent Defendant Cohen an email confirming the

details of his March 25, 2020 conversation with Defendant Cohen including the continued

payment of the Revenue Share on all contingency fee matters held by The Firm at the time of

Newman’s separation. The relevant section of the email stated: “Comp - as we discussed

yesterday our deal stands such that I am owed expenses, comp, and interest through March 25,

2020 and 10/5% of contingency/attorney fee awards on existing cases to be paid as the firm

collects money.” (Exhibit E)(hereinafter “Recapping Our Call Email”)

       45.    The Recapping Our Call Email closed with a specific request that Defendant

Cohen “Please let me know if my recapping does not match your memory of our chats.” (Exhibit

E)

       46.    Despite numerous conversations between the parties throughout March, April,

June, and July 2020, no one at The Firm disputed the Recapping Our Call Email until after Mr.

Newman asked that his Revenue Share be paid out in connection with the resolution of the

Multi-Million Dollar Case. In fact, later on the very same day Newman sent the Recapping Our

Call Email, Defendant Cohen attempted to hire Newman as local counsel for an active litigation




                                                                                           12
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-2 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page20
                                                               13of
                                                                  of163
                                                                     60




case Newman had filed in the Western District of Pennsylvania while employed by The Firm.

Defendant Cohen did not once dispute the Recapping Our Call Email.

       47.      On or about April 17, 2020, Defendant Cohen wrote Newman a positive review

for the legal site Priori. In addition, Defendant Cohen stated in an April 20, 2020 email to Priori

that he let Newman go because of The Firm’s financial difficulties. (Exhibit E)

       48.      Defendant Cohen’s responses to the legal site Prior’s review questionnaire were

specific and detailed:

             ● How would you describe your experience overall, and as compared to other
               lawyers you've worked with?

                ○ Darth is incredibly bright, and a superb lawyer. He is among the smartest
                  lawyers I have ever dealt with.

             ● Please describe Darth's responsiveness and communication style.

                ○ Darth is direct, clear, and. very responsive. On numerous occasions I have
                  seen him handle difficult, prickly clients -- and their complex legal issues --
                  with tact and effectiveness.

             ● Have you had an occasion to refer another client to Darth and what was the
               feedback, if any?

                ○ Feedback from clients was always incredibly positive.

             ● Would you work with/hire Darth again?

                ○ Yes, absolutely.

             ● Reviews help our lawyers to receive more work: Please provide a few statements
               about your experience with Darth that we may share with others as they learn
               more about Darth's work

                ○ Darth has a first-rate legal mind. He is one of the best (and fastest) legal
                  researchers I have ever known. He understands complex legal issues, and cuts
                  to the key legal issues very quickly. His legal writing is very good, and his
                  negotiating skills even better. He would be a real asset to any firm and any
                  client. I am truly sorry we can't currently employ him. (We are a start-up firm,
                  and the COVID-19 pandemic has cut off most of our cash flow.) (Exhibit F)

                                                                                                13
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-2 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page21
                                                               14of
                                                                  of163
                                                                     60




   D. Defendants Become Adversarial

       49.       In or around April 2020, several of The Firm’s clients decided to leave The Firm

and pursue representation with Newman (hereinafter “Clients”).

       50.       On or about April 20, 2020, Defendant Cohen spoke with Newman about the

Clients. During that discussion, Defendant Cohen specifically stated that Defendants’

relationship with Newman would change and become much less amicable if the Clients

continued to pursue representation with Newman instead of The Firm.

       51.       Some of the Clients were contingency fee whistleblower clients. The Clients will

owe a percentage of the contingency fee to The Firm and some to Newman under their new fee

agreement and a separate agreement between each Client and The Firm. However, Newman is

still owed his Revenue Share of The Firm’s contingency fee and attorneys’ fee awards, if any, on

these matters.

             a. The Multi-Million Dollar Case

       52.       Just before his separation, in or around March 2020, Newman was in the middle

of managing the final negotiations on a large multi-million dollar ​qui tam contingency fee case

(hereinafter “Multi-Million Dollar Case.”).

       53.       The Firm and Newman expected the Multi-Million Dollar Case to settle in the

coming months generating a $560,000 to $640,000 fee for The Firm which would have been the

single largest recovery by The Firm in its short history and represents almost a year of expenses

for the Firm. Under the Employment Agreement and Revenue Share, Newman would have

received 10% of the fee or between $56,000 and $64,000.

       54.       After learning that clients had chosen to keep Newman as their lawyer and


                                                                                              14
        Case
        Case2:20-cv-01973-RJC
             2:20-cv-01973-RJC Document
                               Document8-1
                                        1-2 Filed
                                            Filed01/13/21
                                                  12/18/20 Page
                                                           Page22
                                                                15of
                                                                   of163
                                                                      60




terminate the services of The Firm, Defendants took steps to conceal the resolution of the

Multi-Million Dollar Case and avoid paying The Revenue Share.

        55.      Unbeknownst to Newman at the time, the Multi-Million Dollar Case was

voluntarily dismissed on or about May 28, 2020 before a Motion to Dismiss was filed. Upon

information and belief, this case was settled and resulted in the payment of a contingency

recovery to The Firm.

        56.       Mr. Pollock agreed to keep Mr. Newman informed of case developments,

decisions, and resolutions and did send Mr. Newman updates for different cases on June 2, 2020

and June 19, 2020. Including an update on a positive judicial ruling for the Firm based on

Newman’s work. (Exhibit G)

        57.      Additionally, Defendant Pollock had promised to keep Newman updated as The

Firm’s matters resolved or obtained judicial decisions: “​I'll definitely keep you posted on

decisions. Sorry I didn't get this one to you sooner.” (Exhibit G)

        58.      Importantly, to the best of Newman’s knowledge, none of these decisions in

Paragraph 57 resulted in the resolution of a case or the payment of contingency funds to The

Firm.

        59.      Defendants did not, however, provide any notice to Newman that the

Multi-Million Dollar Case had resolved.

        60.      Instead, Defendants tried to obfuscate their sudden influx of cash and refused to

acknowledge that the Multi-Million Dollar Case resolved at all.

              b. Defendants Breach the Employment Agreement

        61.      At the time the Multi-Million Dollar Case was resolved, The Firm still owed


                                                                                               15
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-2 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page23
                                                               16of
                                                                  of163
                                                                     60




Newman many thousands of dollars of backpay.

       62.       Several weeks had gone by with small or zero dollar payments, however, around

the time the Multi-Million Dollar case is believed to have resolved, The Firm suddenly began

making larger and very regular payments towards the outstanding backpay. Notably, however,

the firm still drew these payments out over nearly two months. (Exhibit F)

       63.       Newman first discovered the Multi-Million Dollar Case had been resolved on or

around June 25, 2020.

       64.       Once Newman learned that the Multi-Million Dollar Case had likely settled, he

emailed The Firm to inquire about the status of the case, offer his congratulations, and arrange

for compensation under the terms of the Employment Contract. The correspondence took place

as follows:

              a. On or about June 25, 2020, Newman emailed Defendants Pollock and Cohen
                 about the Multi-Million Dollar Case to ask if it had in fact settled. (Exhibit H)

              b. On or about July 1, 2020, Newman emailed Defendants Pollock and Cohen again
                 seeking a response and was again ignored. (Exhibits G and H) Despite sending
                 Newman other emails during this period of time, Defendants ignored these
                 inquiries about the Multi-Million Dollar Case.

              c. On or about July 8, 2020, Newman emailed Defendants Pollock and Cohen a third
                 time using the same email chain seeking an updated record of back payments.
                 (Exhibit H)

              d. Finally, two weeks after the original email, on or about July 9, 2020, The Firm
                 responded to Newman’s repeat requests stating “We cannot comment on the
                 [Multi-Million Dollar Case] dismissal.” (Exhibit H)

              e. On or about July 10, 2020, Newman responded to the July 9, 2020 Email asking
                 The Firm to make arrangements to pay him the Revenue Share owed to him under
                 the Employment Contract. (Exhibit H)

              f. On or about July 12, 2020, Defendant Pollock emailed Newman stating “We
                 disagree that your performance merits an end-of-the-year bonus, but we can


                                                                                               16
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-2 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page24
                                                               17of
                                                                  of163
                                                                     60




                discuss in December.” (Exhibit H)

             g. On or about July 15, 2020, Newman asked The Firm to provide to him the amount
                of all contingency recoveries The Firm had obtained since March 25, 2020.
                Newman also asked that The Firm provide prompt notification to him of future
                case terminations together with the amounts of any resulting contingency
                recoveries for all matters that existed on March 25, 2020. (Exhibit H)

             h. On or about July 22, 2020, Defendant Cohen responded “We disagree: we don’t
                believe you are entitled to a bonus for any case settled after your departure from
                the firm.” (Exhibit H). Defendant Cohen also refused to provide any information
                about current or future case resolutions.

             i. Later, on or about July 29, 2020, Defendant Cohen stated in an email to Newman
                about the Bonus “I have zero interest in - or intention to - discuss a bonus with
                you at this time.” (Exhibit H).

       65.      At the same time Defendants were ignoring and avoiding Newman’s inquiries

about the Million-Dollar Case, they were exchanging other emails about other topics with

Newman.

       66.      Defendants stated clearly in Exhibit H that they do not intend to pay Newman his

Revenue Share on the Multi-Million Dollar Case or on any other contingency matters with the

firm as of March 25, 2020.

       67.      Defendants’ various excuses for not honoring the Employment Agreement and

instead refusing to make good on their obligation to pay Newman the Revenue Share contradict

each other, the plain language of the Employment Agreement, and the parties’ course of dealing

and performance.

       68.      At no time was the Revenue Share discretionary or tied in any way to

performance.

       69.      Nor is the Revenue Share dependent on Newman’s continued employment with

The Firm.


                                                                                               17
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-2 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page25
                                                               18of
                                                                  of163
                                                                     60




       70.     Indeed, it would be manifestly unfair and inequitable for Defendants to terminate

Newman’s employment on the eve of a large contingency win and thereby capture the full

measure of his efforts without paying him his fair share of the proceeds.

                                         Count I
                                  Declaratory Judgment
                                      42 P.S. § 7531
                (Newman v. Pollock Cohen, LLP, Pollock, Cohen, and Leung)

       71.     Newman incorporates by reference paragraphs 1 through 70 above as if fully set

forth in this paragraph.

       72.     An actual controversy has arisen between the Plaintiff and Defendants, relating to

whether The Employment Contract requires Defendants to pay Newman The Revenue Share for

all matters held by The Firm as of March 25, 2020 regardless of when that revenue is realized by

The Firm.

       73.     Contrary to the language of The Employment Agreement and Newman’s

understanding of it, Defendants have asserted they owe no further payments under The

Employment Contract.

       74.     As The Firm resolves matters it held as of March 25, 2020, disputes will continue

to arise regarding whether or not Newman is owed The Revenue Share in accordance with The

Employment Contract.

WHEREFORE, it is prayed that this Honorable Court enter and Order:

              i. Declaring the Plaintiff’s Employment Contract with Defendants valid and
                enforceable.

             ii. Requiring Defendants to provide a list of all matters for which they were engaged
                as of March 25, 2020 within 5 days of this order.

             iii. Requiring Defendants to provide notification to Plaintiff of the resolution of any

                                                                                                 18
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-2 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page26
                                                               19of
                                                                  of163
                                                                     60




               such matters or portions of matters and the amount of The Firm’s share of any
               contingency recoveries defined as including both fee awards and The Firm’s
               portion of any contingency wins, settlements or other awards and calculated
               before deductions for overheads, compensation, non-case specific expenses, or
               reimbursed expenses within 5 days of any such resolution or partial resolution.

             iv. Requiring Defendants to pay to Plaintiff 10% of all contingency recoveries
                received by Defendants for any such matters for the first $2 million of recoveries
                each year and then 5% thereafter within 5 days of the funds “clearing” The
                Firm’s IOLTA account.

             v. Such other relief as the Court deems just and appropriate.

                                         Count II
                     Pennsylvania Wage Payment and Collection Law
                                  43 P.S. § 260.1, et seq.
                (Newman v. Pollock Cohen, LLP, Pollock, Cohen, and Leung)

       75.     Newman incorporates by reference paragraphs 1 through 74 above as if fully set

forth in this paragraph.

       76.     Defendants are Plaintiff’s employer and as such are required to pay Plaintiff

wages as agreed to upon the start of employment.

       77.     Under Newman’s compensation scheme and by agreement, Defendants are

required to pay ten percent of ​all ​contingency recoveries up to $2 million and five percent on all

contingency recoveries after $2 million each year to Newman which vested immediately

according to the Employment Contract.

       78.     Newman requested payment under his compensation scheme and agreement.

       79.     Defendants engaged in conduct and emails stating that they will no longer honor

The Employment Contract and have refused to pay Newman ​any compensation on The

Multi-Million Dollar Case or any other contingency recoveries on matters active at the time of

Newman’s termination.


                                                                                                 19
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-2 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page27
                                                               20of
                                                                  of163
                                                                     60




       80.     This complaint was filed more than 60 days after Newman requested wages under

his Employment Contract and Defendants refused to pay him.

       81.     Defendants actions violated Pennsylvania’s Wage Payment Collection Law, 43

Pa. Cons. Stat. § 260, ​et seq. Defendants Cohen, Pollock, and Leung are personally liable

pursuant to 43 Pa. Cons. Stat. § 260.2a.

       82.     Defendants’ violations are not in good faith.

               WHEREFORE, it is prayed that this Honorable Court award wages, pre- and

post-judgement interest, costs and attorneys fees pursuant to 43 P.S. § 260.9(a), as well as

liquidated and/or statutory damages pursuant to 43 P.S. § 260.10 and such other relief as the

Court deems just and appropriate.

                                         Count III
                                    Breach of Contract
                               (Newman v. Pollock Cohen, LLP)

       83.     Newman incorporates by reference paragraphs 1 through 82 above as if fully set

forth in this paragraph.

       84.     Newman entered into The Employment Contract with Defendants in which

Defendants agreed to pay Newman a Revenue Share as compensation for his services.

       85.     Newman performed all the conditions precedent to his agreement with

Defendants.

       86.     Defendants refused to pay Newman his Revenue Share compensation.

       87.     Defendants refusal to pay Newman the amounts he is currently due on the

Multi-Million Dollar Case and refusal to pay on any other contingency recoveries from matters

active on March 25, 2020 constitute a breach of that agreement.


                                                                                          20
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-2 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page28
                                                               21of
                                                                  of163
                                                                     60




       88.     Newman has suffered economic losses because of Defendants’ breach of the

Employment Contract.

               WHEREFORE, it is prayed that this Honorable Court hold Defendants joint and

severally liable and award contract damages, an award of pre- and post-judgment interest, an

award of costs, and such other relief as the Court deems just and appropriate.

                                       Count IV
                                   Unjust Enrichment
                (Newman v. Pollock Cohen, LLP, Pollock, Cohen, and Leung)

       89.     Newman incorporates by reference paragraphs 1 through 88 above as if fully set

forth in this paragraph.

       90.     At all times relevant hereto, Defendants were authorized to and did act on their

own behalf and on behalf of each other.

       91.     Newman, through his efforts as an employee of The Firm, conferred a benefit

upon the Defendants.

       92.     In particular, Newman’s efforts contributed directly or indirectly to the resolution

of the Multi-Million Dollar Case and the other contingent matters held by The Firm as of March

25, 2020.

       93.     It would be unjust for Defendants to retain the benefits and value of Newman’s

contributions while simultaneously refusing to pay Newman as they had agreed.

       94.     Newman is entitled to receive ten percent of ​all ​contingency recoveries up to $2

million each year and five percent on all contingency recoveries after $2 million each year for all

contingency fee matters.

       95.     The Defendants were enriched - without cost or setoff - by the value of Newman’s


                                                                                                21
          Case
          Case2:20-cv-01973-RJC
               2:20-cv-01973-RJC Document
                                 Document8-1
                                          1-2 Filed
                                              Filed01/13/21
                                                    12/18/20 Page
                                                             Page29
                                                                  22of
                                                                     of163
                                                                        60




percentage of the contingency recoveries.

          96.    Because of their unlawful conduct, Defendants were unjustly enriched.

          97.    Newman has suffered economic loss and is entitled to restitution in ​quantum

meruit.

                 WHEREFORE, it is prayed that this Honorable Court hold Defendants joint and

severally liable and award restitution equal to the value of the benefit retained by the Defendants,

an award of pre- and post-judgment interest, an award of costs, and such other relief as the Court

deems just and appropriate.

                                          Count V
                                  Breach of Fiduciary Duty
                 (Newman v. Pollock Cohen, LLP, Pollock, Cohen, and Leung)

          98.    Newman incorporates by reference paragraphs 1 through 97 above as if fully set

forth in this paragraph.

          99.    The Defendants had a fiduciary duty to Newman to account for the contingency

recoveries they receive and pay to him the Revenue Share.

          100.   Defendants denial of Newman’s request for payment on the Multi-Million Dollar

Case on July 29, 2020 and refusal to account for or pay any other Revenue Share that may

become due in the future, or even provide notice that The Firm’s maters have resolved, constitute

a breach of their fiduciary duties.

          101.   As a result of Defendants’ actions Newman suffered economic losses.

                 WHEREFORE, it is prayed that this Honorable Court hold Defendants joint and

severally liable and award damages for breach of fiduciary duty, an award of pre- and

post-judgment interest, an award of costs, and such other relief as the Court deems appropriate.


                                                                                                 22
        Case
        Case2:20-cv-01973-RJC
             2:20-cv-01973-RJC Document
                               Document8-1
                                        1-2 Filed
                                            Filed01/13/21
                                                  12/18/20 Page
                                                           Page30
                                                                23of
                                                                   of163
                                                                      60




                                        Count VI
                                    Promissory Estoppel
                 (Newman v. Pollock Cohen, LLP, Pollock, Cohen, and Leung)

        102.    Newman incorporates by reference paragraphs 1 through 101 above as if fully set

forth in this paragraph.

        103.    Defendants promised Newman the Revenue Share in lieu of a fair market salary,

to entice him to accept the possibility of not making any salary, join The Firm, and remain at

The Firm during periods of financial distress.

        104.    The Firm needed Newman’s experience in complex commercial litigation in order

to pay the bills until The Firm obtained enough whistleblower contingency recoveries or other

monies to be self sufficient.

        105.    Newman joined and remained at The Firm specifically because of the promised

Revenue Share compensation and did in fact represent clients in complex commercial and other

litigation including ​qui tam​ matters.

        106.      Defendants terminated Newman’s employment right before settling the

Multi-Million Dollar Case and collecting significant fees.

        107.    Newman spent significant time working on the Multi-Million Dollar Case.

        108.    When Newman asked Defendants to pay him the Revenue Share on the

Multi-Million Dollar Case, and generally to honor the Employment Contract as to other pending

matters, Defendants refused.

        109.    As a result of Defendants’ actions, Newman suffered economic losses.




                                                                                            23
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-2 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page31
                                                               24of
                                                                  of163
                                                                     60




               WHEREFORE, it is prayed that this Honorable Court hold Defendants joint and

severally liable and award contract damages, an award of pre- and post-judgment interest, an

award of costs, and such other relief as the Court deems just and appropriate.




                                                     Respectfully submitted;

Date: 11/24/2020                                     _________________________
                                                     Rachel L. McElroy, Esq.
                                                     PA ID No. 321624
                                                     McElroy Law Firm LLC
                                                     461 Cochran Rd. #107,
                                                     Pittsburgh, PA 15228
                                                     Email: rachel@mcelroylawfirm.com
                                                     Phone: 412-620-8735
                                                     Attorney for Plaintiff




                                                                                         24
Case
Case2:20-cv-01973-RJC
     2:20-cv-01973-RJC Document
                       Document8-1
                                1-2 Filed
                                    Filed01/13/21
                                          12/18/20 Page
                                                   Page32
                                                        25of
                                                           of163
                                                              60




                 Exhibit A
                               Case
                               Case2:20-cv-01973-RJC
                                    2:20-cv-01973-RJC Document
                                                      Document8-1
                                                               1-2 Filed
                                                                   Filed01/13/21
                                                                         12/18/20 Page
                                                                                  Page33
                                                                                       26of
                                                                                          of163
                                                                                             60




                                                                                                      PERSONAL ACCOUNT
                                                                                                                                  Telling their stories



      The Entrepreneurial Spirit
      Steve Cohen began law school at 58;
      now, at 68, he’s on the Rising Stars list                  AS TOLD TO NANCY ROMMELMANN




      IN HIS OWN WORDS

      Steve Cohen has worked in advertising and publishing, served in the Navy, written seven
      books, co-chaired Hillary Clinton’s White House task force on early childhood literacy,
      and launched a number of startups. At age 58, he started law school. Last year, he
      cofounded the firm Pollock Cohen. This is his first year on the Rising Stars list. He’s 68.
         The first really rich guy I knew said to me that he           to the professor, “I don’t get it.” And I’d hear this
      returns every phone call within 24 hours. And the first          collective sigh of relief, probably from a third of the
      phone call that’s returned is from the name or number            class, who felt the same way: “Whew, thank God the old              Steve Cohen
      he doesn’t recognize—because he never knows what op-             guy didn’t get it, either.” I had no shame. I was struggling        POLLOCK | COHEN
      portunity’s going to be at the other end of the line. That       just like everybody else. The Wall Street Journal did a
                                                                                                                                           CLASS ACTION/MASS
      influenced me. I return every call. If it’s the right opportu-   piece about me, and they illustrated it with a photo of
                                                                                                                                           TORTS: PLAINTIFF
      nity, take a chance.                                             Rodney Dangerfield from the movie Back to School. It was
         Working for J. Walter Thompson advertising, I kept            totally appropriate!                                                NEW YORK
      pitching to get Time as an account. They turned down                I’m incredibly lucky now. I went to work for two of the
      JWT but they asked me to come over as head of market-            top trial lawyers in the United States—Tom Moore and
      ing. I was there almost seven years. Then there was a            Judy Livingston—and Adam Pollock and I started this
      power coup two levels above me and all of us were out.           firm 15 months ago. Although it is very much a startup,
      It was devastating. Nobody likes getting fired. Once, as         entrepreneurial business, the things we wanted to do—
      an entrepreneur, I had to let everybody in the startup go.       principally focus on False Claims Act, whistleblower
      I had to hire everybody and I had to fire everybody. That        plaintiff’s work—have a long lead time. It takes years
      was incredibly difficult.                                        for those cases to resolve and make money. So we take
         A couple years [after Time], I wound up going to Scho-        hourly billing. We do commercial litigations. We’ve
      lastic. I started a bunch of new businesses and projects at      done torts. We have a personal injury case we’re taking
      both of those places. I have the entrepreneurial spirit.         right now.
         What led me to law school at age 58? Drinking. I was at          People say, “Oh, I’ve always thought about going to
      a cocktail party, it was January of 2009, and I was telling      law school.” Do it. If it’s half as satisfying for you as it
      this person next to me about an article I had just written—      has been for me, it’s absolutely worth the investment.
      about serving on the jury of a big terrorism case in the
      Southern District. The person says, “That’s really interest-
      ing, are you a lawyer?” I said, “No, I just dress like one.”
      He said, “Don’t be a wise guy.” I said, “Forgive me, we’ve
      just met. My wife, who’s at the other end of the room, will
      confirm that I am a wise guy. But I’ll tell you the truth: If
      I didn’t have to take the LSAT, I’d go to law school now.”
                                                                                    Wait … Rising Star?
      The person said, “You’re accepted!” I said, “Who are you?”
      The person said, “I’m a dean at New York Law School.”                         From the Super Lawyers guidelines: “To be eligible for
         The brain is a muscle that, in my case, hadn’t atro-                       inclusion in Rising Stars, a candidate must be either 40
      phied, but, boy, was it out of shape. I had to relearn how                    years old or younger, or in practice for 10 years or less.”
      to read. Law school was a shock to the system. It was
      harder because there is something called middle-age
      memory loss, but it was easier because I knew how the
      world worked. I loved law school. It made me 20 years
      younger. And it made me 20 pounds heavier, because I
      would go out drinking with the other students.
         On average, I was twice the age [of the other students].
      I had a specific role, I think. I would raise my hand and say



                                                                                                        SUPER LAWYERS MAGAZINE | NEW YORK METRO 2019 15



NYSLRS19_SM.indd 15                                                                                                                                          9/11/19 8:49 AM
Case
Case2:20-cv-01973-RJC
     2:20-cv-01973-RJC Document
                       Document8-1
                                1-2 Filed
                                    Filed01/13/21
                                          12/18/20 Page
                                                   Page34
                                                        27of
                                                           of163
                                                              60




                 Exhibit B
                 Case
                 Case2:20-cv-01973-RJC
                      2:20-cv-01973-RJC Document
                                        Document8-1
                                                 1-2 Filed
                                                     Filed01/13/21
                                                           12/18/20 Page
                                                                    Page35
                                                                         28of
                                                                            of163
                                                                               60




From:                                 Adam Pollock <adam@pollockcohen.com>
Sent:                                 Sunday, April 29, 2018 9:48 AM
To:                                   Darth Newman
Subject:                              Re: proposed terms for Special Counsel role



Hi Darth,

Steve asked me to clarify point 3, which had too many commas for his taste.... But there's no substantive change here:

1) We would set compensation at $10,000 / month as W2 income. To the extent that we don't have the cash flow to
make the full $10k, we will pay simple interest at 33.33% / year on outstanding comp owed. While Steve and I wouldn't
make a personal guarantee on the back comp / interest owed, Pollock Cohen LLP would continue to be obligated for
what's owed as long as our firm or its successors exist. In other words, your backpay and interest immediately "vest"
and are owed even if you leave.

I recognize that you would be incurring some risk here. But we should all know within a few months whether this is
going to work out. And, as discussed, we already have a lot of work and I'm cautiously optimistic that we'll have enough
flow to pay you $10k/month without falling behind (and to draw me and Steve also at $10k/mo each).

2) We will pay for you to waive into NY. We will pay for your NY bar fees. And, as discussed, we would like to pay as
many other bar fees and fringe benefits as possible. I have a call scheduled with Zenefits (outsourced HR) this
afternoon, so I should have a better idea of what's possible after that.

3) In addition to the above: We will pay you an annual bonus of 10% of all "contingency recoveries" (as defined below)
up to the first $2 million per year. So, for example, if the firm has $2 million in contingency recoveries in one year,
your bonus would be $200,000. After the first $2 million, your bonus would be 5% of the firm's
contingency recoveries. So, for example, if we have $10m in contingency recoveries in a year, you would get
$200,000 + $400,000 = $600,000.

Contingency recoveries includes both fee awards and our part of contingency wins/settlements/awards.

Bonus is calculated before deductions for overheads/comp and non-case specific expenses.

On expenses, if for example a recovery is $105,000 and there were $5,000 in case specific expenses (e.g. depositions,
accountants, case specific travel, etc), then our standard deal with our clients is $5000 off the top first, and then split--
e.g. $60,000 to client and $40,000 to us. So your bonus would be calculated on the $40,000 remaining.

I think we have at least one case where we will eat expenses if not otherwise recovered. So, for example of $100,000,
$40,000 to us, $5,000 to recover case-specific expenses, and now your bonus is calculated on $35,000. (And also, FWIW,
Steve and I are now obviously sharing only from the remaining $35k in that scenario.)

If we line up serious litigation financing, we will likely have to change these terms because the funders will want to eat up 100%
of contingency recoveries until they're paid their very generous terms. So, it is very likely that there would be no monies left to
bonus you (or me or Steve). In return for giving up our upside, we would enjoy a more steady cash stream. So, at that point
(should it arrive), we would propose changing the terms so that you (and Steve and me) enjoy a more regular monthly flow. In
other words, less risk less reward.

AP


                                                                 1
               Case
               Case2:20-cv-01973-RJC
                    2:20-cv-01973-RJC Document
                                      Document8-1
                                               1-2 Filed
                                                   Filed01/13/21
                                                         12/18/20 Page
                                                                  Page36
                                                                       29of
                                                                          of163
                                                                             60




Adam Pollock
POLLOCK COHEN LLP
60 Broad St., 24th Fl.
New York, NY 10004
m: +1.718.407.4257
Adam@PollockCohen.com
www.PollockCohen.com

On Fri, Apr 27, 2018 at 10:23 AM, Adam Pollock <adam@pollockcohen.com> wrote:
 Great. Very happy that you're joining our team.



Adam Pollock
POLLOCK COHEN LLP
60 Broad St., 24th Fl.
New York, NY 10004
m: +1.718.407.4257
Adam@PollockCohen.com
www.PollockCohen.com

On Thu, Apr 26, 2018 at 7:31 PM, Darth Newman <dnewman@pollockcohen.com> wrote:
 Yep. Agree that is what we discussed.

 On Thu, Apr 26, 2018 at 7:26 PM, Adam Pollock <adam@pollockcohen.com> wrote:
  Confirmed.

  On expenses, if recovery is $105,000 and there were $5,000 case specific expenses (e.g. depositions accountants case
  specific travel etc), then our standard deal with our clients is $5000 off the top first, and then split-- e.g. 60,000 to
  client and 40,000 to us. So your bonus would be calculated on the 40,000 remaining.

  I think we have at least one case where we will eat expenses if not otherwise recovered. So, for example of
  $100,000, 40,000 to us, 5,000 to recover expenses, and now your bonus is calculated on 35,000. (And also, fwiw,
  steve and I are now obvious sharing only from the remaining 35k in that scenario.)

  Adam Pollock
  POLLOCK COHEN LLP
  60 Broad St., 24th Fl.
  New York, NY 10004
  m: +1.718.407.4257
  Adam@PollockCohen.com
  www.pollockcohen.com

  On Apr 26, 2018, at 7:18 PM, Darth Newman <dnewman@pollockcohen.com> wrote:


                                                            2
    Case
    Case2:20-cv-01973-RJC
         2:20-cv-01973-RJC Document
                           Document8-1
                                    1-2 Filed
                                        Filed01/13/21
                                              12/18/20 Page
                                                       Page37
                                                            30of
                                                               of163
                                                                  60

Sounds good. We also discussed that contingent recoveries includes both fee awards and our part of
contingency wins/settlements/awards and bonus is calculated before deductions for
overheads/comp and non-case specific expenses.

~~~Darth

On Thu, Apr 26, 2018 at 6:47 PM, Adam Pollock <adam@pollockcohen.com> wrote:
 Per our discussion, on #3, Steve says: no cap, 10% of recoveries up to the first $2 million, 5%
 thereafter annual. So, for example, if we have $10m in contingency recoveries, you would get
 $200,000 + $400,000.




 Adam Pollock
 POLLOCK COHEN LLP
 60 Broad St., 24th Fl.
 New York, NY 10004
 m: +1.718.407.4257
 Adam@PollockCohen.com
 www.PollockCohen.com

 On Tue, Apr 24, 2018 at 11:52 AM, Adam Pollock <adam@pollockcohen.com> wrote:
  Hi Darth,

  This email is intended to put numbers onto our discussions.

  1) We would set compensation at $10,000 / month as W2 income. To the extent that we don't have the
  cash flow to make the full $10k, we will pay simple interest at 33.33% / year on outstanding comp
  owed. While Steve and I wouldn't make a personal guarantee on the back comp / interest owed, Pollock
  Cohen LLP would continue to be obligated for what's owed as long as our firm or its successors exist. In
  other words, your backpay and interest immediately "vest" and are owed even if you leave.

  I recognize that you would be incurring some risk here. But we should all know within a few months
  whether this is going to work out. And, as discussed, we already have a lot of work and I'm cautiously
  optimistic that we'll have enough flow to pay you $10k/month without falling behind (and to draw me and
  Steve also at $10k/mo each).

  2) We will pay for you to waive into NY. We will pay for your NY bar fees. And, as discussed, we would
  like to pay as many other bar fees and fringe benefits as possible. I have a call scheduled with Zenefits (outsourced
  HR) this afternoon, so I should have a better idea of what's possible after that.

  3) In addition to the $10k/mo + 33% interest, we will pay you a bonus of 10% of all contingency recoveries, up to a
  maximum of $200k / annual bonus.

  If we line up serious litigation financing, we will likely have to change these terms because the funders will want to
  eat up 100% of contingency recoveries until they're paid their very generous terms. So, it is very likely that there
  would be no monies left to bonus you (or me or Steve). In return for giving up our upside, we would enjoy a more
  steady cash stream. So, at that point (should it arrive), we would propose changing the terms so that you (and
  Steve and me) enjoy a more regular monthly flow. In other words, less risk less reward.

  ***

  As I've said, we already think of you as a great teammate and we are looking forward to fully
  integrating you into our growing firm.


                                                         3
  Case
  Case2:20-cv-01973-RJC
       2:20-cv-01973-RJC Document
                         Document8-1
                                  1-2 Filed
                                      Filed01/13/21
                                            12/18/20 Page
                                                     Page38
                                                          31of
                                                             of163
                                                                60

Yours,


Adam Pollock
POLLOCK COHEN LLP
60 Broad St., 24th Fl.
New York, NY 10004
m: +1.718.407.4257
Adam@PollockCohen.com
www.PollockCohen.com




                                 4
Case
Case2:20-cv-01973-RJC
     2:20-cv-01973-RJC Document
                       Document8-1
                                1-2 Filed
                                    Filed01/13/21
                                          12/18/20 Page
                                                   Page39
                                                        32of
                                                           of163
                                                              60




                  Exhibit C
Case
Case2:20-cv-01973-RJC
     2:20-cv-01973-RJC Document
                       Document8-1
                                1-2 Filed
                                    Filed01/13/21
                                          12/18/20 Page
                                                   Page40
                                                        33of
                                                           of163
                                                              60
Case
Case2:20-cv-01973-RJC
     2:20-cv-01973-RJC Document
                       Document8-1
                                1-2 Filed
                                    Filed01/13/21
                                          12/18/20 Page
                                                   Page41
                                                        34of
                                                           of163
                                                              60




                    Exhibit D
                    Case
                    Case2:20-cv-01973-RJC
                         2:20-cv-01973-RJC Document
                                           Document8-1
                                                    1-2 Filed
                                                        Filed01/13/21
                                                              12/18/20 Page
                                                                       Page42
                                                                            35of
                                                                               of163
                                                                                  60

Pay Period                                                                                                          Accrued
  Close        Bonus Paid         Paid             Late            Today's Date    Days Late        Rate (Annual)   Interest           Total   Total Owed                  Paid on amounts owed
                                                                                                                                                                                           Standard pay       $4,615.38
    1/5/2020                                           $4,615.38        7/6/2020           183             33.33%        $771.34                   $5,386.72
   1/19/2020                        $461.54            $4,153.84        7/6/2020           169             33.33%        $641.10                   $4,794.94
    2/2/2020                        $461.54            $4,153.84        7/6/2020           155             33.33%        $587.99                   $4,741.83
   2/16/2020                      $4,615.38             -
    3/1/2020                      $4,615.38             -
   3/15/2020                        $461.54            $4,153.84       4/12/2020               28          33.33%        $106.22                               $4,260.06
   4/12/2020                      $1,009.62            $3,250.44       4/14/2020               2           33.33%          $5.94                               $3,256.38
   4/14/2020                      $1,000.00            $2,256.38            4/15               1           33.33%          $2.06                               $2,258.44
   4/14/2020                      $1,000.00            $1,258.44        7/6/2020               83          33.33%         $95.39                   $1,353.83
   3/29/2020                      $4,615.38             -                                                                                                                        $4,615.38
   4/26/2020                             $0.00          -                                                                                                                            $0.00
   5/10/2020                      $3,845.77             -                                                                                                                        $3,845.77
   5/24/2020                      $3,845.77             -                                                                                                                        $3,845.77
    6/7/2020                      $3,845.77             -                                                                                                                        $3,845.77
   6/21/2020                      $3,845.77             -                                                                                                                        $3,845.77
    7/5/2020                        3158.35             -                                                                                                                         3158.35



                            and still owed from 2019                                                                                               $6,879.49

     TOTAL                       $36,781.81                                                                                                       $23,156.81                         $0.00 outstanding owed

                                 $6,596.47 note, for W2 purposes, that paid $6596.47 on 1/3/2020, which was for Sun, Nov 24, 2019 paycheck +   settlement
           Case
           Case2:20-cv-01973-RJC
                2:20-cv-01973-RJC Document
                                  Document8-1
                                           1-2 Filed
                                               Filed01/13/21
                                                     12/18/20 Page
                                                              Page43
                                                                   36of
                                                                      of163
                                                                         60


Pay Period Close Bonus Paid       Paid         Late        Today's Date    Days Late
Sun, Dec 23, 2018                  $4,615.38          $0                                0
 Sun, Jan 6, 2019                  $4,615.38          $0                                0
Sun, Jan 20, 2019                  $4,615.38          $0                                0
 Sun, Feb 3, 2019                  $4,615.38          $0                                0
Sun, Feb 17, 2019                  $4,615.38          $0                                0
 Sun, Mar 3, 2019                  $4,615.38          $0                                0
               3/20       $500                        $0                                0
Sun, Mar 17, 2019                  $4,615.38          $0                                0
               3/22       $125                        $0                                0
Sun, Mar 31, 2019                  $4,615.38          $0                                0
Sun, Apr 14, 2019                  $4,615.38          $0                                0
Sun, Apr 28, 2019                  $4,615.38          $0                                0
               5/14       $125                        $0                                0
Sun, May 12, 2019                  $4,615.38          $0                                0
Sun, May 26, 2019                  $4,615.38          $0                                0
 Sun, Jun 9, 2019                  $2,307.69   $2,307.69            7/12               33
Sun, Jun 23, 2019                  $4,615.38          $0                                0
  Tue, Jul 2, 2019     $112.50
  Sun, Jul 7, 2019                     $0.00   $4,615.38             8/9               33
 Sun, Jul 21, 2019                 $4,615.38          $0                                0
 Sun, Aug 4, 2019                      $0.00   $4,615.38             9/6               33
Thu, Aug 15, 2019     $1,336.98
Sun, Aug 18, 2019                  $4,615.38          $0                                0
 Sun, Sep 1, 2019                      $0.00   $4,615.38            9/17               16
Sun, Sep 15, 2019                      $0.00   $4,615.38            9/19                4
Tue, Sep 24, 2019     $7,500.00
Sun, Sep 29, 2019                  $4,615.38          $0                               0
Sun, Oct 13, 2019                  $4,615.38          $0                               0
Tue, Oct 22, 2019                              $1,812.50
Sun, Oct 27, 2019                  $4,615.38          $0                             0
Sun, Nov 10, 2019                  $4,615.38          $0                             0
Sun, Nov 24, 2019                              $4,615.38             1/3            40
 Sun, Dec 8, 2019                              $4,615.38             7/6           211
Sun, Dec 22, 2019                    $461.54   $4,153.85           12/25             3
Sun, Dec 22, 2019                  $3,000.00   $1,165.23             7/6           197
      $133,958.70     $9,699.48   $93,461.54
         Case
         Case2:20-cv-01973-RJC
              2:20-cv-01973-RJC Document
                                Document8-1
                                         1-2 Filed
                                             Filed01/13/21
                                                   12/18/20 Page
                                                            Page44
                                                                 37of
                                                                    of163
                                                                       60

                Accrued
Rate (Annual)   Interest      Total          Total Owed                               0
                                                          0 PAID on 1/2/2019




       33.33%        $69.54    $2,377.23                  0



       33.33%       $139.08    $4,754.46                  0

       33.33%       $139.08    $4,754.46                  0



       33.33%        $67.43    $4,682.82             $0.00
       33.33%        $16.86    $4,632.24             $0.00




                               $1,812.50



       33.33%       $168.58    $4,783.97                      paid $6596.47 on 1/3
       33.33%       $889.27                       $5,504.65
       33.33%        $11.38           3000                    paid $3000 of balance on 12/25
       33.33%       $209.61                       $1,374.84
                  $1,710.83   $30,797.69          $6,879.49
    Case
    Case2:20-cv-01973-RJC
         2:20-cv-01973-RJC Document
                           Document8-1
                                    1-2 Filed
                                        Filed01/13/21
                                              12/18/20 Page
                                                       Page45
                                                            38of
                                                               of163
                                                                  60




$6,596.47
                                 Case
                                 Case2:20-cv-01973-RJC
                                      2:20-cv-01973-RJC Document
                                                        Document8-1
                                                                 1-2 Filed
                                                                     Filed01/13/21
                                                                           12/18/20 Page
                                                                                    Page46
                                                                                         39of
                                                                                            of163
                                                                                               60

                                                                                      Accrued                       Total
Pay Period Close        Principal      Today's Date    Days Late      Rate (Annual)   Interest      Total        Outstanding             $0.00
  Fri, May 11, 2018        $4,615.38            8/31            112          33.33%       $472.03    $5,087.41            $0.00   PAID
  Fri, May 25, 2018        $4,615.38            8/31             98          33.33%       $413.03    $5,028.41            $0.00   PAID
    Fri, Jun 8, 2018       $4,615.38            8/31             84          33.33%       $354.02    $4,969.41            $0.00   PAID
  Fri, Jun 22, 2018        $4,615.38            8/31             70          33.33%       $295.02    $4,910.40            $0.00   PAID
     Fri, Jul 6, 2018      $4,615.38            8/31             56          33.33%       $236.01    $4,851.40            $0.00   PAID
   Fri, Jul 20, 2018       $4,615.38            8/31             42          33.33%       $177.01    $4,792.40            $0.00   PAID
   Fri, Aug 3, 2018        $4,615.38                                         33.33%         $0.00    $4,615.38            $0.00   PAID
  Fri, Aug 17, 2018        $4,615.38                                         33.33%         $0.00    $4,615.38            $0.00   PAID
  Fri, Aug 31, 2018        $4,615.38                                         33.33%         $0.00    $4,615.38            $0.00   PAID
  Fri, Sep 14, 2018        $4,615.38                                         33.33%         $0.00    $4,615.38            $0.00   PAID
  Fri, Sep 28, 2018        $4,615.38           10/31            33           33.33%       $139.08    $4,754.46                0   PAID
  Fri, Oct 12, 2018        $4,615.38            11/1            20           33.33%        $84.29    $4,699.68                0   PAID
  Fri, Oct 26, 2018        $4,615.38            11/1             6           33.33%        $25.29    $4,640.67                0   PAID
   Fri, Nov 9, 2018        $4,615.38                             0           33.33%         $0.00    $4,615.38                0   PAID
  Fri, Nov 23, 2018        $4,615.38                             0           33.33%         $0.00    $4,615.38                0   PAID
   Fri, Dec 7, 2018        $4,615.38                             0           33.33%         $0.00    $4,615.38                0   PAID
 Wed, Dec 12, 2018               375                             0           33.33%         $0.00     $375.00                 0   PAID




                         $74,221.15                                                     $2,195.78   $76,416.93            $0.00

                                                                                                    $12,000.00 1099 pay
                                                                                                    $88,416.93
                                                                                                      -$375.00
                                                                                                    $88,041.93
RJC
 JC Document
    Document8-1
             1-2 Filed
                 Filed01/13/21
                       12/18/20 Page
                                Page47
                                     40of
                                        of163
                                           60




                                    Exhibit E
                Case
                Case2:20-cv-01973-RJC
                     2:20-cv-01973-RJC Document
                                       Document8-1
                                                1-2 Filed
                                                    Filed01/13/21
                                                          12/18/20 Page
                                                                   Page48
                                                                        41of
                                                                           of163
                                                                              60




From:                              Darth Newman <newmandm@gmail.com>
Sent:                              Thursday, March 26, 2020 11:18 AM
To:                                Steve Cohen
Subject:                           Recapping our call



Thanks for chatting.


    •   Withdrawals - you are checking with Adam/Chris and then you and I will talk again.
    •   Emails - you're going to check on the bouncing/out of office message so we can coordinate. I'd really like to
        know what any out of office message will say before it starts going out.
             o Also - can you send me the "Admin" and "Housekeeping" folders?
    •   Client contact - We agreed that I would reach out to at least                              and will tell them the
        firm can no longer pay me but that I enjoyed working with them and can continue to do so - they need to
        choose their lawyers going forward.
             o Would be great if you could let me know what Adam said to them.
    •   Comp - as we discussed yesterday our deal stands such that I am owed expenses, comp, and interest through
        March 25, 2020 and 10/5% of contingency/atty fee awards on existing cases to be paid as the firm collects
        money.
    •   References - I will send potential employers to you and you will express your high degree of satisfaction with my
        work and acumen and great sadness that the firm could not continue to pay me but hope that it will be able to
        call me back in the future. I'm still "with" the firm a la the website and my resume but effectively on furlough
        and everyone is ok with me seeking other employment just sad to see me go.

Please let me know if my recapping does not match your memory of our chats.




                                                            1
Case
Case2:20-cv-01973-RJC
     2:20-cv-01973-RJC Document
                       Document8-1
                                1-2 Filed
                                    Filed01/13/21
                                          12/18/20 Page
                                                   Page49
                                                        42of
                                                           of163
                                                              60




                  Exhibit F
              Case
              Case2:20-cv-01973-RJC
                   2:20-cv-01973-RJC Document
                                     Document8-1
                                              1-2 Filed
                                                  Filed01/13/21
                                                        12/18/20 Page
                                                                 Page50
                                                                      43of
                                                                         of163
                                                                            60




From:                           Steve Cohen <SCohen@pollockcohen.com>
Sent:                           Friday, April 17, 2020 5:58 PM
To:                             Darth Newman
Subject:                        Re: A reimbursement to you?



Please send them an email to contact me. I will sign up to try to contact
them. Am on with India now re my computer


Steve Cohen
60 Broad St., 24th Floor
New York, NY 10004
office: +1.212.337.5361
mobile: +1.917.364.4197
Pollock Cohen LLP


On Fri, Apr 17, 2020 at 5:55 PM Steve Cohen <SCohen@pollockcohen.com> wrote:
 I will find it

 Steve Cohen
 60 Broad St., 24th Floor
 New York, NY 10004
 office: +1.212.337.5361
 mobile: +1.917.364.4197
 Pollock Cohen LLP


 On Fri, Apr 17, 2020 at 5:54 PM Darth Newman <newmandm@gmail.com> wrote:
  Response to first question.

  On Fri, Apr 17, 2020, 5:53 PM Steve Cohen <SCohen@pollockcohen.com> wrote:
   where?


   Steve Cohen
   60 Broad St., 24th Floor
   New York, NY 10004
   office: +1.212.337.5361
   mobile: +1.917.364.4197
                                                       1
           Case
           Case2:20-cv-01973-RJC
                2:20-cv-01973-RJC Document
                                  Document8-1
                                           1-2 Filed
                                               Filed01/13/21
                                                     12/18/20 Page
                                                              Page51
                                                                   44of
                                                                      of163
                                                                         60

Pollock Cohen LLP


On Fri, Apr 17, 2020 at 5:39 PM Darth Newman <newmandm@gmail.com> wrote:
 FYI, you wrote first Fire not Hire.

On Fri, Apr 17, 2020, 10:12 AM Darth Newman <newmandm@gmail.com> wrote:
 Thank you! Kind words.

 On Fri, Apr 17, 2020, 9:52 AM Steve Cohen <SCohen@pollockcohen.com> wrote:




                                                  2
         Case
         Case2:20-cv-01973-RJC
              2:20-cv-01973-RJC Document
                                Document8-1
                                         1-2 Filed
                                             Filed01/13/21
                                                   12/18/20 Page
                                                            Page52
                                                                 45of
                                                                    of163
                                                                       60




I got their request and just submitted answers to their 4 short
questions -- attached.

Steve Cohen
60 Broad St., 24th Floor
New York, NY 10004
office: +1.212.337.5361
mobile: +1.917.364.4197
Pollock Cohen LLP


On Fri, Apr 17, 2020 at 12:26 AM Darth Newman <newmandm@gmail.com> wrote:
 Great, thanks. You should have questions or a link or something by email first thing Friday. I'd be curious what
 they ask as they only said it was 4 questions.

 ~~~Darth

 On Thu, Apr 16, 2020 at 4:48 PM Steve Cohen <scohen@pollockcohen.com> wrote:
  Of course.

  Sent from my iPhone

  On Apr 16, 2020, at 4:26 PM, Darth Newman <newmandm@gmail.com> wrote:

          Can I use you as an attorney reference for signing up for Priorilegal?
                                                      3
Case
Case2:20-cv-01973-RJC
     2:20-cv-01973-RJC Document
                       Document8-1
                                1-2 Filed
                                    Filed01/13/21
                                          12/18/20 Page
                                                   Page53
                                                        46of
                                                           of163
                                                              60


You'll have to answer something like 4 questions about my skill as a lawyer.

~~~Darth

On Thu, Apr 16, 2020 at 11:52 AM Darth Newman <newmandm@gmail.com> wrote:
 Thank you.

 On Thu, Apr 16, 2020, 11:51 AM Steve Cohen <SCohen@pollockcohen.com> wrote:
  cyetis@pollockcohen.com


  Steve Cohen
  60 Broad St., 24th Floor
  New York, NY 10004
  office: +1.212.337.5361
  mobile: +1.917.364.4197
  Pollock Cohen LLP


  On Thu, Apr 16, 2020 at 11:43 AM Darth Newman <newmandm@gmail.com> wrote:
   Gotcha. Thank you for clarification re: gusto. Super shitty re: Cathy's dad. What's her email
   address so I can send her a note?

   Let me know on the other stuff when you can.

   ~~~Darth

   On Thu, Apr 16, 2020 at 11:38 AM Steve Cohen <SCohen@pollockcohen.com> wrote:
    Darth,

    As bits of money come in, we're processing payments to
    folks as quickly as we can. I think the reason some are
    called "normal" and some "additional" is that Gusto is
    set up for "normal" on a specific schedule; so anything
    we want to process off-schedule has a different
    designation.

    Candidly, I haven't looked into the insurance question,
    but I will. And I've gotten no traction on sharing
    timesheets. I've asked for the captions of the cases you

                                            4
Case
Case2:20-cv-01973-RJC
     2:20-cv-01973-RJC Document
                       Document8-1
                                1-2 Filed
                                    Filed01/13/21
                                          12/18/20 Page
                                                   Page54
                                                        47of
                                                           of163
                                                              60

   worked on, but that too has been delayed a week:
   Cathy's father died the other day. Heart attack.

   Although not much happening on individual cases, feel
   like I'm on a hamster wheel trying to keep lights on. Just
   heard -- only because I bugged a banker I know -- that
   our PPP application which was submitted as soon as
   they accepted applications -- had two errors that needed
   to be corrected. (No one reached out to us.) And it
   was completely unintuitive -- with Adobe -- how to
   amend the government form. Took almost 2 hours. But
   I'm just bitching.

   Hopefully back to you soon on other stuff.

   Hang in there.

   Steve Cohen
   60 Broad St., 24th Floor
   New York, NY 10004
   office: +1.212.337.5361
   mobile: +1.917.364.4197
   Pollock Cohen LLP


   On Thu, Apr 16, 2020 at 11:08 AM Darth Newman <newmandm@gmail.com> wrote:
    I got a paycheck yesterday for "normal" income and then today for "additional earnings"
    but still no expense reimbursements and the December report remains "processing". Can
    you guys send me an updated salary tracker when you release pay so I know what's
    happening?

    Separately - what's the word re: insurance and timesheet?

    Thanks!

    ~~~Darth

    On Thu, Apr 9, 2020 at 11:25 AM Steve Cohen <SCohen@pollockcohen.com> wrote:
     Will follow up.


                                         5
Case
Case2:20-cv-01973-RJC
     2:20-cv-01973-RJC Document
                       Document8-1
                                1-2 Filed
                                    Filed01/13/21
                                          12/18/20 Page
                                                   Page55
                                                        48of
                                                           of163
                                                              60

     Steve Cohen
     60 Broad St., 24th Floor
     New York, NY 10004
     office: +1.212.337.5361
     mobile: +1.917.364.4197
     Pollock Cohen LLP


     On Thu, Apr 9, 2020 at 11:24 AM Darth Newman <newmandm@gmail.com> wrote:
      FYI: When I log into expensify I see my Jan, Feb, March reports are now "approved" but
      December is not. I think it takes a bunch of days for payment to actually show up.

      On Wed, Apr 8, 2020 at 9:43 AM Darth Newman <newmandm@gmail.com> wrote:
       Yes it is and I already did. It's part of the March 2020 report that's pending Adam's
       "approval".

       On Wed, Apr 8, 2020 at 9:41 AM Steve Cohen <SCohen@pollockcohen.com> wrote:
        Is this a reimbursement you are owed?

        If so, please send an expense report, and we will pay
        you, then deposit this.
        Thanks

        Steve Cohen
        60 Broad St., 24th Floor
        New York, NY 10004
        office: +1.212.337.5361
        mobile: +1.917.364.4197
        Pollock Cohen LLP




                                          6
Case
Case2:20-cv-01973-RJC
     2:20-cv-01973-RJC Document
                       Document8-1
                                1-2 Filed
                                    Filed01/13/21
                                          12/18/20 Page
                                                   Page56
                                                        49of
                                                           of163
                                                              60




                   Exhibit G
               Case
               Case2:20-cv-01973-RJC
                    2:20-cv-01973-RJC Document
                                      Document8-1
                                               1-2 Filed
                                                   Filed01/13/21
                                                         12/18/20 Page
                                                                  Page57
                                                                       50of
                                                                          of163
                                                                             60




From: Darth M. Newman <darth@dnewmanlaw.com>
Date: Tue, Jun 2, 2020 at 4:20 PM
Subject: Re:       Decision
To: Adam Pollock <Adam@pollockcohen.com>




Darth M. Newman, Esq.
Law Offices of Darth M. Newman LLC
412-436-3443


On Tue, Jun 2, 2020 at 4:09 PM Adam Pollock <Adam@pollockcohen.com> wrote:
 Darth-- Thanks for your note. I totally agree -- this was a nice win and very pleasing to see a well-written, well-
 reasoned decision.

  I'll definitely keep you posted on decisions. Sorry I didn't get this one to you sooner.

  Best,

  Adam Pollock
  Pollock Cohen LLP
  +1.646.290.7251
  60 Broad St., 24th Flr.
  New York, NY 10004


  On Tue, Jun 2, 2020 at 12:12 PM Darth M. Newman <darth@dnewmanlaw.com> wrote:
   I was checking on my withdrawals since I didn't get confirmation emails from NYSCEF and saw the full win
   counterclaim dismissal in      ! A really good decision, too. In fact, the most comprehensive and well-cited opinion I
   think I've seen from NY Supreme at least in any of our cases. Looks like the judge agreed with essentially all of my
   arguments plus added the single instance rule which I do not recall briefing. Someone should move Perry to the
   commercial division.

    If it's not too much trouble, please let me know as the cases I worked get decisions. I'm still interested in seeing how
    the work turns out and what happens for the clients, I'm not on all the dockets, and won't get email after I withdraw
    anyway.

    ~~~Darth


    Darth M. Newman, Esq.
         Case
         Case2:20-cv-01973-RJC
              2:20-cv-01973-RJC Document
                                Document8-1
                                         1-2 Filed
                                             Filed01/13/21
                                                   12/18/20 Page
                                                            Page58
                                                                 51of
                                                                    of163
                                                                       60
Law Offices of Darth M. Newman LLC
412-436-3443
              Case
              Case2:20-cv-01973-RJC
                   2:20-cv-01973-RJC Document
                                     Document8-1
                                              1-2 Filed
                                                  Filed01/13/21
                                                        12/18/20 Page
                                                                 Page59
                                                                      52of
                                                                         of163
                                                                            60




From: Darth M. Newman <darth@dnewmanlaw.com>
Date: Fri, Jun 19, 2020 at 1:10 PM
Subject: Re:
To: Adam Pollock <Adam@pollockcohen.com>
Cc: Steve Cohen <SCohen@pollockcohen.com>


Not a bad decision. At least now the justice seems to have a good sense of the allegations.   smugness is
likely to increase though.


Darth M. Newman, Esq.
Law Offices of Darth M. Newman LLC
412-436-3443


On Fri, Jun 19, 2020 at 9:10 AM Adam Pollock <Adam@pollockcohen.com> wrote:


  Adam Pollock
  Pollock Cohen LLP
  +1.646.290.7251
  60 Broad St., 24th Flr.
  New York, NY 10004


  ---------- Forwarded message ---------




  ---------- Forwarded message ---------
  From:                                  >
  Date: Fri, Jun 19, 2020 at 8:39 AM
  Subject:
  To:
  scohen@pollockcohen.com <scohen@pollockcohen.com>


  CounseL:
  I am a aching the decision and grey sheet for the mo on to dismiss ﬁled under mo on sequence in 007.
   The eﬁled version was stamped signed on June 5, 2020. The signed and dated version should be eﬁled
  this week.
          Case
          Case2:20-cv-01973-RJC
               2:20-cv-01973-RJC Document
                                 Document8-1
                                          1-2 Filed
                                              Filed01/13/21
                                                    12/18/20 Page
                                                             Page60
                                                                  53of
                                                                     of163
                                                                        60

Thank you.

Julia A. Cort, Court A orney for Hon. Joan A. Madden
Case
Case2:20-cv-01973-RJC
     2:20-cv-01973-RJC Document
                       Document8-1
                                1-2 Filed
                                    Filed01/13/21
                                          12/18/20 Page
                                                   Page61
                                                        54of
                                                           of163
                                                              60




                  Exhibit H
                Case
                Case2:20-cv-01973-RJC
                     2:20-cv-01973-RJC Document
                                       Document8-1
                                                1-2 Filed
                                                    Filed01/13/21
                                                          12/18/20 Page
                                                                   Page62
                                                                        55of
                                                                           of163
                                                                              60




From: Steve Cohen <SCohen@pollockcohen.com>
Date: Wed, Jul 29, 2020 at 6:58 PM
Subject: Re:
To: Darth M. Newman <darth@dnewmanlaw.com>
Cc: Adam Pollock <Adam@pollockcohen.com>



Darth,


Your March 26th email did not conform to my memory of our conversation, which is why I didn’t respond to it
and why your separation discussions shifted to Adam.


When your work was good, it was very good. When it wasn’t, it was the source of great frustration and too
often went unremarked upon. That was probably a management failure on my part.


I have zero interest in -- or intention to -- discuss a bonus with you at this time. Let’s revisit in December.


Stay healthy.

Steve


Steve Cohen
60 Broad St., 24th Floor
New York, NY 10004
office: +1.212.337.5361
mobile: +1.917.364.4197
Pollock Cohen LLP


On Wed, Jul 29, 2020 at 1:30 PM Darth M. Newman <darth@dnewmanlaw.com> wrote:
            Case
            Case2:20-cv-01973-RJC
                 2:20-cv-01973-RJC Document
                                   Document8-1
                                            1-2 Filed
                                                Filed01/13/21
                                                      12/18/20 Page
                                                               Page63
                                                                    56of
                                                                       of163
                                                                          60
Steve,

I am confused and disappointed that you are taking this position now, after we explicitly discussed that I would receive
payment for any contingency recoveries as the firm received money, even after my departure. In fact, I recapped our
several conversations in an email to you on March 26, 2020, and specifically asked that you "let me know if my
recapping does not match your memory of our chats." That was after I told you on the phone I was going to send just
such an email. Neither you nor anyone from the firm responded or otherwise communicated to dispute any portion of
my recollection of our several conversations.

I am equally dismayed that you are referencing "substantial errors" I made during my employment at PC. This is the
first time any such substantial errors are being brought to my attention. In fact, my work product was the subject of
regular internal and external praise. We received accolades from opposing counsel for my efforts including at least one
direct client referral and our assigned      in a state qui tam had rather wonderful things to say about my motion to
dismiss briefing. I know our clients appreciated my advice and approach and each of the partners at various times went
out of their way to praise my on-phone interactions with current and prospective clients - including very recently. As it
relates to the recently terminated case, up until my dismissal, I was the lead person on our team interacting with our
client and formulating our negotiation strategy. And, even after my dismissal, my work product continues to generate
favorable judicial decisions. Plus, PC's private and public post-dismissal statements about me remained positive until I
raised what appears to be the first post-termination revenue-sharing obligation. I could go on.

I too prefer an amicable resolution but, to me, an amicable separation includes honoring our commitments and
contracts. If PC has already determined not to abide by our agreement, I do not understand what you plan to discuss or
revisit in December. Perhaps you can help me understand your intention here?

Darth M. Newman, Esq.
Law Offices of Darth M. Newman LLC
412-436-3443


On Wed, Jul 22, 2020 at 9:07 AM Steve Cohen <SCohen@pollockcohen.com> wrote:
  Dear Darth:

  We disagree: we don’t believe you are entitled to a bonus for any case settled after your
  departure from the firm. Neither our agreement nor the law support your position. Similarly,
  at this time, we are not holding you accountable for the substantial errors you made while
  you were here.

  We disagree with many of the contentions in your email. Among others, your contention that
  bonuses were meant to be paid at the time revenue was received just isn’t right. The last
  time that you and Adam discussed that, you wrote: “if we've discussed before then sorry for
  re-raising a closed issue … ah, you are right, it was originally year end”.

  When we chose to terminate you, we decided to position it as a down-sizing due to Covid-
  19. If you wish to discuss the “for cause” reasons that underlied that decision, we can. In any
  event, no accounting is forthcoming.

  We’d prefer to maintain the separation on as amicable terms as possible. Let’s revisit in
  December.

  Steve


  Steve Cohen
  60 Broad St., 24th Floor
  New York, NY 10004
  office: +1.212.337.5361
          Case
          Case2:20-cv-01973-RJC
               2:20-cv-01973-RJC Document
                                 Document8-1
                                          1-2 Filed
                                              Filed01/13/21
                                                    12/18/20 Page
                                                             Page64
                                                                  57of
                                                                     of163
                                                                        60
mobile: +1.917.364.4197
Pollock Cohen LLP


On Wed, Jul 15, 2020 at 11:33 PM Darth M. Newman <darth@dnewmanlaw.com> wrote:
 Hello,

  The revenue share was never discretionary nor tied to performance and Steve confirmed its continuing applicability
  after my dismissal. It was paid on an as-the-revenue-was-received basis for the entirety of our time together with, if
  memory serves, the exception of one payment that was forgotten/missed by mistake and then paid as soon as
  there was cash to cover it. In fact, during our pre-employment discussions, the firm explicitly rejected a
  performance or case-by-case revenue sharing scheme in favor of what we actually agreed to, which was to share
  revenues across all contingent matters for which the firm was engaged without regard to originations, time worked,
  or performance either in general or with regard to any particular matter. Your post hoc assessment of my
  performance is just not relevant.

  I clearly accepted a smaller fixed salary in exchange for a non-discretionary share of the "upside" - sharing risk and
  reward. Adam often made statements acknowledging my fixed but deferrable salary was below market/too low and
  we all looked forward to the firm generating sufficient revenues to consistently pay all of the attorneys larger
  monthly amounts. I regularly made similar statements. A large part of my non-traditional compensation package
  was based on trust that the firm would both honor its commitments and be transparent about its revenues. The
  failure to provide notice about the recent case termination and apparent refusal to pay revenue share was, frankly,
  shocking.

  If anything, my conversations with Adam over the past ~2 years led me to believe the firm would pay
  discretionary bonuses on top of and in addition to my agreed fixed salary and contingency recovery revenue
  share when the firm received large contingency recoveries. Indeed, this avowed openness and willingness to let
  the rising tide raise all ships was part of what attracted me to, and incentivized me to continue performing for, the
  firm.

  Please provide the amount of all contingency recoveries the firm has obtained since March 25, 2020, a fixed date
  by which you plan to pay my contingency recovery revenue share and the amount thereof, and confirm that you
  will provide prompt notification of future case terminations together with the amounts of any resulting contingency
  recoveries for all matters that existed on March 25, 2020. I would greatly appreciate receiving this information by
  the 22nd.

  ~~~Darth


  Darth M. Newman, Esq.
  Law Offices of Darth M. Newman LLC
  412-436-3443


  On Sun, Jul 12, 2020 at 10:57 AM Adam Pollock <Adam@pollockcohen.com> wrote:
   We disagree that your performance merits an end-of-the-year bonus, but we can discuss in December.

    Adam Pollock
    Pollock Cohen LLP
    +1.646.290.7251
    60 Broad St., 24th Flr.
    New York, NY 10004


    On Fri, Jul 10, 2020 at 12:45 PM Darth M. Newman <darth@dnewmanlaw.com> wrote:
     Hello,

      I can't conceive of a reason for the dismissal other than settlement, so congrats!

      Not sure why you can't comment but it doesn't really matter. You do not need to disclose the terms of any
      possible settlement or other outcome but we do need to make arrangements for payment of my 10%/5% of
      any resulting firm payment which requires disclosure of the amount of any firm recovery but not any of the
      client facing terms/outcomes.

      ~~~Darth
  Case
  Case2:20-cv-01973-RJC
       2:20-cv-01973-RJC Document
                         Document8-1
                                  1-2 Filed
                                      Filed01/13/21
                                            12/18/20 Page
                                                     Page65
                                                          58of
                                                             of163
                                                                60

Darth M. Newman, Esq.
Law Offices of Darth M. Newman
412-436-3443

On Thu, Jul 9, 2020, 8:45 PM Adam Pollock <Adam@pollockcohen.com> wrote:
 Yes, will send tomorrow or this weekend.

  We cannot comment on the           dismissal.

  Adam Pollock
  Pollock Cohen LLP
  +1.646.290.7251
  60 Broad St., 24th Flr.
  New York, NY 10004


  On Wed, Jul 8, 2020 at 10:03 PM Darth M. Newman <darth@dnewmanlaw.com> wrote:
   Hello,

    Can you shoot me an updated salary calculator spreadsheet when you get a chance?

    ~~~Darth


    Darth M. Newman, Esq.
    Law Offices of Darth M. Newman
    412-436-3443

    On Wed, Jul 1, 2020, 9:31 AM Darth M. Newman <darth@dnewmanlaw.com> wrote:
     Bumping for response.


      Darth M. Newman, Esq.
      Law Offices of Darth M. Newman
      412-436-3443

      On Thu, Jun 25, 2020, 12:13 PM Darth M. Newman <darth@dnewmanlaw.com> wrote:
       Hello,

         I'm noticing (late) that the               was voluntarily dismissed before the   was filed. ...
         what happened? Did they finally agree to settle?


         Darth M. Newman, Esq.
         Law Offices of Darth M. Newman LLC
         412-436-3443
Case
Case2:20-cv-01973-RJC
     2:20-cv-01973-RJC Document
                       Document8-1
                                1-2 Filed
                                    Filed01/13/21
                                          12/18/20 Page
                                                   Page66
                                                        59of
                                                           of163
                                                              60
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-2 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page67
                                                               60of
                                                                  of163
                                                                     60




                              CERTIFICATE OF COMPLIANCE



I certify that this filing complies with the provisions of the Public Access Policy of the Unified

Judicial System of Pennsylvania Case Records of the Appellate and Trial Courts that require

filing confidential information and documents differently than non-confidential information and

documents.



                                                                             Submitted By:

                                                                              /s/ Rachel L. McElroy




                                                                                                     26
               Case
                Case2:20-cv-01973-RJC
                     2:20-cv-01973-RJC Document
                                        Document8-1
                                                 1-3 Filed
                                                      Filed01/13/21
                                                            12/18/20 Page
                                                                      Page68
                                                                           1 of 163
                                                                                93


                                                                                                                                                 Zoom-In         Zoom-Out       
Home > Search > Case Search



    Case Details - GD-20-012030
                                                                                                                                      Newman vs Pollock Cohen LLP etal
    Filing Date:
    11/24/2020
    Filing Time:
    03:22:51
    Related Cases:
    Consolidated Cases:
    Judge:
    No Judge
    Amount In Dispute:
    $0
    Case Type:
    Employment Dispute - Other
    Court Type:
    General Docket
    Current Status:
    Motion-Preliminary Injunction
    Jury Requested:
    Y




  − Parties Count : 7

                                                                                     --Litigants--                                Search                                   


 LName                 FName            MI          Type          Address                                                  Initial Service Completion       Attorney

 Newman                Darth                       Plaintiff      461 Cochran Road Suite 107 PITTSBURGH PA 15228           --                               Rachel Lynn Mcelroy

 Pollock Cohen LLP                                 Defendant      60 Broad Street Suite 2417 New York NY 10004             --                               --

 Pollock               Adam                        Defendant      60 Broad Street Suite 2417 New York NY 10004             --                               --

 Leung                 Christopher                 Defendant      60 Broad Street Suite 2417 New York NY 10004             --                               --

 Cohen                 Steve                       Defendant      60 Broad Street Suite 2417 New York NY 10004             --                               --


Showing 1 to 5 of 5 rows


                                                                                     --Attorney--                                 Search                                   


 LName               FName                 MI              Type                          Address                                                                     Phone

 Mcelroy             Rachel              Lynn           Plaintiff's Attorney             461 Cochran Road P.O. Box 107 Pittsburgh PA 15228                        --

 Presley             Marla               N.             Defendant's Attorney                                                                                      --


Showing 1 to 2 of 2 rows


                                                                                  --Non Litigants--                               Search                                   


                                                                               No matching records found



  − Docket Entries Count : 3                                                                                                               Search                            


 Filing Date       Docket Type                Docket Text                                                                                Filing Party   Redacted Document

12/18/2020         Motion-Preliminary                                                                                                   Darth Newman         Document 3
                   Injunction

12/15/2020         Acceptance of Service      of Writ of Summons on behalf of Defts. Pollock Cohen LLP, Steve Cohen, Christopher K.     Pollock Cohen        Document 2
                                              Leung, and Adam Pollock on 12/15/2020                                                     LLP
 Filing Date     Docket Type     Docket Text                                      Filing Party   Redacted Document
               Case
                Case2:20-cv-01973-RJC
                     2:20-cv-01973-RJC Document
                                        Document8-1
                                                 1-3 Filed
                                                      Filed01/13/21
                                                            12/18/20 Page
                                                                      Page69
                                                                           2 of 163
                                                                                93
11/24/2020       Complaint                                                        Darth Newman      Document 1


Showing 1 to 3 of 3 rows




  − Event Schedule Count : 0                                                 Search                            


                                                 No matching records found



  − Services Count : 0Complete Service History                               Search                            

                                                 No matching records found
    Case
     Case2:20-cv-01973-RJC
          2:20-cv-01973-RJC Document
                             Document8-1
                                      1-3 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                           Page70
                                                                3 of 163
                                                                     93




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                         CIVIL DIVISION

DARTH NEWMAN,                         CIVIL DIVISION

                 Plaintiff,           Case No. GD-20-012030

     v.

POLLOCK COHEN, LLP,                   JURY TRIAL DEMANDED
STEVE COHEN,
CHRISTOPHER K. LEUNG, and
ADAM POLLOCK,
                                      ACCEPTANCE OF SERVICE
                 Defendants.          AND STIPULATION OF EXTENSION OF
                                      TIME TO RESPOND TO COMPLAINT



                                      Filed on behalf of: Defendants



                                      Counsel of record for this party:

                                      Marla N. Presley, Esquire
                                      PA ID No. 91020
                                      Marla.Presley@jacksonlewis.com
                                      Jackson Lewis, PC
                                      1001 Liberty Avenue
                                      Suite 1000
                                      Pittsburgh, PA 15222
                                      T.: (412) 338-5148
                                      F.: (412) 232-3441
       Case
        Case2:20-cv-01973-RJC
             2:20-cv-01973-RJC Document
                                Document8-1
                                         1-3 Filed
                                              Filed01/13/21
                                                    12/18/20 Page
                                                              Page71
                                                                   4 of 163
                                                                        93




 IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                          CIVIL DIVISION

 DARTH NEWMAN,                                 )
                                               )       Case No. GD-20-012030
                       Plaintiff,              )
                                               )
        v.                                     )
                                               )
 POLLOCK COHEN, LLP,                           )
 STEVE COHEN,                                  )
 CHRISTOPHER K. LEUNG, and                     )
 ADAM POLLOCK,                                 )
                                               )
                       Defendants.             )


                       ACCEPTANCE OF SERVICE
   AND STIPULATION OF EXTENSION OF TIME TO RESPOND TO COMPLAINT

       I, Marla N. Presley, hereby accept service of the Writ of Summons on behalf of the

Defendants Pollock Cohen, LLP, Steve Cohen, Christopher K. Leung, and Adam Pollock as of

December 15, 2020, and certify that I am authorized to do so.

       The Parties also stipulate that Defendants have 60 days from the date of filing to respond

to the Complaint.

                                                   Respectfully submitted,




                                                   Marla N. Presley, Esquire
                                                   PA ID No. 91020
                                                   Marla.Presley@jacksonlewis.com
                                                   Jackson Lewis, PC
                                                   1001 Liberty Avenue
                                                   Suite 1000
                                                   Pittsburgh, PA 15222
                                                   T.: (412) 338-5148
                                                   F.: (412) 232-3441

                                                   Attorneys for Defendants
 Dated: December 15, 2020
         Case
          Case2:20-cv-01973-RJC
               2:20-cv-01973-RJC Document
                                  Document8-1
                                           1-3 Filed
                                                Filed01/13/21
                                                      12/18/20 Page
                                                                Page72
                                                                     5 of 163
                                                                          93




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this date a true and correct copy of the foregoing document was

served on the following individual via email:


                                    Rachel L. McElroy, Esq.
                                    McElroy Law Firm LLC
                                     461 Cochran Rd. #107
                                      Pittsburgh, PA 15228
                                  rachel@mcelroylawfirm.com
                                          412-620-8735




 Dated: December 15, 2020                         Marla Presley, Esquire




4824-1900-9747, v. 1
     Case
      Case2:20-cv-01973-RJC
           2:20-cv-01973-RJC Document
                              Document8-1
                                       1-3 Filed
                                            Filed01/13/21
                                                  12/18/20 Page
                                                            Page73
                                                                 6 of 163
                                                                      93




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

DARTH NEWMAN                                   CIVIL DIVISION

             Plaintiff,                        No.: GD 20-012030

      v.
                                               MOTION FOR PRELIMINARY
POLLOCK COHEN, LLP,                            INJUNCTION
STEVE COHEN
CHRISTOPHER K. LEUNG, and
ADAM POLLOCK,                                  Filed on Behalf of Plaintiff
           Defendants.

                                               Counsel of Record for Plaintiff:

                                               Rachel L. McElroy
                                               PA ID No. 321624
                                               McElroy Law Firm, LLC
Date Motion Served:                            461 Cochran Rd. #107
December 17, 2020                              Pittsburgh, PA 15228
                                               Phone: 412-620-8735
                                               Email: rachel@mcelroylawfirm.com

                                               Counsel of Record for Defendants:

I, Rachel McElroy, Esq. HEREBY CERTIFIY        Marla N. Presley, Esq.
THAT THIS MOTION REQUESTS RELEIF FOR A         Jackson Lewis, P.C.
CASE THAT HAS NEVER APPEARED ON ANY            Liberty Center
PUBLISHED TRIAL LIST, HAS NOT BEEN             1001 Liberty Avenue, Suite 1000
DESIGNATED COMPLEX, AND OR COMPLEX             Pittsburgh, PA 15222
DESIGNATION IS NOT PENDING.                    Phone: 412-338-5148
                                               Email:
                                               marla.presley@jacksonlewis.co
                          /s/ Rachel McElroy   m
      Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                               Document8-1
                                        1-3 Filed
                                             Filed01/13/21
                                                   12/18/20 Page
                                                             Page74
                                                                  7 of 163
                                                                       93




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

DARTH NEWMAN,                                                     CIVIL DIVISION

                Plaintiff,

        vs.                                                       GD No. GD 20-012030

POLLOCK COHEN, LLP,
STEVE COHEN,
CHRISTOPHER K. LEUNG, and
ADAM POLLOCK,


                Defendants.

                             MOTION FOR PRELIMINARY INJUNCTION

        Plaintiff, Darth Newman, by and through his undersigned attorney, files the following Motion

for Preliminary Injunction.

        1.     Plaintiff Darth Newman respectfully moves this Court for a Preliminary Injunction

pursuant to Rule 1531 of the Pennsylvania Rules of Civil Procedure.

        2.     On November 24, 2020, Plaintiff filed his Verified Complaint with this Court, seeking,

inter alia, payment for unpaid wages and declarative relief against Defendants Pollock Cohen, LLP

(hereinafter “The Firm”), Adam Pollock, Christopher Leung, and Steve Cohen (collectively

“Defendants”). The Verified Complaint is attached hereto and the allegations contained therein are

incorporated into and made part of this Motion as Exhibit A.

        3.     Defendants’ attorney accepted service and filed an Acceptance of Service on December

15, 2020.

        4.     As set forth fully in the Verified Complaint, Plaintiff’s action was brought due to

Defendants’ failure to pay Newman compensation under the agreement (“Employment Agreement”)

between themselves and Newman in which The Firm agreed to pay Newman five to ten percent of all




                                                   1
      Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                               Document8-1
                                        1-3 Filed
                                             Filed01/13/21
                                                   12/18/20 Page
                                                             Page75
                                                                  8 of 163
                                                                       93




contingency recoveries and attorneys’ fee awards as a part of his compensation (hereinafter “Revenue

Share”). In the Complaint, Newman seeks a declaration that the Employment Agreement is enforceable

and asks this court to require Defendants to pay Plaintiff 10% of all contingency recoveries received by

Defendants for any such matters for the first $2 million of recoveries each year and then 5% thereafter.

        5.      Defendants, at all times, were aware of and fully understood the Employment

Agreement, in fact, they wrote it.

        6.      On March 25, 2020, The Firm terminated Newman’s employment due to financial

hardships (hereinafter “Separation Date”). The Firm, according to Defendants, was unable to pay its

basic monthly bills and owed Newman substantial back pay.

        7.      Shortly before Newman’s separation from The Firm, Newman was in the middle of

managing the final negotiations on a large multi-million dollar qui tam contingency fee case (hereinafter

“Multi-Million Dollar Case”).

        8.      When Newman left Defendants’ employment, Defendants agreed to continue to pay

Newman on the contingency cases that The Firm settled or otherwise resolved after his departure. This

conversation was recapped in an email sent to Defendant Cohen on March 26, 2020.

        9.      On or about March 26, 2020, in addition to validating the Employment Agreement,

Defendants agreed to keep Newman informed about contingency fee cases as they settled or were

otherwise resolved. Defendants kept Newman informed about other cases but actively took steps to hide

the settlement of the Multi-Million Dollar Case.

        10.     Despite Defendants’ known contractual obligations under the Employment Agreement,

Defendants did not pay Newman his share of the contingency fee on the Multi-Million Dollar Case.

        11.     On or about July 9, 2020, after learning of the Multi-Million Dollar Case settlement,

Newman requested Defendants pay Revenue Share under the Employment Agreement and Defendants




                                                   2
      Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                               Document8-1
                                        1-3 Filed
                                             Filed01/13/21
                                                   12/18/20 Page
                                                             Page76
                                                                  9 of 163
                                                                       93




refused.

           12.   On September 30, 2020, Newman again requested payment on the Multi-Million Dollar

Case. Newman also requested that Defendants escrow disputed monies owed to him. Defendants did

not provide Newman with evidence that they had escrowed the disputed Revenue Share and did not

respond to that portion of Newman’s request. (Exhibit B pg 8)

           13.   On November 9, 2020, Newman again requested that Defendants escrow the

disputed Revenue Share. Defendants failed and refused to respond to Newman’s second request for

the disputed Revenue Share to be escrowed. (Exhibit C pg 2)

           14.   For the reasons set forth herein, Newman asks the Court to grant his Preliminary

Injunction enjoining the Defendants to escrow the disputed portions of any contingency recoveries

received by Defendants after Newman’s Separation Date.

           15.   Defendants received significant compensation in the form of a contingency fee from the

Multi-Million Dollar Case.

           16.   Newman disputes that The Firm is entitled to the entire contingency fee.

           17.   Defendants are required under Pa.R.P.C. 1.15 and NY.R.P.C. 1.15 to escrow any

disputed fee amounts. Specifically, NY.R.P.C. 1.15(b)(4) states:

                         Funds belonging in part to a client or third person and in
                         part currently or potentially to the lawyer or law firm shall
                         be kept in such special account or accounts, but the
                         portion belonging to the lawyer or law firm may be
                         withdrawn when due unless the right of the lawyer or
                         law firm to receive it is disputed by the client or third
                         person, in which event the disputed portion shall not
                         be withdrawn until the dispute is finally resolved.

                         (Emphasis Added)

           18.   Plaintiff believes that Defendants have refused to escrow the funds because The Firm is

financially unstable and because Defendants have ignored each of several requests that Defendants




                                                     3
      Case
      Case2:20-cv-01973-RJC
           2:20-cv-01973-RJC Document
                             Document8-1
                                      1-3 Filed
                                          Filed01/13/21
                                                12/18/20 Page
                                                         Page77
                                                              10of
                                                                 of163
                                                                    93




confirm they are following the Rules of Professional Conduct and holding the disputed funds in escrow.

         19.   On or about March 26, 2020, Defendant Cohen told Newman that The Firm was unable

to pay their next regularly scheduled rent payment.

         20.   At the time of the Separation Date, Newman was owed approximately $25,000 in back

wages.

         21.   Throughout Newman’s employment The Firm did not have enough money to make

Newman’s salary and rarely had enough to cover partner draw and expenses.

         22.   For the several months preceding the Separation Date, the Firm had not been making

regularly scheduled salary payments to attorneys.

         23.   Upon information and belief, at the time of the Separation Date, The Firm was insolvent.

         24.   Based on Newman’s understanding of The Firm’s finances, the Multi-Million Dollar

Case revenue will be consumed in ten to twelve months by The Firm’s regular expenses.

         25.   Despite The Firm’s very recent economic troubles, Defendants have continued to spend

money, including maintaining an office in Manhattan, NY, adding additional attorneys, and opening an

office in San Francisco, CA, one of the most expensive cities in the world.

         26.   In or around early December, 2020, The Firm posted a job add for an associate attorney

in New York City, NY. (Exhibit D)

         27.   As recently as December 14, 2020, The Firm posted another job ad for an associate

attorney in San Francisco, CA. (Exhibit E)

         28.   Newman has suffered, and will continue to suffer, irreparable harm that cannot be

compensated by monetary damages due to The Firm’s dissipation of assets. Dissipation of The Firm’s

assets will render money damages inadequate, thereby necessitating equitable relief.

         29.   A greater injury will occur from refusing the injunction than from granting it as the firm




                                                    4
      Case
      Case2:20-cv-01973-RJC
           2:20-cv-01973-RJC Document
                             Document8-1
                                      1-3 Filed
                                          Filed01/13/21
                                                12/18/20 Page
                                                         Page78
                                                              11of
                                                                 of163
                                                                    93




depletes its assets from the Multi-Million Dollar Case on various new attorneys and offices when a mere

eight months ago it was insolvent.

        30.     The injunction will restore the parties to the status quo by requiring Defendants to abide

by NY.R.P.C. 1.15(b)(4) which requires that all disputed fees be escrowed.

        31.     Spending the disputed portion of the Multi-Million Dollar Case contingency fee is

against the Rules of Professional Conduct and requiring Defendants to keep the amount and any future

disputed amounts in escrow is reasonably suited to abate the infraction.

        32.     Newman’s right to relief is clear, Defendants are in clear violation of the Rules of

Professional Conduct and he only asks that the disputed portion of any fees be escrowed until the dispute

is resolved.

        33.     The granting of the requested preliminary injunction will not harm the public interest.

Rather, it is in the public interest to enjoin Defendants from spending disputed attorneys’ fees and

enhances confidence in the Legal Profession.

        34.     Newman has a substantial likelihood of prevailing on the merits at trial. (Exhibit A.)

        35.     The balance of equities weighs in favor of Newman because the injuries and threatened

injuries to Newman outweigh any harm an injunction poses to Defendants.

        36.     In accordance with Pa. R. Civ. P. 1531(b), Newman is prepared to post bond or security

in an amount deemed reasonable and necessary by the Court. Plaintiff believes, and therefore avers, that

a bond in the amount of $1 is appropriate in this matter.




                                                    5
      Case
      Case2:20-cv-01973-RJC
           2:20-cv-01973-RJC Document
                             Document8-1
                                      1-3 Filed
                                          Filed01/13/21
                                                12/18/20 Page
                                                         Page79
                                                              12of
                                                                 of163
                                                                    93




        WHEREFORE, Plaintiff Newman, based on his Verified Complaint and Exhibits, respectfully

request that the Court enter a Preliminary Injunction as set forth in the attached Order of Court.


                                                Respectfully submitted:



                                                _____________________________

                                                Rachel L. McElroy, Esq.
                                                Attorney for Plaintiff Darth Newman




                                                    6
Case
Case2:20-cv-01973-RJC
     2:20-cv-01973-RJC Document
                       Document8-1
                                1-3 Filed
                                    Filed01/13/21
                                          12/18/20 Page
                                                   Page80
                                                        13of
                                                           of163
                                                              93




                 Exhibit A
                 Motion for
                    PI:
                  Verified
                 Complaint
     Case
     Case2:20-cv-01973-RJC
          2:20-cv-01973-RJC Document
                            Document8-1
                                     1-3 Filed
                                         Filed01/13/21
                                               12/18/20 Page
                                                        Page81
                                                             14of
                                                                of163
                                                                   93




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

DARTH NEWMAN,                                CIVIL DIVISION

           Plaintiff,

     vs.                                     GD No.

POLLOCK COHEN, LLP,
STEVE COHEN,
CHRISTOPHER K. LEUNG, and
ADAM POLLOCK,

           Defendants.                       CIVIL COMPLAINT AND
                                             DECLARATORY JUDGEMENT




                                             Filed on Behalf of Plaintiff

                                             Counsel of Record for this Party:

                                             Rachel L. McElroy
                                             PA ID No. 321624

                                             McElroy Law Firm LLC
                                             461 Cochran Rd. #107
                                             Pittsburgh, PA 15228
                                             412-620-8735
                                             email: ​rachel@mcelroylawfirm.com


                                             JURY TRIAL DEMANDED
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-3 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page82
                                                               15of
                                                                  of163
                                                                     93




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

DARTH NEWMAN,                                                CIVIL DIVISION

               Plaintiff,

       vs.                                                   GD No.

POLLOCK COHEN, LLP,
STEVE COHEN,
CHRISTOPHER K. LEUNG, and
ADAM POLLOCK,

               Defendants.


                                    NOTICE TO DEFEND

You have been sued in Court. If you wish to defend against the claims set forth in the following
pages, you must take action within twenty (20) days after this Complaint and Notice are served
by entering a written appearance personally or by attorney and filing in writing with the Court
your defenses or objections to the claims set forth against you. You are warned that if you fail to
do so the case may proceed without you and a judgment may be entered against you by the Court
without further notice for any money claimed in the Complaint or for any property or other rights
important to you.


YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
  HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
    OFFICE SET FORTH BELOW. THIS OFFICE CAN PROVIDE YOU WITH
               INFORMATION ABOUT HIRING A LAWYER.

                            LAWYER REFERRAL SERVICE
                       ALLEGHENY COUNTY BAR ASSOCIATION
                              400 KOPPERS BUILDING
                                 436 SEVENTH AVE.
                         PITTSBURGH, PENNSYLVANIA 15219

                                   Telephone: (412) 261-5555




                                                                                                  2
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-3 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page83
                                                               16of
                                                                  of163
                                                                     93




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

DARTH NEWMAN,                                                CIVIL DIVISION

               Plaintiff,

       vs.                                                   GD No.

POLLOCK COHEN, LLP,
STEVE COHEN,
CHRISTOPHER K. LEUNG, and
ADAM POLLOCK,

               Defendants.


                                      CIVIL COMPLAINT

       AND NOW, comes Plaintiff Darth Newman (“Newman”), by and through his attorney,

Rachel L. McElroy, Esquire and files the within Civil Complaint, averring as follows:

                                         I. Introduction

       1.      Plaintiff Darth Newman brings this lawsuit to recover damages for lost wages,

breach of contract, restitution for unjust enrichment, statutory fines for violations related to his

various counts, pre- and post-judgment interest and attorney’s fees and cost. Newman worked

for Defendant Pollock Cohen, LLP (hereinafter “The Firm”) as Special Counsel until Defendants

terminated his employment due to COVID-19 related financial difficulties on March 25, 2020.

As a part of Newman’s compensation, The Firm agreed to pay him five to ten percent of ​all

contingency recoveries and attorneys’ fee awards. Just prior to his termination, Newman spent

significant time working on a multi-million dollar contingency case. After terminating

Newman’s employment, the multi-million dollar case settled and The Firm obtained significant

fees. The Firm took steps to conceal the multi-million dollar case settlement from Newman.


                                                                                                  3
        Case
        Case2:20-cv-01973-RJC
             2:20-cv-01973-RJC Document
                               Document8-1
                                        1-3 Filed
                                            Filed01/13/21
                                                  12/18/20 Page
                                                           Page84
                                                                17of
                                                                   of163
                                                                      93




Newman seeks payment on the contingency recovery for the multi-million dollar case and all

contingency matters active at the time of his termination in accordance with his compensation

agreement.

                                            II. Parties

        2.      Plaintiff, Darth Newman, is an adult individual who resides in Moon Township,

Allegheny County, Pennsylvania.

        3.      Defendant, Pollock Cohen, LLP (hereinafter “The Firm”), is a New York limited

liability partnership with a principal place of business located at 60 Broad Street, Suite 2417 24th

Floor, New York, New York, 10004.

        4.      Defendant, Steve Cohen, is an individual who resides in Manhattan, New York

County, New York.

        5.      Defendant, Christopher K. Leung, is an individual who resides in Brooklyn, Kings

County, New York.

        6.      Defendant, Adam Pollock, is an individual who resides in Brooklyn, Kings

County, New York.

        7.      On information and belief, Defendants Cohen, Pollock, and Leung are equal

equitable partners in The Firm and as such are jointly liable for the actions of The Firm.

                                          III. Jurisdiction and Venue

        8.      This Court has general jurisdiction over all claims against Defendants pursuant to

42 Pa. C.S. ​ §​ 5301(2).

        9.      Defendants regularly conduct business in Allegheny County, Pennsylvania,

including filing lawsuits on behalf of Pennsylvania clients in the United States District Court for


                                                                                                  4
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-3 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page85
                                                               18of
                                                                  of163
                                                                     93




the Western District of Pennsylvania, counseling clients in the Fifth Judicial District of

Pennsylvania and sending demand letters on behalf of Allegheny County clients.

       10.     Defendants represented to clients that they conduct business in Pennsylvania by

printing business cards listing Pittsburgh as a location and by advertising online as serving clients

in Allegheny County.

       11.     One or more transactions or occurrences out of which this cause of action arose

took place in Allegheny County, Pennsylvania, as set forth in Paragraphs 14 through 70 below.

       12.     In addition, at all times relevant here, Newman continued to live and work in

Allegheny County, Pennsylvania and was the only Firm lawyer licensed to practice in the

Commonwealth of Pennsylvania.

       13.     As such, venue is proper in this Court pursuant to Pa.R.Civ.P. 2179(a).

                                             III. Facts

   A. Defendants Hire Newman

       14.     In or around December 2017, prior to The Firm’s incorporation, Defendant

Pollock contacted Newman about a position at Pollock’s prior employer.

       15.     In or around January 2018, when it became apparent Pollock intended to start his

own firm with Cohen, Pollock reached out to Newman about working at The Firm.

       16.     Defendants Pollock and Cohen incorporated The Firm on March 19, 2018.

       17.     At all times relevant to this action, Defendants Pollock and Cohen have policy

making and decision making authority over Newman’s wages and payments. After Defendant

Leung joined The Firm as the third co-equal partner in or around the spring of 2019, he also had

policy making and decision making authority over Newman’s wages and payments. Discovery


                                                                                                   5
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-3 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page86
                                                               19of
                                                                  of163
                                                                     93




will show Leung knew about and was involved in The Firm’s decision to deny Newman wages.

       18.      In or around April 2018, Newman began working at The Firm as an independent

contractor in exchange for twelve thousand dollars ($12,000) per month.

       19.      Defendants knew that Newman resided in Pittsburgh, Pennsylvania when they

contacted him about working at The Firm.

       20.      Newman is licensed to practice law in the Commonwealth of Pennsylvania, State

of New Jersey and New York State.

       21.      At all relevant times in this action, Newman continued to live and work in

Pennsylvania.

       22.      In or around April 2018, Newman had a phone call with Defendant Pollock to

discuss joining The Firm full time. (hereinafter “April 2018 Phone Call”) During the April 2018

Phone Call Defendant Pollock explained to Newman:

             a. That he and Defendant Cohen intended for The Firm to primarily file
                whistleblower/​qui tam​ claims and generally eschew hourly billable work.

             b. That The Firm intended to take all whistleblower/​qui tam claims on a contingency
                basis, and that although they can take years to resolve, whistleblower/​qui tam
                claims can result in significant fees.

             c. Despite The Firm’s goal of primarily filing whistleblower/​qui tam actions,
                Defendants Pollock and Cohen also stated that they wanted to bring on an
                attorney with significant knowledge and experience managing complex business
                litigation full time.

             d. They were interested in bringing Newman to The Firm because of his experience
                managing complex business litigation and they enjoyed working with him.

             e. The Firm would need to take on cases that paid on a billable hour or hybrid fee
                schedule until The Firm either secured litigation funding through an outside
                agency, or won a substantial ​qui tam c​ ontingency fee award. The Frim planned to
                bridge profitability with commercial litigation until the ​qui tam ​cases were
                resolved. Defendant Cohen publicly acknowledged similar comments in an

                                                                                                6
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-3 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page87
                                                               20of
                                                                  of163
                                                                     93




               article for Super Lawyers Magazine, New York Metro (Exhibit A).

       23.     Neither Defendant Pollock nor Defendant Cohen had experience practicing

complex business litigation. Defendant Cohen had only been an attorney for less than four and a

half years prior to starting The Firm, and during those years he primarily worked on a large qui

tam case, medical malpractice, and personal injury cases. Defendant Pollock spent the majority

of his legal career defending white collar criminal cases and representing the State of New York

as an Assistant Attorney General.

   B. The Compensation Scheme

       24.     After the April 2018 Phone Call, on or about April 24, 2018, Defendants Pollock

and Cohen offered Newman employment at The Firm in the position of Special Counsel due in

part to his complex business litigation experience.

       25.     However, Defendants were not able to pay Newman a base salary equivalent to

the market rate for his services because The Firm did not have steady cash flow. As a result, on

or around April 24, 2018, Defendants Pollock and Cohen offered to pay Newman ten thousand

dollars ($10,000) per month, and a “bonus” of 10% of all contingency recoveries, up to a

maximum of $200k per year bonus (hereinafter the “Initial Offer”). The Initial Offer based pay

was less than Newman made per month working as a contract attorney with The Firm.

       26.     In follow-up emails, Defendants clarified that there would be no cap, and

Newman would get 10% of recoveries up to the first $2 million, 5% thereafter, and that

contingency    recoveries   “includes   both   fee    awards   and our   part of contingency

wins/settlements/awards and bonus is calculated before deductions for overheads/comp and

non-case specific expenses.” (Exhibit B)


                                                                                              7
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-3 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page88
                                                               21of
                                                                  of163
                                                                     93




       27.     By accepting a reduced base salary and payroll deferral, Defendants

acknowledged Newman was taking significant risk which would be offset with a portion of The

Firm’s contingency recoveries. As Defendant Pollock stated: “​I recognize that you would be

incurring some risk here.” ​(Exhibit B)

       28.     Furthermore, as Pollock repeated in several emails, Defendants were pursuing

litigation funding   and would seek to renegotiate Newman’s compensation structure if they

secured funding. It was anticipated that securing litigation funding would permit The Firm to

more regularly pay each lawyer the same $10,000 per month but likely eat up the proceeds from

contingency wins such that neither Newman nor the partners would receive payments in excess

of their common base compensation. As Defendant Pollock put it: “In other words, less risk less

reward.” (Exhibit B)

       29.     On or about April 29 2019, Defendants further outlined the employment

agreement in an email to Newman with the compensation terms as follows:

               “1. We would set compensation at $10,000/month as W2 income. To the extent
               that we don’t have the cash flow to make the full $10k, we will pay simple
               interest at 33.33% / year on outstanding comp owed. While Steve and I wouldn’t
               make a personal guarantee on the back comp/interest owed, Pollock Cohen LLP
               would continue to be obligated for what’s owed as long as our firm or its
               successors exist. In other words, your backpay and interest immediately “vest”
               and are owed even if you leave. I recognize that you would be incurring some risk
               here...”

               “3. In addition to the above: We will pay you an annual bonus of 10% of all
               “contingency recoveries” (as defined below) up to the first $2 million per year…
               Contingency recoveries includes both fee awards and our part of contingency
               wins/settlements/awards. Bonus is calculated before deductions for
               overheads/comp and non-case specific expenses.”

               (Exhibit B) (hereinafter “Employment Contract”).



                                                                                              8
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-3 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page89
                                                               22of
                                                                  of163
                                                                     93




       30.        Newman accepted The Firm’s employment offer, and The Firm became

Newman’s employer.

       31.        In the Employment Contract the Parties agreed in writing to the terms of

Newman's payment compensation or in the alternative the Firm agreed to incur an obligation to

Newman which can be inferred from the relationship between the parties.

       32.        The “annual bonus” as outlined in section 3 of the Employment Contract (Exhibit

B) was a part of Newman’s core employee compensation and was not a discretionary bonus.

Instead the “bonus” is additional compensation in the form of revenue share on accounts that

existed during Newman's employment. The Firm offered Newman the revenue share on

contingency accounts to entice Newman to join the Firm. Newman accepted the core

compensation “bonus” because while he shared the downside risk in a new and unproven firm

that had no regular source of income, he would also share in the Firm's upside. As such, the

"bonus" immediately vested when Newman agreed to work for the Firm. (hereinafter “Revenue

Share”)1 The Revenue Share was not discretionary and in practice was paid on all contingency

fee recoveries.

             a. The Revenue Share was not tied to client originations.

             b. The Revenue Share was not tied to work performance.

             c. The Revenue Share was not tied to work effort or any number of hours worked or
                billed.

             d. The Revenue Share was not tied to work effort or any number of hours worked or

1
  ​The "bonus" is referred to as a Revenue Share because the term "bonus" is a misnomer and is
not used in it's legal sense. Equity share is also not fully descriptive because Newman did not
adopt the liabilities of the Firm nor did he have decision making authority. Therefore, Revenue
Share is the most descriptive term for this part of Newman’s core compensation with the Firm..

                                                                                                  9
        Case
        Case2:20-cv-01973-RJC
             2:20-cv-01973-RJC Document
                               Document8-1
                                        1-3 Filed
                                            Filed01/13/21
                                                  12/18/20 Page
                                                           Page90
                                                                23of
                                                                   of163
                                                                      93




                billed on any particular case or overall.


        33.     Defendant Pollock explained to Newman that he and The Firm specifically

rejected any compensation scheme that paid lawyers based on the work performed on any

particular case. Defendant Pollock had a poor experience working at an unrelated law firm that

incentivized attorneys to only work on the cases they brought into the business. Defendants

Pollock and Cohen wanted to create a firm based on team work and equal shares that permitted

lawyers to work the cases they enjoyed and not work the ones they did not while maintaining a

compensation structure based on shared value.

        34.     Defendants Pollock and Cohen already had some active cases when they

approached Newman to work for them and they stated that they would include all contingency

recoveries from those cases as part of the Revenue Share even if Newman never performed any

work on those cases.

        35.     Two of those cases together represented the $1 billion ​qui tam ​case still

referenced in Defendant Cohen’s law firm bio but for which another law firm was expected to be

primarily responsible. (Exhibit C) As a holdover from his government service, Defendant

Pollock was ethically barred from having any contact with those cases.

        36.     Defendants did not limit the Revenue Share to matters that were settled while

Newman was employed at The Firm, as whistleblower cases can take years to resolve and require

substantial early effort.

        37.     Defendants explained that they could not offer Mr. Newman a “market value”

salary because The Firm generated insufficient revenue to fund lawyer compensation and



                                                                                           10
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-3 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page91
                                                               24of
                                                                  of163
                                                                     93




expenses. Instead, The Firm offered Mr. Newman the Revenue Share and the same salary draw

as the two partners, Mr. Cohen and Mr. Pollock.

       38.    Newman accepted Defendants employment offer because Defendants led him to

reasonably believe that the Revenue Share applied to all contingency fee matters held by The

Firm during Newman’s employment, regardless of when those cases resolved, if ever.

       39.    After Newman accepted employment with The Firm, he was not paid the Monthly

Salary for approximately five months in 2018, but was later compensated with interest when The

Firm generated revenue.

       40.    Newman’s base compensation was similarly deferred during various other periods

of time during his employment. At the time of his termination, The Firm owed Newman

approximately $25,000 plus interest in unpaid base compensation.

       41.    While Newman worked for The Firm, Defendants always paid Newman the

Revenue Share when the revenue was obtained by The Firm. Newman has a list of all Revenue

Share and when it was paid (Exhibit D).2

    C. The Amicable Separation

       42.    On or about March 25, 2020, Defendant Cohen informed Newman that The Firm

had to terminate Newman’s employment due to financial hardships. Newman’s salary was the

largest line-item expense for The Firm, and The Firm was incurring back pay and interest

obligations on unpaid compensation owed to Newman from 2019 and 2020. Defendant Cohen

also stated he did not know how The Firm would pay rent for the month.




2
  The lone exception was a $1,812.50 Revenue Share payment that was mistakenly unpaid and
then made up when The Firm next had sufficient revenue.
                                                                                            11
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-3 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page92
                                                               25of
                                                                  of163
                                                                     93




       43.    During that call, Newman and Defendant Cohen discussed various separation

issues including, obtaining timesheets, access to non-client emails, payment of outstanding

expenses, sharing captions of cases to facilitate withdrawals, ensuring back pay payments were

accurate, and payment of the Revenue Share. During this conversation, Defendant Cohen also

agreed to give Newman a positive public-facing reference and keep his profile active on The

Firm’s website until Newman found another job. The separation was amicable.

       44.    On March 26, 2020, Newman sent Defendant Cohen an email confirming the

details of his March 25, 2020 conversation with Defendant Cohen including the continued

payment of the Revenue Share on all contingency fee matters held by The Firm at the time of

Newman’s separation. The relevant section of the email stated: “Comp - as we discussed

yesterday our deal stands such that I am owed expenses, comp, and interest through March 25,

2020 and 10/5% of contingency/attorney fee awards on existing cases to be paid as the firm

collects money.” (Exhibit E)(hereinafter “Recapping Our Call Email”)

       45.    The Recapping Our Call Email closed with a specific request that Defendant

Cohen “Please let me know if my recapping does not match your memory of our chats.” (Exhibit

E)

       46.    Despite numerous conversations between the parties throughout March, April,

June, and July 2020, no one at The Firm disputed the Recapping Our Call Email until after Mr.

Newman asked that his Revenue Share be paid out in connection with the resolution of the

Multi-Million Dollar Case. In fact, later on the very same day Newman sent the Recapping Our

Call Email, Defendant Cohen attempted to hire Newman as local counsel for an active litigation




                                                                                           12
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-3 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page93
                                                               26of
                                                                  of163
                                                                     93




case Newman had filed in the Western District of Pennsylvania while employed by The Firm.

Defendant Cohen did not once dispute the Recapping Our Call Email.

       47.      On or about April 17, 2020, Defendant Cohen wrote Newman a positive review

for the legal site Priori. In addition, Defendant Cohen stated in an April 20, 2020 email to Priori

that he let Newman go because of The Firm’s financial difficulties. (Exhibit E)

       48.      Defendant Cohen’s responses to the legal site Prior’s review questionnaire were

specific and detailed:

             ● How would you describe your experience overall, and as compared to other
               lawyers you've worked with?

                ○ Darth is incredibly bright, and a superb lawyer. He is among the smartest
                  lawyers I have ever dealt with.

             ● Please describe Darth's responsiveness and communication style.

                ○ Darth is direct, clear, and. very responsive. On numerous occasions I have
                  seen him handle difficult, prickly clients -- and their complex legal issues --
                  with tact and effectiveness.

             ● Have you had an occasion to refer another client to Darth and what was the
               feedback, if any?

                ○ Feedback from clients was always incredibly positive.

             ● Would you work with/hire Darth again?

                ○ Yes, absolutely.

             ● Reviews help our lawyers to receive more work: Please provide a few statements
               about your experience with Darth that we may share with others as they learn
               more about Darth's work

                ○ Darth has a first-rate legal mind. He is one of the best (and fastest) legal
                  researchers I have ever known. He understands complex legal issues, and cuts
                  to the key legal issues very quickly. His legal writing is very good, and his
                  negotiating skills even better. He would be a real asset to any firm and any
                  client. I am truly sorry we can't currently employ him. (We are a start-up firm,
                  and the COVID-19 pandemic has cut off most of our cash flow.) (Exhibit F)

                                                                                                13
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-3 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page94
                                                               27of
                                                                  of163
                                                                     93




   D. Defendants Become Adversarial

       49.       In or around April 2020, several of The Firm’s clients decided to leave The Firm

and pursue representation with Newman (hereinafter “Clients”).

       50.       On or about April 20, 2020, Defendant Cohen spoke with Newman about the

Clients. During that discussion, Defendant Cohen specifically stated that Defendants’

relationship with Newman would change and become much less amicable if the Clients

continued to pursue representation with Newman instead of The Firm.

       51.       Some of the Clients were contingency fee whistleblower clients. The Clients will

owe a percentage of the contingency fee to The Firm and some to Newman under their new fee

agreement and a separate agreement between each Client and The Firm. However, Newman is

still owed his Revenue Share of The Firm’s contingency fee and attorneys’ fee awards, if any, on

these matters.

             a. The Multi-Million Dollar Case

       52.       Just before his separation, in or around March 2020, Newman was in the middle

of managing the final negotiations on a large multi-million dollar ​qui tam contingency fee case

(hereinafter “Multi-Million Dollar Case.”).

       53.       The Firm and Newman expected the Multi-Million Dollar Case to settle in the

coming months generating a $560,000 to $640,000 fee for The Firm which would have been the

single largest recovery by The Firm in its short history and represents almost a year of expenses

for the Firm. Under the Employment Agreement and Revenue Share, Newman would have

received 10% of the fee or between $56,000 and $64,000.

       54.       After learning that clients had chosen to keep Newman as their lawyer and


                                                                                              14
        Case
        Case2:20-cv-01973-RJC
             2:20-cv-01973-RJC Document
                               Document8-1
                                        1-3 Filed
                                            Filed01/13/21
                                                  12/18/20 Page
                                                           Page95
                                                                28of
                                                                   of163
                                                                      93




terminate the services of The Firm, Defendants took steps to conceal the resolution of the

Multi-Million Dollar Case and avoid paying The Revenue Share.

        55.      Unbeknownst to Newman at the time, the Multi-Million Dollar Case was

voluntarily dismissed on or about May 28, 2020 before a Motion to Dismiss was filed. Upon

information and belief, this case was settled and resulted in the payment of a contingency

recovery to The Firm.

        56.       Mr. Pollock agreed to keep Mr. Newman informed of case developments,

decisions, and resolutions and did send Mr. Newman updates for different cases on June 2, 2020

and June 19, 2020. Including an update on a positive judicial ruling for the Firm based on

Newman’s work. (Exhibit G)

        57.      Additionally, Defendant Pollock had promised to keep Newman updated as The

Firm’s matters resolved or obtained judicial decisions: “​I'll definitely keep you posted on

decisions. Sorry I didn't get this one to you sooner.” (Exhibit G)

        58.      Importantly, to the best of Newman’s knowledge, none of these decisions in

Paragraph 57 resulted in the resolution of a case or the payment of contingency funds to The

Firm.

        59.      Defendants did not, however, provide any notice to Newman that the

Multi-Million Dollar Case had resolved.

        60.      Instead, Defendants tried to obfuscate their sudden influx of cash and refused to

acknowledge that the Multi-Million Dollar Case resolved at all.

              b. Defendants Breach the Employment Agreement

        61.      At the time the Multi-Million Dollar Case was resolved, The Firm still owed


                                                                                               15
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-3 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page96
                                                               29of
                                                                  of163
                                                                     93




Newman many thousands of dollars of backpay.

       62.       Several weeks had gone by with small or zero dollar payments, however, around

the time the Multi-Million Dollar case is believed to have resolved, The Firm suddenly began

making larger and very regular payments towards the outstanding backpay. Notably, however,

the firm still drew these payments out over nearly two months. (Exhibit F)

       63.       Newman first discovered the Multi-Million Dollar Case had been resolved on or

around June 25, 2020.

       64.       Once Newman learned that the Multi-Million Dollar Case had likely settled, he

emailed The Firm to inquire about the status of the case, offer his congratulations, and arrange

for compensation under the terms of the Employment Contract. The correspondence took place

as follows:

              a. On or about June 25, 2020, Newman emailed Defendants Pollock and Cohen
                 about the Multi-Million Dollar Case to ask if it had in fact settled. (Exhibit H)

              b. On or about July 1, 2020, Newman emailed Defendants Pollock and Cohen again
                 seeking a response and was again ignored. (Exhibits G and H) Despite sending
                 Newman other emails during this period of time, Defendants ignored these
                 inquiries about the Multi-Million Dollar Case.

              c. On or about July 8, 2020, Newman emailed Defendants Pollock and Cohen a third
                 time using the same email chain seeking an updated record of back payments.
                 (Exhibit H)

              d. Finally, two weeks after the original email, on or about July 9, 2020, The Firm
                 responded to Newman’s repeat requests stating “We cannot comment on the
                 [Multi-Million Dollar Case] dismissal.” (Exhibit H)

              e. On or about July 10, 2020, Newman responded to the July 9, 2020 Email asking
                 The Firm to make arrangements to pay him the Revenue Share owed to him under
                 the Employment Contract. (Exhibit H)

              f. On or about July 12, 2020, Defendant Pollock emailed Newman stating “We
                 disagree that your performance merits an end-of-the-year bonus, but we can


                                                                                               16
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-3 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page97
                                                               30of
                                                                  of163
                                                                     93




                discuss in December.” (Exhibit H)

             g. On or about July 15, 2020, Newman asked The Firm to provide to him the amount
                of all contingency recoveries The Firm had obtained since March 25, 2020.
                Newman also asked that The Firm provide prompt notification to him of future
                case terminations together with the amounts of any resulting contingency
                recoveries for all matters that existed on March 25, 2020. (Exhibit H)

             h. On or about July 22, 2020, Defendant Cohen responded “We disagree: we don’t
                believe you are entitled to a bonus for any case settled after your departure from
                the firm.” (Exhibit H). Defendant Cohen also refused to provide any information
                about current or future case resolutions.

             i. Later, on or about July 29, 2020, Defendant Cohen stated in an email to Newman
                about the Bonus “I have zero interest in - or intention to - discuss a bonus with
                you at this time.” (Exhibit H).

       65.      At the same time Defendants were ignoring and avoiding Newman’s inquiries

about the Million-Dollar Case, they were exchanging other emails about other topics with

Newman.

       66.      Defendants stated clearly in Exhibit H that they do not intend to pay Newman his

Revenue Share on the Multi-Million Dollar Case or on any other contingency matters with the

firm as of March 25, 2020.

       67.      Defendants’ various excuses for not honoring the Employment Agreement and

instead refusing to make good on their obligation to pay Newman the Revenue Share contradict

each other, the plain language of the Employment Agreement, and the parties’ course of dealing

and performance.

       68.      At no time was the Revenue Share discretionary or tied in any way to

performance.

       69.      Nor is the Revenue Share dependent on Newman’s continued employment with

The Firm.


                                                                                               17
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-3 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page98
                                                               31of
                                                                  of163
                                                                     93




       70.     Indeed, it would be manifestly unfair and inequitable for Defendants to terminate

Newman’s employment on the eve of a large contingency win and thereby capture the full

measure of his efforts without paying him his fair share of the proceeds.

                                         Count I
                                  Declaratory Judgment
                                      42 P.S. § 7531
                (Newman v. Pollock Cohen, LLP, Pollock, Cohen, and Leung)

       71.     Newman incorporates by reference paragraphs 1 through 70 above as if fully set

forth in this paragraph.

       72.     An actual controversy has arisen between the Plaintiff and Defendants, relating to

whether The Employment Contract requires Defendants to pay Newman The Revenue Share for

all matters held by The Firm as of March 25, 2020 regardless of when that revenue is realized by

The Firm.

       73.     Contrary to the language of The Employment Agreement and Newman’s

understanding of it, Defendants have asserted they owe no further payments under The

Employment Contract.

       74.     As The Firm resolves matters it held as of March 25, 2020, disputes will continue

to arise regarding whether or not Newman is owed The Revenue Share in accordance with The

Employment Contract.

WHEREFORE, it is prayed that this Honorable Court enter and Order:

              i. Declaring the Plaintiff’s Employment Contract with Defendants valid and
                enforceable.

             ii. Requiring Defendants to provide a list of all matters for which they were engaged
                as of March 25, 2020 within 5 days of this order.

             iii. Requiring Defendants to provide notification to Plaintiff of the resolution of any

                                                                                                 18
       Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                              Document8-1
                                       1-3 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                          Page99
                                                               32of
                                                                  of163
                                                                     93




               such matters or portions of matters and the amount of The Firm’s share of any
               contingency recoveries defined as including both fee awards and The Firm’s
               portion of any contingency wins, settlements or other awards and calculated
               before deductions for overheads, compensation, non-case specific expenses, or
               reimbursed expenses within 5 days of any such resolution or partial resolution.

             iv. Requiring Defendants to pay to Plaintiff 10% of all contingency recoveries
                received by Defendants for any such matters for the first $2 million of recoveries
                each year and then 5% thereafter within 5 days of the funds “clearing” The
                Firm’s IOLTA account.

             v. Such other relief as the Court deems just and appropriate.

                                         Count II
                     Pennsylvania Wage Payment and Collection Law
                                  43 P.S. § 260.1, et seq.
                (Newman v. Pollock Cohen, LLP, Pollock, Cohen, and Leung)

       75.     Newman incorporates by reference paragraphs 1 through 74 above as if fully set

forth in this paragraph.

       76.     Defendants are Plaintiff’s employer and as such are required to pay Plaintiff

wages as agreed to upon the start of employment.

       77.     Under Newman’s compensation scheme and by agreement, Defendants are

required to pay ten percent of ​all ​contingency recoveries up to $2 million and five percent on all

contingency recoveries after $2 million each year to Newman which vested immediately

according to the Employment Contract.

       78.     Newman requested payment under his compensation scheme and agreement.

       79.     Defendants engaged in conduct and emails stating that they will no longer honor

The Employment Contract and have refused to pay Newman ​any compensation on The

Multi-Million Dollar Case or any other contingency recoveries on matters active at the time of

Newman’s termination.


                                                                                                 19
       Case
        Case2:20-cv-01973-RJC
             2:20-cv-01973-RJC Document
                                Document8-1
                                         1-3 Filed
                                              Filed01/13/21
                                                    12/18/20 Page
                                                              Page100
                                                                   33 of 93
                                                                         163




       80.     This complaint was filed more than 60 days after Newman requested wages under

his Employment Contract and Defendants refused to pay him.

       81.     Defendants actions violated Pennsylvania’s Wage Payment Collection Law, 43

Pa. Cons. Stat. § 260, ​et seq. Defendants Cohen, Pollock, and Leung are personally liable

pursuant to 43 Pa. Cons. Stat. § 260.2a.

       82.     Defendants’ violations are not in good faith.

               WHEREFORE, it is prayed that this Honorable Court award wages, pre- and

post-judgement interest, costs and attorneys fees pursuant to 43 P.S. § 260.9(a), as well as

liquidated and/or statutory damages pursuant to 43 P.S. § 260.10 and such other relief as the

Court deems just and appropriate.

                                         Count III
                                    Breach of Contract
                               (Newman v. Pollock Cohen, LLP)

       83.     Newman incorporates by reference paragraphs 1 through 82 above as if fully set

forth in this paragraph.

       84.     Newman entered into The Employment Contract with Defendants in which

Defendants agreed to pay Newman a Revenue Share as compensation for his services.

       85.     Newman performed all the conditions precedent to his agreement with

Defendants.

       86.     Defendants refused to pay Newman his Revenue Share compensation.

       87.     Defendants refusal to pay Newman the amounts he is currently due on the

Multi-Million Dollar Case and refusal to pay on any other contingency recoveries from matters

active on March 25, 2020 constitute a breach of that agreement.


                                                                                          20
       Case
        Case2:20-cv-01973-RJC
             2:20-cv-01973-RJC Document
                                Document8-1
                                         1-3 Filed
                                              Filed01/13/21
                                                    12/18/20 Page
                                                              Page101
                                                                   34 of 93
                                                                         163




       88.     Newman has suffered economic losses because of Defendants’ breach of the

Employment Contract.

               WHEREFORE, it is prayed that this Honorable Court hold Defendants joint and

severally liable and award contract damages, an award of pre- and post-judgment interest, an

award of costs, and such other relief as the Court deems just and appropriate.

                                       Count IV
                                   Unjust Enrichment
                (Newman v. Pollock Cohen, LLP, Pollock, Cohen, and Leung)

       89.     Newman incorporates by reference paragraphs 1 through 88 above as if fully set

forth in this paragraph.

       90.     At all times relevant hereto, Defendants were authorized to and did act on their

own behalf and on behalf of each other.

       91.     Newman, through his efforts as an employee of The Firm, conferred a benefit

upon the Defendants.

       92.     In particular, Newman’s efforts contributed directly or indirectly to the resolution

of the Multi-Million Dollar Case and the other contingent matters held by The Firm as of March

25, 2020.

       93.     It would be unjust for Defendants to retain the benefits and value of Newman’s

contributions while simultaneously refusing to pay Newman as they had agreed.

       94.     Newman is entitled to receive ten percent of ​all ​contingency recoveries up to $2

million each year and five percent on all contingency recoveries after $2 million each year for all

contingency fee matters.

       95.     The Defendants were enriched - without cost or setoff - by the value of Newman’s


                                                                                                21
       Case
        Case2:20-cv-01973-RJC
             2:20-cv-01973-RJC Document
                                Document8-1
                                         1-3 Filed
                                              Filed01/13/21
                                                    12/18/20 Page
                                                              Page102
                                                                   35 of 93
                                                                         163




percentage of the contingency recoveries.

          96.    Because of their unlawful conduct, Defendants were unjustly enriched.

          97.    Newman has suffered economic loss and is entitled to restitution in ​quantum

meruit.

                 WHEREFORE, it is prayed that this Honorable Court hold Defendants joint and

severally liable and award restitution equal to the value of the benefit retained by the Defendants,

an award of pre- and post-judgment interest, an award of costs, and such other relief as the Court

deems just and appropriate.

                                          Count V
                                  Breach of Fiduciary Duty
                 (Newman v. Pollock Cohen, LLP, Pollock, Cohen, and Leung)

          98.    Newman incorporates by reference paragraphs 1 through 97 above as if fully set

forth in this paragraph.

          99.    The Defendants had a fiduciary duty to Newman to account for the contingency

recoveries they receive and pay to him the Revenue Share.

          100.   Defendants denial of Newman’s request for payment on the Multi-Million Dollar

Case on July 29, 2020 and refusal to account for or pay any other Revenue Share that may

become due in the future, or even provide notice that The Firm’s maters have resolved, constitute

a breach of their fiduciary duties.

          101.   As a result of Defendants’ actions Newman suffered economic losses.

                 WHEREFORE, it is prayed that this Honorable Court hold Defendants joint and

severally liable and award damages for breach of fiduciary duty, an award of pre- and

post-judgment interest, an award of costs, and such other relief as the Court deems appropriate.


                                                                                                 22
       Case
        Case2:20-cv-01973-RJC
             2:20-cv-01973-RJC Document
                                Document8-1
                                         1-3 Filed
                                              Filed01/13/21
                                                    12/18/20 Page
                                                              Page103
                                                                   36 of 93
                                                                         163




                                        Count VI
                                    Promissory Estoppel
                 (Newman v. Pollock Cohen, LLP, Pollock, Cohen, and Leung)

        102.    Newman incorporates by reference paragraphs 1 through 101 above as if fully set

forth in this paragraph.

        103.    Defendants promised Newman the Revenue Share in lieu of a fair market salary,

to entice him to accept the possibility of not making any salary, join The Firm, and remain at

The Firm during periods of financial distress.

        104.    The Firm needed Newman’s experience in complex commercial litigation in order

to pay the bills until The Firm obtained enough whistleblower contingency recoveries or other

monies to be self sufficient.

        105.    Newman joined and remained at The Firm specifically because of the promised

Revenue Share compensation and did in fact represent clients in complex commercial and other

litigation including ​qui tam​ matters.

        106.      Defendants terminated Newman’s employment right before settling the

Multi-Million Dollar Case and collecting significant fees.

        107.    Newman spent significant time working on the Multi-Million Dollar Case.

        108.    When Newman asked Defendants to pay him the Revenue Share on the

Multi-Million Dollar Case, and generally to honor the Employment Contract as to other pending

matters, Defendants refused.

        109.    As a result of Defendants’ actions, Newman suffered economic losses.




                                                                                            23
      Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                               Document8-1
                                        1-3 Filed
                                             Filed01/13/21
                                                   12/18/20 Page
                                                             Page104
                                                                  37 of 93
                                                                        163




               WHEREFORE, it is prayed that this Honorable Court hold Defendants joint and

severally liable and award contract damages, an award of pre- and post-judgment interest, an

award of costs, and such other relief as the Court deems just and appropriate.




                                                     Respectfully submitted;

Date: 11/24/2020                                     _________________________
                                                     Rachel L. McElroy, Esq.
                                                     PA ID No. 321624
                                                     McElroy Law Firm LLC
                                                     461 Cochran Rd. #107,
                                                     Pittsburgh, PA 15228
                                                     Email: rachel@mcelroylawfirm.com
                                                     Phone: 412-620-8735
                                                     Attorney for Plaintiff




                                                                                         24
Case
 Case2:20-cv-01973-RJC
      2:20-cv-01973-RJC Document
                         Document8-1
                                  1-3 Filed
                                       Filed01/13/21
                                             12/18/20 Page
                                                       Page105
                                                            38 of 93
                                                                  163




                  Exhibit A
                              Case
                               Case2:20-cv-01973-RJC
                                    2:20-cv-01973-RJC Document
                                                       Document8-1
                                                                1-3 Filed
                                                                     Filed01/13/21
                                                                           12/18/20 Page
                                                                                     Page106
                                                                                          39 of 93
                                                                                                163




                                                                                                      PERSONAL ACCOUNT
                                                                                                                                  Telling their stories



      The Entrepreneurial Spirit
      Steve Cohen began law school at 58;
      now, at 68, he’s on the Rising Stars list                  AS TOLD TO NANCY ROMMELMANN




      IN HIS OWN WORDS

      Steve Cohen has worked in advertising and publishing, served in the Navy, written seven
      books, co-chaired Hillary Clinton’s White House task force on early childhood literacy,
      and launched a number of startups. At age 58, he started law school. Last year, he
      cofounded the firm Pollock Cohen. This is his first year on the Rising Stars list. He’s 68.
         The first really rich guy I knew said to me that he           to the professor, “I don’t get it.” And I’d hear this
      returns every phone call within 24 hours. And the first          collective sigh of relief, probably from a third of the
      phone call that’s returned is from the name or number            class, who felt the same way: “Whew, thank God the old              Steve Cohen
      he doesn’t recognize—because he never knows what op-             guy didn’t get it, either.” I had no shame. I was struggling        POLLOCK | COHEN
      portunity’s going to be at the other end of the line. That       just like everybody else. The Wall Street Journal did a
                                                                                                                                           CLASS ACTION/MASS
      influenced me. I return every call. If it’s the right opportu-   piece about me, and they illustrated it with a photo of
                                                                                                                                           TORTS: PLAINTIFF
      nity, take a chance.                                             Rodney Dangerfield from the movie Back to School. It was
         Working for J. Walter Thompson advertising, I kept            totally appropriate!                                                NEW YORK
      pitching to get Time as an account. They turned down                I’m incredibly lucky now. I went to work for two of the
      JWT but they asked me to come over as head of market-            top trial lawyers in the United States—Tom Moore and
      ing. I was there almost seven years. Then there was a            Judy Livingston—and Adam Pollock and I started this
      power coup two levels above me and all of us were out.           firm 15 months ago. Although it is very much a startup,
      It was devastating. Nobody likes getting fired. Once, as         entrepreneurial business, the things we wanted to do—
      an entrepreneur, I had to let everybody in the startup go.       principally focus on False Claims Act, whistleblower
      I had to hire everybody and I had to fire everybody. That        plaintiff’s work—have a long lead time. It takes years
      was incredibly difficult.                                        for those cases to resolve and make money. So we take
         A couple years [after Time], I wound up going to Scho-        hourly billing. We do commercial litigations. We’ve
      lastic. I started a bunch of new businesses and projects at      done torts. We have a personal injury case we’re taking
      both of those places. I have the entrepreneurial spirit.         right now.
         What led me to law school at age 58? Drinking. I was at          People say, “Oh, I’ve always thought about going to
      a cocktail party, it was January of 2009, and I was telling      law school.” Do it. If it’s half as satisfying for you as it
      this person next to me about an article I had just written—      has been for me, it’s absolutely worth the investment.
      about serving on the jury of a big terrorism case in the
      Southern District. The person says, “That’s really interest-
      ing, are you a lawyer?” I said, “No, I just dress like one.”
      He said, “Don’t be a wise guy.” I said, “Forgive me, we’ve
      just met. My wife, who’s at the other end of the room, will
      confirm that I am a wise guy. But I’ll tell you the truth: If
      I didn’t have to take the LSAT, I’d go to law school now.”
                                                                                    Wait … Rising Star?
      The person said, “You’re accepted!” I said, “Who are you?”
      The person said, “I’m a dean at New York Law School.”                         From the Super Lawyers guidelines: “To be eligible for
         The brain is a muscle that, in my case, hadn’t atro-                       inclusion in Rising Stars, a candidate must be either 40
      phied, but, boy, was it out of shape. I had to relearn how                    years old or younger, or in practice for 10 years or less.”
      to read. Law school was a shock to the system. It was
      harder because there is something called middle-age
      memory loss, but it was easier because I knew how the
      world worked. I loved law school. It made me 20 years
      younger. And it made me 20 pounds heavier, because I
      would go out drinking with the other students.
         On average, I was twice the age [of the other students].
      I had a specific role, I think. I would raise my hand and say



                                                                                                        SUPER LAWYERS MAGAZINE | NEW YORK METRO 2019 15



NYSLRS19_SM.indd 15                                                                                                                                          9/11/19 8:49 AM
Case
 Case2:20-cv-01973-RJC
      2:20-cv-01973-RJC Document
                         Document8-1
                                  1-3 Filed
                                       Filed01/13/21
                                             12/18/20 Page
                                                       Page107
                                                            40 of 93
                                                                  163




                  Exhibit B
                Case
                 Case2:20-cv-01973-RJC
                      2:20-cv-01973-RJC Document
                                         Document8-1
                                                  1-3 Filed
                                                       Filed01/13/21
                                                             12/18/20 Page
                                                                       Page108
                                                                            41 of 93
                                                                                  163




From:                                 Adam Pollock <adam@pollockcohen.com>
Sent:                                 Sunday, April 29, 2018 9:48 AM
To:                                   Darth Newman
Subject:                              Re: proposed terms for Special Counsel role



Hi Darth,

Steve asked me to clarify point 3, which had too many commas for his taste.... But there's no substantive change here:

1) We would set compensation at $10,000 / month as W2 income. To the extent that we don't have the cash flow to
make the full $10k, we will pay simple interest at 33.33% / year on outstanding comp owed. While Steve and I wouldn't
make a personal guarantee on the back comp / interest owed, Pollock Cohen LLP would continue to be obligated for
what's owed as long as our firm or its successors exist. In other words, your backpay and interest immediately "vest"
and are owed even if you leave.

I recognize that you would be incurring some risk here. But we should all know within a few months whether this is
going to work out. And, as discussed, we already have a lot of work and I'm cautiously optimistic that we'll have enough
flow to pay you $10k/month without falling behind (and to draw me and Steve also at $10k/mo each).

2) We will pay for you to waive into NY. We will pay for your NY bar fees. And, as discussed, we would like to pay as
many other bar fees and fringe benefits as possible. I have a call scheduled with Zenefits (outsourced HR) this
afternoon, so I should have a better idea of what's possible after that.

3) In addition to the above: We will pay you an annual bonus of 10% of all "contingency recoveries" (as defined below)
up to the first $2 million per year. So, for example, if the firm has $2 million in contingency recoveries in one year,
your bonus would be $200,000. After the first $2 million, your bonus would be 5% of the firm's
contingency recoveries. So, for example, if we have $10m in contingency recoveries in a year, you would get
$200,000 + $400,000 = $600,000.

Contingency recoveries includes both fee awards and our part of contingency wins/settlements/awards.

Bonus is calculated before deductions for overheads/comp and non-case specific expenses.

On expenses, if for example a recovery is $105,000 and there were $5,000 in case specific expenses (e.g. depositions,
accountants, case specific travel, etc), then our standard deal with our clients is $5000 off the top first, and then split--
e.g. $60,000 to client and $40,000 to us. So your bonus would be calculated on the $40,000 remaining.

I think we have at least one case where we will eat expenses if not otherwise recovered. So, for example of $100,000,
$40,000 to us, $5,000 to recover case-specific expenses, and now your bonus is calculated on $35,000. (And also, FWIW,
Steve and I are now obviously sharing only from the remaining $35k in that scenario.)

If we line up serious litigation financing, we will likely have to change these terms because the funders will want to eat up 100%
of contingency recoveries until they're paid their very generous terms. So, it is very likely that there would be no monies left to
bonus you (or me or Steve). In return for giving up our upside, we would enjoy a more steady cash stream. So, at that point
(should it arrive), we would propose changing the terms so that you (and Steve and me) enjoy a more regular monthly flow. In
other words, less risk less reward.

AP


                                                                 1
              Case
               Case2:20-cv-01973-RJC
                    2:20-cv-01973-RJC Document
                                       Document8-1
                                                1-3 Filed
                                                     Filed01/13/21
                                                           12/18/20 Page
                                                                     Page109
                                                                          42 of 93
                                                                                163




Adam Pollock
POLLOCK COHEN LLP
60 Broad St., 24th Fl.
New York, NY 10004
m: +1.718.407.4257
Adam@PollockCohen.com
www.PollockCohen.com

On Fri, Apr 27, 2018 at 10:23 AM, Adam Pollock <adam@pollockcohen.com> wrote:
 Great. Very happy that you're joining our team.



Adam Pollock
POLLOCK COHEN LLP
60 Broad St., 24th Fl.
New York, NY 10004
m: +1.718.407.4257
Adam@PollockCohen.com
www.PollockCohen.com

On Thu, Apr 26, 2018 at 7:31 PM, Darth Newman <dnewman@pollockcohen.com> wrote:
 Yep. Agree that is what we discussed.

 On Thu, Apr 26, 2018 at 7:26 PM, Adam Pollock <adam@pollockcohen.com> wrote:
  Confirmed.

  On expenses, if recovery is $105,000 and there were $5,000 case specific expenses (e.g. depositions accountants case
  specific travel etc), then our standard deal with our clients is $5000 off the top first, and then split-- e.g. 60,000 to
  client and 40,000 to us. So your bonus would be calculated on the 40,000 remaining.

  I think we have at least one case where we will eat expenses if not otherwise recovered. So, for example of
  $100,000, 40,000 to us, 5,000 to recover expenses, and now your bonus is calculated on 35,000. (And also, fwiw,
  steve and I are now obvious sharing only from the remaining 35k in that scenario.)

  Adam Pollock
  POLLOCK COHEN LLP
  60 Broad St., 24th Fl.
  New York, NY 10004
  m: +1.718.407.4257
  Adam@PollockCohen.com
  www.pollockcohen.com

  On Apr 26, 2018, at 7:18 PM, Darth Newman <dnewman@pollockcohen.com> wrote:


                                                            2
    Case
     Case2:20-cv-01973-RJC
          2:20-cv-01973-RJC Document
                             Document8-1
                                      1-3 Filed
                                           Filed01/13/21
                                                 12/18/20 Page
                                                           Page110
                                                                43 of 93
                                                                      163

Sounds good. We also discussed that contingent recoveries includes both fee awards and our part of
contingency wins/settlements/awards and bonus is calculated before deductions for
overheads/comp and non-case specific expenses.

~~~Darth

On Thu, Apr 26, 2018 at 6:47 PM, Adam Pollock <adam@pollockcohen.com> wrote:
 Per our discussion, on #3, Steve says: no cap, 10% of recoveries up to the first $2 million, 5%
 thereafter annual. So, for example, if we have $10m in contingency recoveries, you would get
 $200,000 + $400,000.




 Adam Pollock
 POLLOCK COHEN LLP
 60 Broad St., 24th Fl.
 New York, NY 10004
 m: +1.718.407.4257
 Adam@PollockCohen.com
 www.PollockCohen.com

 On Tue, Apr 24, 2018 at 11:52 AM, Adam Pollock <adam@pollockcohen.com> wrote:
  Hi Darth,

  This email is intended to put numbers onto our discussions.

  1) We would set compensation at $10,000 / month as W2 income. To the extent that we don't have the
  cash flow to make the full $10k, we will pay simple interest at 33.33% / year on outstanding comp
  owed. While Steve and I wouldn't make a personal guarantee on the back comp / interest owed, Pollock
  Cohen LLP would continue to be obligated for what's owed as long as our firm or its successors exist. In
  other words, your backpay and interest immediately "vest" and are owed even if you leave.

  I recognize that you would be incurring some risk here. But we should all know within a few months
  whether this is going to work out. And, as discussed, we already have a lot of work and I'm cautiously
  optimistic that we'll have enough flow to pay you $10k/month without falling behind (and to draw me and
  Steve also at $10k/mo each).

  2) We will pay for you to waive into NY. We will pay for your NY bar fees. And, as discussed, we would
  like to pay as many other bar fees and fringe benefits as possible. I have a call scheduled with Zenefits (outsourced
  HR) this afternoon, so I should have a better idea of what's possible after that.

  3) In addition to the $10k/mo + 33% interest, we will pay you a bonus of 10% of all contingency recoveries, up to a
  maximum of $200k / annual bonus.

  If we line up serious litigation financing, we will likely have to change these terms because the funders will want to
  eat up 100% of contingency recoveries until they're paid their very generous terms. So, it is very likely that there
  would be no monies left to bonus you (or me or Steve). In return for giving up our upside, we would enjoy a more
  steady cash stream. So, at that point (should it arrive), we would propose changing the terms so that you (and
  Steve and me) enjoy a more regular monthly flow. In other words, less risk less reward.

  ***

  As I've said, we already think of you as a great teammate and we are looking forward to fully
  integrating you into our growing firm.


                                                         3
 Case
  Case2:20-cv-01973-RJC
       2:20-cv-01973-RJC Document
                          Document8-1
                                   1-3 Filed
                                        Filed01/13/21
                                              12/18/20 Page
                                                        Page111
                                                             44 of 93
                                                                   163

Yours,


Adam Pollock
POLLOCK COHEN LLP
60 Broad St., 24th Fl.
New York, NY 10004
m: +1.718.407.4257
Adam@PollockCohen.com
www.PollockCohen.com




                                   4
Case
 Case2:20-cv-01973-RJC
      2:20-cv-01973-RJC Document
                         Document8-1
                                  1-3 Filed
                                       Filed01/13/21
                                             12/18/20 Page
                                                       Page112
                                                            45 of 93
                                                                  163




                    Exhibit C
Case
 Case2:20-cv-01973-RJC
      2:20-cv-01973-RJC Document
                         Document8-1
                                  1-3 Filed
                                       Filed01/13/21
                                             12/18/20 Page
                                                       Page113
                                                            46 of 93
                                                                  163
Case
 Case2:20-cv-01973-RJC
      2:20-cv-01973-RJC Document
                         Document8-1
                                  1-3 Filed
                                       Filed01/13/21
                                             12/18/20 Page
                                                       Page114
                                                            47 of 93
                                                                  163




                      Exhibit D
                   Case
                    Case2:20-cv-01973-RJC
                         2:20-cv-01973-RJC Document
                                            Document8-1
                                                     1-3 Filed
                                                          Filed01/13/21
                                                                12/18/20 Page
                                                                          Page115
                                                                               48 of 93
                                                                                     163

Pay Period                                                                                                          Accrued
  Close        Bonus Paid         Paid             Late            Today's Date    Days Late        Rate (Annual)   Interest           Total   Total Owed                  Paid on amounts owed
                                                                                                                                                                                           Standard pay       $4,615.38
    1/5/2020                                           $4,615.38        7/6/2020           183             33.33%        $771.34                   $5,386.72
   1/19/2020                        $461.54            $4,153.84        7/6/2020           169             33.33%        $641.10                   $4,794.94
    2/2/2020                        $461.54            $4,153.84        7/6/2020           155             33.33%        $587.99                   $4,741.83
   2/16/2020                      $4,615.38             -
    3/1/2020                      $4,615.38             -
   3/15/2020                        $461.54            $4,153.84       4/12/2020               28          33.33%        $106.22                               $4,260.06
   4/12/2020                      $1,009.62            $3,250.44       4/14/2020               2           33.33%          $5.94                               $3,256.38
   4/14/2020                      $1,000.00            $2,256.38            4/15               1           33.33%          $2.06                               $2,258.44
   4/14/2020                      $1,000.00            $1,258.44        7/6/2020               83          33.33%         $95.39                   $1,353.83
   3/29/2020                      $4,615.38             -                                                                                                                        $4,615.38
   4/26/2020                             $0.00          -                                                                                                                            $0.00
   5/10/2020                      $3,845.77             -                                                                                                                        $3,845.77
   5/24/2020                      $3,845.77             -                                                                                                                        $3,845.77
    6/7/2020                      $3,845.77             -                                                                                                                        $3,845.77
   6/21/2020                      $3,845.77             -                                                                                                                        $3,845.77
    7/5/2020                        3158.35             -                                                                                                                         3158.35



                            and still owed from 2019                                                                                               $6,879.49

     TOTAL                       $36,781.81                                                                                                       $23,156.81                         $0.00 outstanding owed

                                 $6,596.47 note, for W2 purposes, that paid $6596.47 on 1/3/2020, which was for Sun, Nov 24, 2019 paycheck +   settlement
          Case
           Case2:20-cv-01973-RJC
                2:20-cv-01973-RJC Document
                                   Document8-1
                                            1-3 Filed
                                                 Filed01/13/21
                                                       12/18/20 Page
                                                                 Page116
                                                                      49 of 93
                                                                            163


Pay Period Close Bonus Paid       Paid         Late        Today's Date    Days Late
Sun, Dec 23, 2018                  $4,615.38          $0                                0
 Sun, Jan 6, 2019                  $4,615.38          $0                                0
Sun, Jan 20, 2019                  $4,615.38          $0                                0
 Sun, Feb 3, 2019                  $4,615.38          $0                                0
Sun, Feb 17, 2019                  $4,615.38          $0                                0
 Sun, Mar 3, 2019                  $4,615.38          $0                                0
               3/20       $500                        $0                                0
Sun, Mar 17, 2019                  $4,615.38          $0                                0
               3/22       $125                        $0                                0
Sun, Mar 31, 2019                  $4,615.38          $0                                0
Sun, Apr 14, 2019                  $4,615.38          $0                                0
Sun, Apr 28, 2019                  $4,615.38          $0                                0
               5/14       $125                        $0                                0
Sun, May 12, 2019                  $4,615.38          $0                                0
Sun, May 26, 2019                  $4,615.38          $0                                0
 Sun, Jun 9, 2019                  $2,307.69   $2,307.69            7/12               33
Sun, Jun 23, 2019                  $4,615.38          $0                                0
  Tue, Jul 2, 2019     $112.50
  Sun, Jul 7, 2019                     $0.00   $4,615.38             8/9               33
 Sun, Jul 21, 2019                 $4,615.38          $0                                0
 Sun, Aug 4, 2019                      $0.00   $4,615.38             9/6               33
Thu, Aug 15, 2019     $1,336.98
Sun, Aug 18, 2019                  $4,615.38          $0                                0
 Sun, Sep 1, 2019                      $0.00   $4,615.38            9/17               16
Sun, Sep 15, 2019                      $0.00   $4,615.38            9/19                4
Tue, Sep 24, 2019     $7,500.00
Sun, Sep 29, 2019                  $4,615.38          $0                               0
Sun, Oct 13, 2019                  $4,615.38          $0                               0
Tue, Oct 22, 2019                              $1,812.50
Sun, Oct 27, 2019                  $4,615.38          $0                             0
Sun, Nov 10, 2019                  $4,615.38          $0                             0
Sun, Nov 24, 2019                              $4,615.38             1/3            40
 Sun, Dec 8, 2019                              $4,615.38             7/6           211
Sun, Dec 22, 2019                    $461.54   $4,153.85           12/25             3
Sun, Dec 22, 2019                  $3,000.00   $1,165.23             7/6           197
      $133,958.70     $9,699.48   $93,461.54
         Case
          Case2:20-cv-01973-RJC
               2:20-cv-01973-RJC Document
                                  Document8-1
                                           1-3 Filed
                                                Filed01/13/21
                                                      12/18/20 Page
                                                                Page117
                                                                     50 of 93
                                                                           163

                 Accrued
Rate (Annual)    Interest       Total          Total Owed                               0
                                                            0 PAID on 1/2/2019




       33.33%         $69.54     $2,377.23                  0



       33.33%        $139.08     $4,754.46                  0

       33.33%        $139.08     $4,754.46                  0



       33.33%         $67.43     $4,682.82             $0.00
       33.33%         $16.86     $4,632.24             $0.00




                                 $1,812.50



       33.33%        $168.58     $4,783.97                      paid $6596.47 on 1/3
       33.33%        $889.27                        $5,504.65
       33.33%         $11.38            3000                    paid $3000 of balance on 12/25
       33.33%        $209.61                        $1,374.84
                   $1,710.83   $30,797.69           $6,879.49
   Case
    Case2:20-cv-01973-RJC
         2:20-cv-01973-RJC Document
                            Document8-1
                                     1-3 Filed
                                          Filed01/13/21
                                                12/18/20 Page
                                                          Page118
                                                               51 of 93
                                                                     163




$6,596.47
                                Case
                                 Case2:20-cv-01973-RJC
                                      2:20-cv-01973-RJC Document
                                                         Document8-1
                                                                  1-3 Filed
                                                                       Filed01/13/21
                                                                             12/18/20 Page
                                                                                       Page119
                                                                                            52 of 93
                                                                                                  163

                                                                                      Accrued                       Total
Pay Period Close        Principal      Today's Date    Days Late      Rate (Annual)   Interest      Total        Outstanding             $0.00
  Fri, May 11, 2018        $4,615.38            8/31            112          33.33%       $472.03    $5,087.41            $0.00   PAID
  Fri, May 25, 2018        $4,615.38            8/31             98          33.33%       $413.03    $5,028.41            $0.00   PAID
    Fri, Jun 8, 2018       $4,615.38            8/31             84          33.33%       $354.02    $4,969.41            $0.00   PAID
  Fri, Jun 22, 2018        $4,615.38            8/31             70          33.33%       $295.02    $4,910.40            $0.00   PAID
     Fri, Jul 6, 2018      $4,615.38            8/31             56          33.33%       $236.01    $4,851.40            $0.00   PAID
   Fri, Jul 20, 2018       $4,615.38            8/31             42          33.33%       $177.01    $4,792.40            $0.00   PAID
   Fri, Aug 3, 2018        $4,615.38                                         33.33%         $0.00    $4,615.38            $0.00   PAID
  Fri, Aug 17, 2018        $4,615.38                                         33.33%         $0.00    $4,615.38            $0.00   PAID
  Fri, Aug 31, 2018        $4,615.38                                         33.33%         $0.00    $4,615.38            $0.00   PAID
  Fri, Sep 14, 2018        $4,615.38                                         33.33%         $0.00    $4,615.38            $0.00   PAID
  Fri, Sep 28, 2018        $4,615.38           10/31            33           33.33%       $139.08    $4,754.46                0   PAID
  Fri, Oct 12, 2018        $4,615.38            11/1            20           33.33%        $84.29    $4,699.68                0   PAID
  Fri, Oct 26, 2018        $4,615.38            11/1             6           33.33%        $25.29    $4,640.67                0   PAID
   Fri, Nov 9, 2018        $4,615.38                             0           33.33%         $0.00    $4,615.38                0   PAID
  Fri, Nov 23, 2018        $4,615.38                             0           33.33%         $0.00    $4,615.38                0   PAID
   Fri, Dec 7, 2018        $4,615.38                             0           33.33%         $0.00    $4,615.38                0   PAID
 Wed, Dec 12, 2018               375                             0           33.33%         $0.00     $375.00                 0   PAID




                         $74,221.15                                                     $2,195.78   $76,416.93            $0.00

                                                                                                    $12,000.00 1099 pay
                                                                                                    $88,416.93
                                                                                                      -$375.00
                                                                                                    $88,041.93
RJC
JC Document
    Document8-1
             1-3 Filed
                  Filed01/13/21
                        12/18/20 Page
                                  Page120
                                       53 of 93
                                             163




                                      Exhibit E
               Case
                Case2:20-cv-01973-RJC
                     2:20-cv-01973-RJC Document
                                        Document8-1
                                                 1-3 Filed
                                                      Filed01/13/21
                                                            12/18/20 Page
                                                                      Page121
                                                                           54 of 93
                                                                                 163




From:                              Darth Newman <newmandm@gmail.com>
Sent:                              Thursday, March 26, 2020 11:18 AM
To:                                Steve Cohen
Subject:                           Recapping our call



Thanks for chatting.


    •   Withdrawals - you are checking with Adam/Chris and then you and I will talk again.
    •   Emails - you're going to check on the bouncing/out of office message so we can coordinate. I'd really like to
        know what any out of office message will say before it starts going out.
             o Also - can you send me the "Admin" and "Housekeeping" folders?
    •   Client contact - We agreed that I would reach out to at least                              and will tell them the
        firm can no longer pay me but that I enjoyed working with them and can continue to do so - they need to
        choose their lawyers going forward.
             o Would be great if you could let me know what Adam said to them.
    •   Comp - as we discussed yesterday our deal stands such that I am owed expenses, comp, and interest through
        March 25, 2020 and 10/5% of contingency/atty fee awards on existing cases to be paid as the firm collects
        money.
    •   References - I will send potential employers to you and you will express your high degree of satisfaction with my
        work and acumen and great sadness that the firm could not continue to pay me but hope that it will be able to
        call me back in the future. I'm still "with" the firm a la the website and my resume but effectively on furlough
        and everyone is ok with me seeking other employment just sad to see me go.

Please let me know if my recapping does not match your memory of our chats.




                                                            1
Case
 Case2:20-cv-01973-RJC
      2:20-cv-01973-RJC Document
                         Document8-1
                                  1-3 Filed
                                       Filed01/13/21
                                             12/18/20 Page
                                                       Page122
                                                            55 of 93
                                                                  163




                    Exhibit F
             Case
              Case2:20-cv-01973-RJC
                   2:20-cv-01973-RJC Document
                                      Document8-1
                                               1-3 Filed
                                                    Filed01/13/21
                                                          12/18/20 Page
                                                                    Page123
                                                                         56 of 93
                                                                               163




From:                           Steve Cohen <SCohen@pollockcohen.com>
Sent:                           Friday, April 17, 2020 5:58 PM
To:                             Darth Newman
Subject:                        Re: A reimbursement to you?



Please send them an email to contact me. I will sign up to try to contact
them. Am on with India now re my computer


Steve Cohen
60 Broad St., 24th Floor
New York, NY 10004
office: +1.212.337.5361
mobile: +1.917.364.4197
Pollock Cohen LLP


On Fri, Apr 17, 2020 at 5:55 PM Steve Cohen <SCohen@pollockcohen.com> wrote:
 I will find it

 Steve Cohen
 60 Broad St., 24th Floor
 New York, NY 10004
 office: +1.212.337.5361
 mobile: +1.917.364.4197
 Pollock Cohen LLP


 On Fri, Apr 17, 2020 at 5:54 PM Darth Newman <newmandm@gmail.com> wrote:
  Response to first question.

  On Fri, Apr 17, 2020, 5:53 PM Steve Cohen <SCohen@pollockcohen.com> wrote:
   where?


   Steve Cohen
   60 Broad St., 24th Floor
   New York, NY 10004
   office: +1.212.337.5361
   mobile: +1.917.364.4197
                                                       1
          Case
           Case2:20-cv-01973-RJC
                2:20-cv-01973-RJC Document
                                   Document8-1
                                            1-3 Filed
                                                 Filed01/13/21
                                                       12/18/20 Page
                                                                 Page124
                                                                      57 of 93
                                                                            163

Pollock Cohen LLP


On Fri, Apr 17, 2020 at 5:39 PM Darth Newman <newmandm@gmail.com> wrote:
 FYI, you wrote first Fire not Hire.

On Fri, Apr 17, 2020, 10:12 AM Darth Newman <newmandm@gmail.com> wrote:
 Thank you! Kind words.

 On Fri, Apr 17, 2020, 9:52 AM Steve Cohen <SCohen@pollockcohen.com> wrote:




                                                  2
        Case
         Case2:20-cv-01973-RJC
              2:20-cv-01973-RJC Document
                                 Document8-1
                                          1-3 Filed
                                               Filed01/13/21
                                                     12/18/20 Page
                                                               Page125
                                                                    58 of 93
                                                                          163




I got their request and just submitted answers to their 4 short
questions -- attached.

Steve Cohen
60 Broad St., 24th Floor
New York, NY 10004
office: +1.212.337.5361
mobile: +1.917.364.4197
Pollock Cohen LLP


On Fri, Apr 17, 2020 at 12:26 AM Darth Newman <newmandm@gmail.com> wrote:
 Great, thanks. You should have questions or a link or something by email first thing Friday. I'd be curious what
 they ask as they only said it was 4 questions.

 ~~~Darth

 On Thu, Apr 16, 2020 at 4:48 PM Steve Cohen <scohen@pollockcohen.com> wrote:
  Of course.

  Sent from my iPhone

  On Apr 16, 2020, at 4:26 PM, Darth Newman <newmandm@gmail.com> wrote:

          Can I use you as an attorney reference for signing up for Priorilegal?
                                                      3
Case
 Case2:20-cv-01973-RJC
      2:20-cv-01973-RJC Document
                         Document8-1
                                  1-3 Filed
                                       Filed01/13/21
                                             12/18/20 Page
                                                       Page126
                                                            59 of 93
                                                                  163


 You'll have to answer something like 4 questions about my skill as a lawyer.

 ~~~Darth

 On Thu, Apr 16, 2020 at 11:52 AM Darth Newman <newmandm@gmail.com> wrote:
  Thank you.

  On Thu, Apr 16, 2020, 11:51 AM Steve Cohen <SCohen@pollockcohen.com> wrote:
   cyetis@pollockcohen.com


   Steve Cohen
   60 Broad St., 24th Floor
   New York, NY 10004
   office: +1.212.337.5361
   mobile: +1.917.364.4197
   Pollock Cohen LLP


   On Thu, Apr 16, 2020 at 11:43 AM Darth Newman <newmandm@gmail.com> wrote:
    Gotcha. Thank you for clarification re: gusto. Super shitty re: Cathy's dad. What's her email
    address so I can send her a note?

    Let me know on the other stuff when you can.

    ~~~Darth

    On Thu, Apr 16, 2020 at 11:38 AM Steve Cohen <SCohen@pollockcohen.com> wrote:
     Darth,

     As bits of money come in, we're processing payments to
     folks as quickly as we can. I think the reason some are
     called "normal" and some "additional" is that Gusto is
     set up for "normal" on a specific schedule; so anything
     we want to process off-schedule has a different
     designation.

     Candidly, I haven't looked into the insurance question,
     but I will. And I've gotten no traction on sharing
     timesheets. I've asked for the captions of the cases you

                                             4
Case
 Case2:20-cv-01973-RJC
      2:20-cv-01973-RJC Document
                         Document8-1
                                  1-3 Filed
                                       Filed01/13/21
                                             12/18/20 Page
                                                       Page127
                                                            60 of 93
                                                                  163

    worked on, but that too has been delayed a week:
    Cathy's father died the other day. Heart attack.

    Although not much happening on individual cases, feel
    like I'm on a hamster wheel trying to keep lights on. Just
    heard -- only because I bugged a banker I know -- that
    our PPP application which was submitted as soon as
    they accepted applications -- had two errors that needed
    to be corrected. (No one reached out to us.) And it
    was completely unintuitive -- with Adobe -- how to
    amend the government form. Took almost 2 hours. But
    I'm just bitching.

    Hopefully back to you soon on other stuff.

    Hang in there.

    Steve Cohen
    60 Broad St., 24th Floor
    New York, NY 10004
    office: +1.212.337.5361
    mobile: +1.917.364.4197
    Pollock Cohen LLP


    On Thu, Apr 16, 2020 at 11:08 AM Darth Newman <newmandm@gmail.com> wrote:
     I got a paycheck yesterday for "normal" income and then today for "additional earnings"
     but still no expense reimbursements and the December report remains "processing". Can
     you guys send me an updated salary tracker when you release pay so I know what's
     happening?

     Separately - what's the word re: insurance and timesheet?

     Thanks!

     ~~~Darth

     On Thu, Apr 9, 2020 at 11:25 AM Steve Cohen <SCohen@pollockcohen.com> wrote:
      Will follow up.


                                          5
Case
 Case2:20-cv-01973-RJC
      2:20-cv-01973-RJC Document
                         Document8-1
                                  1-3 Filed
                                       Filed01/13/21
                                             12/18/20 Page
                                                       Page128
                                                            61 of 93
                                                                  163

      Steve Cohen
      60 Broad St., 24th Floor
      New York, NY 10004
      office: +1.212.337.5361
      mobile: +1.917.364.4197
      Pollock Cohen LLP


      On Thu, Apr 9, 2020 at 11:24 AM Darth Newman <newmandm@gmail.com> wrote:
       FYI: When I log into expensify I see my Jan, Feb, March reports are now "approved" but
       December is not. I think it takes a bunch of days for payment to actually show up.

       On Wed, Apr 8, 2020 at 9:43 AM Darth Newman <newmandm@gmail.com> wrote:
        Yes it is and I already did. It's part of the March 2020 report that's pending Adam's
        "approval".

        On Wed, Apr 8, 2020 at 9:41 AM Steve Cohen <SCohen@pollockcohen.com> wrote:
         Is this a reimbursement you are owed?

         If so, please send an expense report, and we will pay
         you, then deposit this.
         Thanks

         Steve Cohen
         60 Broad St., 24th Floor
         New York, NY 10004
         office: +1.212.337.5361
         mobile: +1.917.364.4197
         Pollock Cohen LLP




                                           6
Case
 Case2:20-cv-01973-RJC
      2:20-cv-01973-RJC Document
                         Document8-1
                                  1-3 Filed
                                       Filed01/13/21
                                             12/18/20 Page
                                                       Page129
                                                            62 of 93
                                                                  163




                    Exhibit G
              Case
               Case2:20-cv-01973-RJC
                    2:20-cv-01973-RJC Document
                                       Document8-1
                                                1-3 Filed
                                                     Filed01/13/21
                                                           12/18/20 Page
                                                                     Page130
                                                                          63 of 93
                                                                                163




From: Darth M. Newman <darth@dnewmanlaw.com>
Date: Tue, Jun 2, 2020 at 4:20 PM
Subject: Re:       Decision
To: Adam Pollock <Adam@pollockcohen.com>




Darth M. Newman, Esq.
Law Offices of Darth M. Newman LLC
412-436-3443


On Tue, Jun 2, 2020 at 4:09 PM Adam Pollock <Adam@pollockcohen.com> wrote:
 Darth-- Thanks for your note. I totally agree -- this was a nice win and very pleasing to see a well-written, well-
 reasoned decision.

  I'll definitely keep you posted on decisions. Sorry I didn't get this one to you sooner.

  Best,

  Adam Pollock
  Pollock Cohen LLP
  +1.646.290.7251
  60 Broad St., 24th Flr.
  New York, NY 10004


  On Tue, Jun 2, 2020 at 12:12 PM Darth M. Newman <darth@dnewmanlaw.com> wrote:
   I was checking on my withdrawals since I didn't get confirmation emails from NYSCEF and saw the full win
   counterclaim dismissal in      ! A really good decision, too. In fact, the most comprehensive and well-cited opinion I
   think I've seen from NY Supreme at least in any of our cases. Looks like the judge agreed with essentially all of my
   arguments plus added the single instance rule which I do not recall briefing. Someone should move Perry to the
   commercial division.

    If it's not too much trouble, please let me know as the cases I worked get decisions. I'm still interested in seeing how
    the work turns out and what happens for the clients, I'm not on all the dockets, and won't get email after I withdraw
    anyway.

    ~~~Darth


    Darth M. Newman, Esq.
        Case
         Case2:20-cv-01973-RJC
              2:20-cv-01973-RJC Document
                                 Document8-1
                                          1-3 Filed
                                               Filed01/13/21
                                                     12/18/20 Page
                                                               Page131
                                                                    64 of 93
                                                                          163
Law Offices of Darth M. Newman LLC
412-436-3443
              Case
               Case2:20-cv-01973-RJC
                    2:20-cv-01973-RJC Document
                                       Document8-1
                                                1-3 Filed
                                                     Filed01/13/21
                                                           12/18/20 Page
                                                                     Page132
                                                                          65 of 93
                                                                                163




From: Darth M. Newman <darth@dnewmanlaw.com>
Date: Fri, Jun 19, 2020 at 1:10 PM
Subject: Re:
To: Adam Pollock <Adam@pollockcohen.com>
Cc: Steve Cohen <SCohen@pollockcohen.com>


Not a bad decision. At least now the justice seems to have a good sense of the allegations.   smugness is
likely to increase though.


Darth M. Newman, Esq.
Law Offices of Darth M. Newman LLC
412-436-3443


On Fri, Jun 19, 2020 at 9:10 AM Adam Pollock <Adam@pollockcohen.com> wrote:


  Adam Pollock
  Pollock Cohen LLP
  +1.646.290.7251
  60 Broad St., 24th Flr.
  New York, NY 10004


  ---------- Forwarded message ---------




  ---------- Forwarded message ---------
  From:                                  >
  Date: Fri, Jun 19, 2020 at 8:39 AM
  Subject:
  To:
  scohen@pollockcohen.com <scohen@pollockcohen.com>


  CounseL:
  I am a aching the decision and grey sheet for the mo on to dismiss ﬁled under mo on sequence in 007.
   The eﬁled version was stamped signed on June 5, 2020. The signed and dated version should be eﬁled
  this week.
         Case
          Case2:20-cv-01973-RJC
               2:20-cv-01973-RJC Document
                                  Document8-1
                                           1-3 Filed
                                                Filed01/13/21
                                                      12/18/20 Page
                                                                Page133
                                                                     66 of 93
                                                                           163

Thank you.

Julia A. Cort, Court A orney for Hon. Joan A. Madden
Case
 Case2:20-cv-01973-RJC
      2:20-cv-01973-RJC Document
                         Document8-1
                                  1-3 Filed
                                       Filed01/13/21
                                             12/18/20 Page
                                                       Page134
                                                            67 of 93
                                                                  163




                   Exhibit H
             Case
              Case2:20-cv-01973-RJC
                   2:20-cv-01973-RJC Document
                                      Document8-1
                                               1-3 Filed
                                                    Filed01/13/21
                                                          12/18/20 Page
                                                                    Page135
                                                                         68 of 93
                                                                               163




From: Steve Cohen <SCohen@pollockcohen.com>
Date: Wed, Jul 29, 2020 at 6:58 PM
Subject: Re:
To: Darth M. Newman <darth@dnewmanlaw.com>
Cc: Adam Pollock <Adam@pollockcohen.com>



Darth,


Your March 26th email did not conform to my memory of our conversation, which is why I didn’t respond to it
and why your separation discussions shifted to Adam.


When your work was good, it was very good. When it wasn’t, it was the source of great frustration and too
often went unremarked upon. That was probably a management failure on my part.


I have zero interest in -- or intention to -- discuss a bonus with you at this time. Let’s revisit in December.


Stay healthy.

Steve


Steve Cohen
60 Broad St., 24th Floor
New York, NY 10004
office: +1.212.337.5361
mobile: +1.917.364.4197
Pollock Cohen LLP


On Wed, Jul 29, 2020 at 1:30 PM Darth M. Newman <darth@dnewmanlaw.com> wrote:
           Case
            Case2:20-cv-01973-RJC
                 2:20-cv-01973-RJC Document
                                    Document8-1
                                             1-3 Filed
                                                  Filed01/13/21
                                                        12/18/20 Page
                                                                  Page136
                                                                       69 of 93
                                                                             163
Steve,

I am confused and disappointed that you are taking this position now, after we explicitly discussed that I would receive
payment for any contingency recoveries as the firm received money, even after my departure. In fact, I recapped our
several conversations in an email to you on March 26, 2020, and specifically asked that you "let me know if my
recapping does not match your memory of our chats." That was after I told you on the phone I was going to send just
such an email. Neither you nor anyone from the firm responded or otherwise communicated to dispute any portion of
my recollection of our several conversations.

I am equally dismayed that you are referencing "substantial errors" I made during my employment at PC. This is the
first time any such substantial errors are being brought to my attention. In fact, my work product was the subject of
regular internal and external praise. We received accolades from opposing counsel for my efforts including at least one
direct client referral and our assigned      in a state qui tam had rather wonderful things to say about my motion to
dismiss briefing. I know our clients appreciated my advice and approach and each of the partners at various times went
out of their way to praise my on-phone interactions with current and prospective clients - including very recently. As it
relates to the recently terminated case, up until my dismissal, I was the lead person on our team interacting with our
client and formulating our negotiation strategy. And, even after my dismissal, my work product continues to generate
favorable judicial decisions. Plus, PC's private and public post-dismissal statements about me remained positive until I
raised what appears to be the first post-termination revenue-sharing obligation. I could go on.

I too prefer an amicable resolution but, to me, an amicable separation includes honoring our commitments and
contracts. If PC has already determined not to abide by our agreement, I do not understand what you plan to discuss or
revisit in December. Perhaps you can help me understand your intention here?

Darth M. Newman, Esq.
Law Offices of Darth M. Newman LLC
412-436-3443


On Wed, Jul 22, 2020 at 9:07 AM Steve Cohen <SCohen@pollockcohen.com> wrote:
  Dear Darth:

  We disagree: we don’t believe you are entitled to a bonus for any case settled after your
  departure from the firm. Neither our agreement nor the law support your position. Similarly,
  at this time, we are not holding you accountable for the substantial errors you made while
  you were here.

  We disagree with many of the contentions in your email. Among others, your contention that
  bonuses were meant to be paid at the time revenue was received just isn’t right. The last
  time that you and Adam discussed that, you wrote: “if we've discussed before then sorry for
  re-raising a closed issue … ah, you are right, it was originally year end”.

  When we chose to terminate you, we decided to position it as a down-sizing due to Covid-
  19. If you wish to discuss the “for cause” reasons that underlied that decision, we can. In any
  event, no accounting is forthcoming.

  We’d prefer to maintain the separation on as amicable terms as possible. Let’s revisit in
  December.

  Steve


  Steve Cohen
  60 Broad St., 24th Floor
  New York, NY 10004
  office: +1.212.337.5361
         Case
          Case2:20-cv-01973-RJC
               2:20-cv-01973-RJC Document
                                  Document8-1
                                           1-3 Filed
                                                Filed01/13/21
                                                      12/18/20 Page
                                                                Page137
                                                                     70 of 93
                                                                           163
mobile: +1.917.364.4197
Pollock Cohen LLP


On Wed, Jul 15, 2020 at 11:33 PM Darth M. Newman <darth@dnewmanlaw.com> wrote:
 Hello,

  The revenue share was never discretionary nor tied to performance and Steve confirmed its continuing applicability
  after my dismissal. It was paid on an as-the-revenue-was-received basis for the entirety of our time together with, if
  memory serves, the exception of one payment that was forgotten/missed by mistake and then paid as soon as
  there was cash to cover it. In fact, during our pre-employment discussions, the firm explicitly rejected a
  performance or case-by-case revenue sharing scheme in favor of what we actually agreed to, which was to share
  revenues across all contingent matters for which the firm was engaged without regard to originations, time worked,
  or performance either in general or with regard to any particular matter. Your post hoc assessment of my
  performance is just not relevant.

  I clearly accepted a smaller fixed salary in exchange for a non-discretionary share of the "upside" - sharing risk and
  reward. Adam often made statements acknowledging my fixed but deferrable salary was below market/too low and
  we all looked forward to the firm generating sufficient revenues to consistently pay all of the attorneys larger
  monthly amounts. I regularly made similar statements. A large part of my non-traditional compensation package
  was based on trust that the firm would both honor its commitments and be transparent about its revenues. The
  failure to provide notice about the recent case termination and apparent refusal to pay revenue share was, frankly,
  shocking.

  If anything, my conversations with Adam over the past ~2 years led me to believe the firm would pay
  discretionary bonuses on top of and in addition to my agreed fixed salary and contingency recovery revenue
  share when the firm received large contingency recoveries. Indeed, this avowed openness and willingness to let
  the rising tide raise all ships was part of what attracted me to, and incentivized me to continue performing for, the
  firm.

  Please provide the amount of all contingency recoveries the firm has obtained since March 25, 2020, a fixed date
  by which you plan to pay my contingency recovery revenue share and the amount thereof, and confirm that you
  will provide prompt notification of future case terminations together with the amounts of any resulting contingency
  recoveries for all matters that existed on March 25, 2020. I would greatly appreciate receiving this information by
  the 22nd.

  ~~~Darth


  Darth M. Newman, Esq.
  Law Offices of Darth M. Newman LLC
  412-436-3443


  On Sun, Jul 12, 2020 at 10:57 AM Adam Pollock <Adam@pollockcohen.com> wrote:
   We disagree that your performance merits an end-of-the-year bonus, but we can discuss in December.

    Adam Pollock
    Pollock Cohen LLP
    +1.646.290.7251
    60 Broad St., 24th Flr.
    New York, NY 10004


    On Fri, Jul 10, 2020 at 12:45 PM Darth M. Newman <darth@dnewmanlaw.com> wrote:
     Hello,

      I can't conceive of a reason for the dismissal other than settlement, so congrats!

      Not sure why you can't comment but it doesn't really matter. You do not need to disclose the terms of any
      possible settlement or other outcome but we do need to make arrangements for payment of my 10%/5% of
      any resulting firm payment which requires disclosure of the amount of any firm recovery but not any of the
      client facing terms/outcomes.

      ~~~Darth
  Case
   Case2:20-cv-01973-RJC
        2:20-cv-01973-RJC Document
                           Document8-1
                                    1-3 Filed
                                         Filed01/13/21
                                               12/18/20 Page
                                                         Page138
                                                              71 of 93
                                                                    163

Darth M. Newman, Esq.
Law Offices of Darth M. Newman
412-436-3443

On Thu, Jul 9, 2020, 8:45 PM Adam Pollock <Adam@pollockcohen.com> wrote:
 Yes, will send tomorrow or this weekend.

  We cannot comment on the           dismissal.

  Adam Pollock
  Pollock Cohen LLP
  +1.646.290.7251
  60 Broad St., 24th Flr.
  New York, NY 10004


  On Wed, Jul 8, 2020 at 10:03 PM Darth M. Newman <darth@dnewmanlaw.com> wrote:
   Hello,

    Can you shoot me an updated salary calculator spreadsheet when you get a chance?

    ~~~Darth


    Darth M. Newman, Esq.
    Law Offices of Darth M. Newman
    412-436-3443

    On Wed, Jul 1, 2020, 9:31 AM Darth M. Newman <darth@dnewmanlaw.com> wrote:
     Bumping for response.


      Darth M. Newman, Esq.
      Law Offices of Darth M. Newman
      412-436-3443

      On Thu, Jun 25, 2020, 12:13 PM Darth M. Newman <darth@dnewmanlaw.com> wrote:
       Hello,

         I'm noticing (late) that the               was voluntarily dismissed before the   was filed. ...
         what happened? Did they finally agree to settle?


         Darth M. Newman, Esq.
         Law Offices of Darth M. Newman LLC
         412-436-3443
Case
 Case2:20-cv-01973-RJC
      2:20-cv-01973-RJC Document
                         Document8-1
                                  1-3 Filed
                                       Filed01/13/21
                                             12/18/20 Page
                                                       Page139
                                                            72 of 93
                                                                  163
       Case
        Case2:20-cv-01973-RJC
             2:20-cv-01973-RJC Document
                                Document8-1
                                         1-3 Filed
                                              Filed01/13/21
                                                    12/18/20 Page
                                                              Page140
                                                                   73 of 93
                                                                         163




                              CERTIFICATE OF COMPLIANCE



I certify that this filing complies with the provisions of the Public Access Policy of the Unified

Judicial System of Pennsylvania Case Records of the Appellate and Trial Courts that require

filing confidential information and documents differently than non-confidential information and

documents.



                                                                             Submitted By:

                                                                              /s/ Rachel L. McElroy




                                                                                                     26
Case
 Case2:20-cv-01973-RJC
      2:20-cv-01973-RJC Document
                         Document8-1
                                  1-3 Filed
                                       Filed01/13/21
                                             12/18/20 Page
                                                       Page141
                                                            74 of 93
                                                                  163




                 Exhibit B
                Motion for PI:
                  Letter to
                Defendants
      Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                               Document8-1
                                        1-3 Filed
                                             Filed01/13/21
                                                   12/18/20 Page
                                                             Page142
                                                                  75 of 93
                                                                        163




                                      September 30, 2020


Via First-Class Mail and Email

Steve Cohen
Pollock Cohen, LLP
60 Broad Street, 24th Floor
New York, New York 10004
Email: SCohen@PollockCohen.com

Adam Pollock
Pollock Cohen, LLP
60 Broad Street, 24th Floor
New York, New York 10004
Email: Adam@PollockCohen.com

Christopher Leung
Pollock Cohen, LLP
60 Broad Street, 24th Floor
New York, New York 10004
Email: CLeung@PollockCohen.com

Re: Darth Newman

To Mr. Cohen, Mr. Pollock, and Mr. Leung,

        Please let this letter serve as a notice of my representation of Darth Newman regarding
the claims identified herein. As you are aware, Mr. Newman worked for Pollock Cohen, LLP
(hereinafter “The Firm”) as Special Counsel from April 29, 2018 until March 25, 2020. On April
29, 2018, The Firm and Mr. Newman agreed, in writing, that The Firm would pay Newman a
percentage of all contingency recoveries brought in by The Firm (hereinafter “Employment
Compensation Contract”). However, on July 29, 2020, The Firm, Mr. Cohen, Mr. Pollock, and
Mr. Leung breached The Employment Compensation Contract when they refused to pay Mr.
Newman monies owed from the                        settlement and also refused to pay any monies
related to other or future contingency recoveries. In light of the Employment Compensation
Contract breach, Mr. Newman has common law and statutory claims including claims under the
Pennsylvania Wage Payment and Collection Law 43 Pa. Stat. Ann. § 260.1, et seq. hereinafter
“WPCL”) against The Firm and against Mr. Cohen, Mr. Pollock, and Mr. Leung individually.


                          461 Cochran Rd. #107, Pittsburgh, PA 15228
                          412-620-8735 І www.mcelroylawfirm.com
                                                                                              1
           Case
            Case2:20-cv-01973-RJC
                 2:20-cv-01973-RJC Document
                                    Document8-1
                                             1-3 Filed
                                                  Filed01/13/21
                                                        12/18/20 Page
                                                                  Page143
                                                                       76 of 93
                                                                             163




       Below is a summary of the facts, law and arguments, that will be presented to the court if
this matter cannot be cordially resolved. As you will see, my client has a very strong case under
Pennsylvania law, and would be very likely to prevail. Although my client is prepared to litigate
this matter, Mr. Newman would prefer an amicable resolution.

                                            I.   FACTS

      In April 2018, Mssrs. Newman, Pollock, and Cohen discussed and negotiated Mr.
Newman’s compensation scheme. On April 29, 2018, the parties agreed to the following
Employment Compensation Contract terms:

                 “1. We would set compensation at $10,000/month as W2 income. To the extent
                 that we don’t have the cash flow to make the full $10k, we will pay simple
                 interest at 33.33% / year on outstanding comp owed. While Steve and I wouldn’t
                 make a personal guarantee on the back comp/interest owed, Pollock Cohen LLP
                 would continue to be obligated for what’s owed as long as our firm or its
                 successors exist. In other words, your backpay and interest immediately “vest”
                 and are owed even if you leave. I recognize that you would be incurring some risk
                 here...”

                 “3. In addition to the above: We will pay you an annual bonus of 10% of all
                 “contingency recoveries” (as defined below) up to the first $2 million per year…
                 Contingency recoveries includes both fee awards and our part of contingency
                 wins/settlements/awards. Bonus is calculated before deductions for
                 overheads/comp and non-case specific expenses.”

       Under the Employment Compensation Contract, the “annual bonus” on all contingency
recoveries was not discretionary. It was not tied to performance or based on origination, and the
Firm did not have the discretion to pay it in some cases and not others. As such, it is more
accurately described as a revenue share (hereinafter “Revenue Share”). Mr. Newman accepted
employment with The Firm based largely on the Revenue Share compensation. The Firm
represented to Mr. Newman that it intended to primarily take whistleblower ​qui tam cases and
generally eschew straight hourly billing work in favor of contingency and alternative fee matters
that might result in significant recoveries for The Firm. However, these cases can take years to
resolve and often require significant upfront work. Throughout his employment, The Firm paid
Mr. Newman his Revenue Share on a rolling basis, as The Firm collected contingency
recoveries.1
1
    ​The
     lone exception was a $1,812.50 Revenue Share payment that was mistakenly unpaid and
then made up when The Firm next had sufficient revenue.

                            461 Cochran Rd. #107, Pittsburgh, PA 15228
                            412-620-8735 ​І​ www.mcelroylawfirm.com
                                                                                                2
      Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                               Document8-1
                                        1-3 Filed
                                             Filed01/13/21
                                                   12/18/20 Page
                                                             Page144
                                                                  77 of 93
                                                                        163




       The Firm needed Mr. Newman’s expertise in complex commercial litigation cases and he
quickly became an important contributor to The Firm’s qui tam work as well. Neither Mr.
Pollock nor Mr. Cohen had commercial litigation experience, yet those cases formed a key part
of The Firm’s planned bridge to profitability until the more lucrative contingency cases were
resolved. The Firm could not offer Mr. Newman a “market value” salary because The Firm
generated insufficient revenue to fund lawyer compensation and expenses. Instead, The Firm
offered Mr. Newman the Revenue Share and the same salary draw as the two partners, Mr.
Cohen and Mr. Pollock. However, due to financial difficulties, The Firm often paid Mr.
Newman’s salary several months late and rarely paid the partners any draw. Mr. Newman
worked many months only to be paid more than 60 days after wages were due. The promised
Revenue Share on high value whistleblower and other contingent ​cases was supposed to make up
for the deficiencies and irregularity of the salary. At the time of Mr. Newman’s involuntary
departure, The Firm had not yet solved its cash flow problems and owed Mr. Newman tens of
thousands of dollars in back pay.

       On March 25, 2020, The Firm terminated Mr. Newman’s employment, allegedly due to
COVID-19 related financial difficulties. Upon termination, Mr. Newman and Mr. Cohen
discussed The Firm’s Revenue Share and other financial obligations to Mr. Newman. Mr.
Newman summarized this conversation in an email dated March 26, 2020 stating: “Comp - as we
discussed yesterday our deal stands such that I am owed expenses, comp, and interest through
March 25, 2020 and 10/5% of contingency/attorney fee awards on existing cases to be paid as
the firm collects money.” Despite numerous conversations between the parties throughout
March, April, June, and July 2020, no one at The Firm disputed this email until after Mr.
Newman asked that his Revenue Share be paid out in connection with the resolution of the
        Case.

        In March 2020, Mr. Newman spent significant time working with the client and
negotiating a settlement agreement for the        Case. The           Case was positioned to be
The Firm's largest contingency fee recovery to date. In May 2020, The Firm voluntarily
dismissed the          Case right before a motion to dismiss was due, indicating that the case
settled. Mr. Pollock had agreed to keep Mr. Newman informed of case developments, decisions,
and resolutions and did send Mr. Newman updates for different cases on June 15, 2020 and June
19, 2020. But no one at The Firm updated Mr. Newman about the             Case. At the time that
the          Case was resolved, The Firm still owed Mr. Newman thousands of dollars in back
wage payments which it had been irregularly paying since his termination. The Firm began
making larger and more regular payments of back wages after it resolved the         Case.




                          461 Cochran Rd. #107, Pittsburgh, PA 15228
                          412-620-8735 І www.mcelroylawfirm.com
                                                                                              3
      Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                               Document8-1
                                        1-3 Filed
                                             Filed01/13/21
                                                   12/18/20 Page
                                                             Page145
                                                                  78 of 93
                                                                        163




       Mr. Newman found out about the              Case dismissal on or about June 25, 2020.
Between June 25, 2020 and July 29, 2020, Mr. Newman exchanged several emails with Mr.
Pollock and Mr. Cohen about the Avalign case and the Revenue Share as follows:

          a. On or about June 25, 2020, Mr. Newman emailed Mr.Pollock and Mr. Cohen
             about the       Case to ask if it had in fact settled.

          b. On or about July 1, 2020, Mr. Newman emailed Mr. Pollock and Mr. Cohen again
             seeking a response and was again ignored. Despite sending Mr. Newman other
             emails during this period of time, Mr. Pollock and Mr. Cohen ignored his
             inquiries about the        Case.

          c. On or about July 8, 2020, Mr. Newman emailed Mr. Pollock and Mr. Cohen a
             third time using the same email chain seeking an updated record of back
             payments.

          d. Finally, two weeks after the original email and more than a month after the case
             actually resolved, on or about July 9, 2020, The Firm responded to Mr. Newman’s
             repeated requests stating “We cannot comment on the [          Case] dismissal.”

          e. On or about July 10, 2020, Mr. Newman responded to the July 9, 2020 Email
             asking The Firm to make arrangements to pay him the Revenue Share owed to
             him under the Employment Contract.

          f. On or about July 12, 2020, Mr. Pollock emailed Mr. Newman stating “We
             disagree that your performance merits an end-of-the-year bonus, but we can
             discuss in December.”

          g. On or about July 15, 2020, Mr. Newman asked The Firm to provide to him the
             amount of all contingency recoveries The Firm had obtained since March 25,
             2020. Mr. Newman also asked that The Firm provide prompt notification to him
             of future case terminations together with the amounts of any resulting
             contingency recoveries for all matters that existed on March 25, 2020.

          h. On or about July 22, 2020, Mr. Cohen responded “We disagree: we don’t believe
             you are entitled to a bonus for any case settled after your departure from the
             firm.” Mr. Cohen also refused to provide any information about current or future
             case resolutions.

          i. Later, on or about July 29, 2020, Mr. Cohen stated in an email to Mr. Newman
             about the Bonus “I have zero interest in - or intention to - discuss a bonus with


                         461 Cochran Rd. #107, Pittsburgh, PA 15228
                         412-620-8735 І www.mcelroylawfirm.com
                                                                                            4
      Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                               Document8-1
                                        1-3 Filed
                                             Filed01/13/21
                                                   12/18/20 Page
                                                             Page146
                                                                  79 of 93
                                                                        163




              you at this time.”

        Both Mr. Pollock and Mr. Cohen denied owing Mr. Newman any money under the
Revenue Share and refused to pay Mr. Newman any money owed on the               Case or any
other contingency recoveries on matters held by the firm as of March 25, 2020. As such, The
Firm, Mr. Pollock, Mr. Cohen and Mr. Leung are in breach of the Employment Compensation
Contract and have violated the WPCL.


                               II.    LAW & ARGUMENT


        The WPCL, as stated by the Pennsylvania Supreme Court, “provides employees a
statutory remedy to recover wages and other benefits that are contractually due to them.”
Oberneder v. Link Computer Corp., 696 A.2d 148, 150 (Pa.1997); see also Thomas Jefferson
Univ. v. Wapner, 903 A.2d 565, 574 (Pa.Super.2006); Hartman v. Baker, 766 A.2d 347, 352
(Pa.Super.2000). To “present a wage-payment claim the employee must aver a contractual
entitlement ‘to compensation from wages’ and a failure to pay that compensation.” Braun v.
Walmart Stores, Inc., 24 A.3d 875, 954 (Pa.Super.2011) (quoting Sullivan v. Chartwell Inv.
Partners, LP, 873 A.2d 710, 716 (Pa.Super.2005)). An employee has to establish at a minimum
an implied oral contract between the employee and employer. Braun at 954 (citing De Asencio v.
Tyson Foods, Inc., 343 F.3d 301, 309 (3rdCir. 2003)).

       The WPCL defines “wages” as the following:

              “Wages.” Includes all earnings of an employee, regardless
              of whether determined on time, task, piece, commission or
              other method of calculation. The term “wages” also
              includes fringe benefits or wage supplements whether
              payable by the employer from his funds or from amounts
              withheld from the employees' pay by the employer.

       43 Pa. Stat. Ann § 260.2a (West) [emphasis added]

       “For example, bonuses, commissions, and stock options are ‘wages.” Braun at 961-962
Thus, if an employee demonstrates that any “amount to be paid pursuant to an agreement
‘remain[s] unpaid,’ then that employee may be entitled to liquidated damages." Id​. The Braun
court spent some time discussing alternative wages as outlined in Hartman v. Baker, 766 A.2d
347, 353 (Pa.Super.2000). In Hartman the Superior Court of Pennsylvania found an equity stake
in a company to be wages. Id. ​The employee plaintiff agreed, in exchange for a reduction in pay,


                          461 Cochran Rd. #107, Pittsburgh, PA 15228
                          412-620-8735 І www.mcelroylawfirm.com
                                                                                               5
      Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                               Document8-1
                                        1-3 Filed
                                             Filed01/13/21
                                                   12/18/20 Page
                                                             Page147
                                                                  80 of 93
                                                                        163




                                                       ​ hen the employee wanted to exercise his
to take an equity stake in the defendant company. ​Id. W
equity stake the employer refused. ​Id. ​The employee then brought an action under the WPCL.
The Hartman court concluded that the “equity interest at issue also qualified as wages.” ​Braun at
954. As “the equity interest was a payment offered to the employee in exchange for a reduction
in pay.” ​Id. ​Further, the employer did not offer the equity interest for reasons unrelated to the
employee’s employment.” ​Braun ​at 954-955.

         In the instant case, The Firm and Mr. Newman negotiated and agreed to an Employment
Compensation Contract whereby Mr. Newman assumed significant financial risk by agreeing to
be paid a below market salary and to have that salary deferred indefinitely as necessitated by The
Firm’s financial distress. In return, The Firm promised Mr. Newman a potential financial reward
in the form of a percentage of all contingency recoveries. The Firm also benefited in that The
Firm received Mr. Newman’s specialized knowledge and experience on complex commercial
litigation cases at a significantly discounted salary rate. Throughout Mr. Newman’s employment,
The Firm repeatedly relied upon and used Mr. Newman’s willingness to temporarily forgo ​all
compensation payments. Once the parties memorialized their “meeting of the minds” in the April
29, 2020 email, they proceeded to operate under the terms of the agreement by which The Firm
provided Mr. Newman payment on all contingency recoveries on a rolling basis regardless of
Mr. Newman’s personal work on the case or client originations. As noted in the case law above,
the WPCL applies to a variety of non-traditional payment structures and applies here.

        The WPCL is not limited by an employee’s termination. As noted in ​Braun: “[w]​hile an
employer may permissibly discharge an at-will employee at any time with or without cause, the
doctrine does not relieve an employer of its contractual obligation to provide the compensation
promised in return for an employee's services." ​Braun at 942. Additionally the Third Circuit
stated in ​Riseman v. Advanta Corp.​, 39 F. App'x 761, 765 (3rdCir. 2002), “[t]he mere fact that
certain compensation is not payable until a future date is not necessarily fatal to a WPCL claim
so long as the employee is deemed to have ‘earned’ it during his employment.” ​As such The
Firm is obligated to continue to pay Mr. Newman’s Revenue Share even though his employment
ended, contrary to Mr. Cohen’s assertion in his July 22, 2020 email. Any contrary
“interpretation” of the Employee Compensation Contract simply does not make sense and
conflicts with the pain language of the agreement which states “​Pollock Cohen LLP would
continue to be obligated for what’s owed as long as our firm or its successors exist.” ​The plain
language makes sense as whistleblower ​qui tam cases require significant up front work and can
take ​years​ to resolve.

       Pennsylvania Courts do not look favorably upon contract interpretations that benefit only
the employer. In ​Hazell v. Servomation Corp.​, 440 A.2d 559, 561 (Pa.Super.1982) the court
found:



                           461 Cochran Rd. #107, Pittsburgh, PA 15228
                           412-620-8735 ​І​ www.mcelroylawfirm.com
                                                                                                 6
      Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                               Document8-1
                                        1-3 Filed
                                             Filed01/13/21
                                                   12/18/20 Page
                                                             Page148
                                                                  81 of 93
                                                                        163




              However, if we assume, arguendo, that the language of the
              contract is ambiguous and susceptible of two constructions,
              “one of which makes it fair, customary and such as prudent
              men would naturally execute, while the other makes it
              inequitable, unusual or such as reasonable men would not
              likely enter into, the interpretation which makes a rational
              and probable agreement must be preferred.” ​Consolidated
              Tile and Slate Company v. Fox​, 410 Pa. 336, 339, 189 A.2d
              228, 229-230 (1963) quoting ​Wilkes-Barre Township
              School District v. Corgan​, 403 Pa. 383, 386, 170 A.2d 97,
              98-99 (1961); ​Heidt v. Aughenbaugh Coal Company​, 406
              Pa. 188, 192, 176 A.2d 400, 401-402 (1962); ​Pritchard v.
              Wick​, supra at 603, 178 A.2d at 728. This is particularly
              true where, as here, the unusual and inequitable
              interpretation is urged by an employer who prepared an
              agreement, which it then required employees to sign.
              Marcin v. Darling Valve and Manufacturing Company​, 259
              F.Supp. 720, 724 (W.D.Pa.1966); ​Unit Vending Company
              v. Lacas​, 410 Pa. 614, 617, 190 A.2d 298, 300 (1936);
              Betterman v. American Stores Company​, 367 Pa. 193, 203,
              80 A.2d 66, 73, cert. denied, 342 U.S. 827, 72 S.Ct. 49, 96
              L.Ed. 625 (1951); ​West v. MacMillan​, 301 Pa. 344, 349,
              152 A. 104, 105 (1930).

        Even disregarding the plain language of the contract, if Mr. Cohen’s July 22, 2020
interpretation were accurate, The Firm would have the benefit of Mr. Newman’s work at a
significantly discounted rate and also the discretion to deny him the benefit of his bargain just
before a large contingency recovery. This is of course exactly what The Firm has attempted to do
and such action is unlawful under Pennsylvania law.

       Please note under the WPCL, Mr. Cohen, Mr. Pollock and Mr. Leung are liable for
damages as individual decision makers. 43 Pa. Stat. Ann. § 260.260.2a - 260.3 (West) In
addition, the WPCL provides for the mandatory payment of attorney fees and costs to prevailing
employees. ​Oberneder ​ at 151. And under the WPCL, liquidated damages are due:

              Where wages remain unpaid for thirty days beyond the
              regularly scheduled payday, or, in the case where no
              regularly scheduled payday is applicable, for sixty days
              beyond the filing by the employe of a proper claim or for
              sixty days beyond the date of the agreement, award or other


                          461 Cochran Rd. #107, Pittsburgh, PA 15228
                          412-620-8735 ​І​ www.mcelroylawfirm.com
                                                                                               7
      Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                               Document8-1
                                        1-3 Filed
                                             Filed01/13/21
                                                   12/18/20 Page
                                                             Page149
                                                                  82 of 93
                                                                        163




               act making wages payable, ... and no good faith contest or
               dispute of any wage claim including the good faith
               assertion of a right of set-off or counter-claim exists
               accounting for such non-payment, the employee shall be
               entitled to claim, in addition, as liquidated damages an
               amount equal to twenty-five percent (25%) of the total
               amount of wages due, or five hundred dollars ($500),
               whichever is greater.

       43 Pa. Stat. Ann. § 260.10 (West)

        Mr. Newman requested payment on July 9, 2020. Thus the Revenue Share compensation
became sixty days overdue as of September 8, 2020. In order to avoid liquidated damages,
employers carry the burden of proving by clear and convincing evidence that they acted as a
result of a good faith but incorrect legal conclusion. Bruan at 970. It is unlikely The Firm, Mr.
Cohen, Mr. Pollock or Mr. Leung will be able to meet this high standard. I​ nstead, The Firm, Mr.
Cohen, Mr. Pollock and Mr. Leung took efforts to hide the                Case resolution from Mr.
Newman while continuing to provide updates on matters that did not result in contingency
recoveries. They adjusted the manner in which Mr. Newman’s back wages were being paid so as
to obscure the then-recent resolution of the             Case. Then, once Mr. Newman finally
learned that the          Case had been resolved, Mr. Cohen and Mr. Pollock tried to simply
ignore him and ultimately refused even to confirm the status of the case. And finally, when they
did answer Mr. Newman, they presented conflicting justifications for their actions which are
inconsistent with the Employment Compensation Contract and the facts. The Firm, Mr. Cohen,
Mr. Pollock, and Mr. Leung knew that they owed Mr. Newman money under the Employment
Compensation Contract and not only deliberately and wrongfully withheld payments but
attempted to hide the event which triggered their obligation to pay. These actions were not taken
in good faith much less in reliance on “an incorrect legal conclusion in good faith that was based
upon supportive authority and a thorough examination of the parties' course of conduct.” Bruan
at 970.

                                      III.   RESOLUTION

         My client is still willing to resolve this matter amicably and swiftly, without resorting to
litigation. Accordingly, he demands:

           ● 10% of the contingency recovery from the                    Case to be escrowed
             immediately pending final and full resolution of this dispute;




                            461 Cochran Rd. #107, Pittsburgh, PA 15228
                            412-620-8735 І www.mcelroylawfirm.com
                                                                                                   8
      Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                               Document8-1
                                        1-3 Filed
                                             Filed01/13/21
                                                   12/18/20 Page
                                                             Page150
                                                                  83 of 93
                                                                        163




           ● Acknowledgement of the Employment Contract by The Firm stating it will pay
             the proper Revenue Share compensation to Mr. Newman on all contingency
             matters The Firm held as of March 25, 2020;

           ● That The Firm report to him, within five (5) days, the resolution, or partial
             resolution of any matters for which The Firm may be entitled to a contingency
             recovery and which The Firm held as of March 25, 2020;

           ● That The Firm report to him, within five (5) days, the collection of any partial or
             full contingency recovery on all matters which The Firm held as of March 25,
             2020;

           ● Payment of the           Case Revenue Share and all other Revenue Share
             Compensation within 5 days of IOLTA clearance; and

           ● Costs and Attorney’s fees.

         If we are unable to resolve this matter within the next 14 days, by October 14, 2020, we
will file a complaint and vigorously prosecute the aforementioned claims. And, if we are forced
to do so, we will also seek liquidated damages equal to an additional 25% of all monies owed
and pre- and post-judgment interest.

                                 IV.    LITIGATION HOLD

       In addition, this letter serves as written notification for The Firm to place a "litigation
hold" on any documents, including paper documents, electronic documents, and electronic
communications such as text messages, emails, and voice messages, pertaining to Mr. Newman’s
employment with The Firm.

       The Firm should immediately implement the following preservation measures:

           1. Stop the automatic deletion of emails and other electronic data.

           2. Hold in abeyance any existing document retention and/or destruction policies or
              practices, or any other actions that would result in the deletion of any material.

           3. Stop the recycling or reuse of computer backup tapes.

           4. Secure and preserve all recorded telephone conversations and email
              correspondence of the decision-makers responsible for withholding payment
              under the Employment Compensation Agreement.


                           461 Cochran Rd. #107, Pittsburgh, PA 15228
                           412-620-8735 І www.mcelroylawfirm.com
                                                                                                9
      Case
       Case2:20-cv-01973-RJC
            2:20-cv-01973-RJC Document
                               Document8-1
                                        1-3 Filed
                                             Filed01/13/21
                                                   12/18/20 Page
                                                             Page151
                                                                  84 of 93
                                                                        163




           5. Maintain all electronic data in reasonably accessible form.

           6. Secure and preserve all computer or electronic hardware, including hard drives,
              laptops, PDAs, smartphones, and other similar equipment and devices, wherever
              located.


       Specifically, all of The Firm’s representatives and employees must preserve all relevant
databases, logs of activity (both in paper and electronic formats), surveillance or any other videos
or photographs, electronic mail, word processing and accounting files (including prior drafts,
“deleted” files, and file fragments), information from calendar or scheduling programs, and
metadata within the possession, custody, or control of The Firm or its agents, employees, or
representatives. See ​Zubulake v. UBS Warburg, LLC​, 220 F.R.D. ​212, 217–18​ (S.D.N.Y. 2003).

        The obligation to preserve potentially relevant material includes information retained in
network servers, hard drives, backup tapes, audio and/or visual data retention devices, offsite
storage facilities, or other media retention devices, clouds, or hard copy in any location. If The
Firm stores any of this information online or through a cloud service, they must preserve it or
create a true and correct copy of each electronic data file. Additionally, The Firm must document
the steps it has taken to assure that it will preserve the above copy and make it accessible for
purposes of litigation.

                                       V. CONCLUSION

        Kindly direct all further communications to me and I look forward to discussing this
matter further with you.

                                                             Regards,




                                                             Rachel L. McElroy, Esq.


       cc: Darth Newman, Esq.




                           461 Cochran Rd. #107, Pittsburgh, PA 15228
                           412-620-8735 ​І​ www.mcelroylawfirm.com
                                                                                                 10
Case
 Case2:20-cv-01973-RJC
      2:20-cv-01973-RJC Document
                         Document8-1
                                  1-3 Filed
                                       Filed01/13/21
                                             12/18/20 Page
                                                       Page152
                                                            85 of 93
                                                                  163




               Exhibit C
            Motion for PI:
           Second Letter
           to Defendants
            (Confidential
             settlement
             discussions
              redacted.)
              Case
               Case2:20-cv-01973-RJC
                    2:20-cv-01973-RJC Document
                                       Document8-1
                                                1-3 Filed
                                                     Filed01/13/21
                                                           12/18/20 Page
                                                                     Page153
                                                                          86 of 93
                                                                                163


                                                                      Rachel McElroy <rachel@mcelroylawfirm.com>



RE: Darth Newman
Rachel McElroy <rachel@mcelroylawfirm.com>                                                 Mon, Nov 9, 2020 at 3:23 PM
To: "Rodriguez, Joanna M. (Pittsburgh)" <Joanna.Rodriguez@jacksonlewis.com>, "Presley, Marla N. (Pittsburgh)"
<Marla.Presley@jacksonlewis.com>, "Dawson, Sean P. (Pittsburgh)" <Sean.Dawson@jacksonlewis.com>
Bcc: Darth Newman <darth@dnewmanlaw.com>

   Hi Joanna,

   It was nice speaking with you this morning.
               Case
                Case2:20-cv-01973-RJC
                     2:20-cv-01973-RJC Document
                                        Document8-1
                                                 1-3 Filed
                                                      Filed01/13/21
                                                            12/18/20 Page
                                                                      Page154
                                                                           87 of 93
                                                                                 163




Additionally, please confirm that your clients have escrowed all disputed fees as we have repeatedly
requested. Not only to show a willingness to resolve the dispute but also because the rules of professional
conduct, in both PA and NY, require disputed fees to be placed in escrow.




I look forward to hearing from you soon.

Regards,

Rachel


McElroy Law Firm
461 Cochran Rd. #107
Pittsburgh, PA 15228
rachel@mcelroylawfirm.com
412-620-8735


CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended
recipient. If you are not the intended recipient, please do not read, distribute or take action in reliance upon this message. If you
Case
 Case2:20-cv-01973-RJC
      2:20-cv-01973-RJC Document
                         Document8-1
                                  1-3 Filed
                                       Filed01/13/21
                                             12/18/20 Page
                                                       Page155
                                                            88 of 93
                                                                  163




              Exhibit D
             Motion for PI:
             Defendants
             Job Posting
                Case
                 Case2:20-cv-01973-RJC
                      2:20-cv-01973-RJC Document
                                         Document8-1
                                                  1-3 Filed
                                                       Filed01/13/21
                                                             12/18/20 Page
                                                                       Page156
                                                                            89 of 93
                                                                                  163
                                                                                                                       3               1                   Try Premium Free
         Search
                                                                                                                                                             for 1 Month



                                                                                                                                           Set alert for similar jobs



                                                                                                                                           Get ahead with Premium Caree
Associate Attorney
Pollock | Cohen LLP New York, NY 2 weeks ago 28 applicants
                                                                                                                                                 Contact recruiters directly

      Easy Apply            Save
                                                                                                                                                 See who’s viewing your profile



                                                                                                                                                 Stand out as a featured applica
                                                                                    Contact the job poster
About the job
                                                                                                   Adam Pollock 2nd                              Try Free for 1 Month
More Legal Superstars Wanted
                                                                                                   Pollock Cohen LLP

Our fast-growing, plaintiff and impact-focused litigation boutique seeks a top
attorney who is looking for something different, and who wants to make a                           Send InMail
difference. We are looking for someone with at least three years of litigation                                                         Looking for talent?          Post a job
experience who can run their own cases, as part of our team-oriented
approach.                                                                           Job Details

Pollock Cohen LLP focuses on representing plaintiffs and protecting the             Seniority Level
public interest through impact and qui tam (false claims act) litigation. We        Entry level
also handle a broad range of complex commercial litigation, maintain an             Industry
active pro bono practice representing aggrieved individuals, and are growing
                                                                                    Law Practice
our appellate and class action practices.
                                                                                    Employment Type
We launched our firm as two lawyers in February 2018. We are now six                Full-time
attorneys and growing. We have a “start-up” feel, with the flexibility and drive
to grow our firm, do good, and achieve success during these turbulent times.        Job Functions
We’re seeking an attorney who can contribute to all of our practice areas –         Legal
qui tam, impact litigation, appellate, class action, and complex commercial
litigation. The successful candidate will bring a “founder’s mentality,” a “get-
it-done” approach, and a willingness to challenge conventional wisdom by
asking, “What if?”

The successful candidate will have:
(1) top-tier credentials and clerkship;
(2) at least three years or so of experience;
(3) a real interest in complex and impactful litigation;
(4) near-obsessive attention to detail (really high standards for getting it
right);
(5) a results-oriented focus (the ability to think creatively and figure out what
needs to get done, and the initiative to move cases aggressively); and
(6) a powerful desire to master the facts (interview witnesses, review
documents, know the trees, and map the forest).

We will continue to deliver great client outcomes by attracting and retaining
a truly talented and diverse team. We encourage individuals with different
backgrounds and experiences to apply.

We encourage you to check out our website (pollockcohen.com) to read
about our work and our team, and really evaluate whether you might be a
good fit.

We would prefer someone in New York or San Francisco, but we can be
zoom-flexible as to alternate working situations.

Email us a resume, a writing sample, and transcript to
Hiring@PollockCohen.com.




                                                         See less


Pay range unavailable                                                                                                      Messaging
Case
 Case2:20-cv-01973-RJC
      2:20-cv-01973-RJC Document
                         Document8-1
                                  1-3 Filed
                                       Filed01/13/21
                                             12/18/20 Page
                                                       Page157
                                                            90 of 93
                                                                  163




            Exhibit E
          Motion for PI:
         Defendants Job
             Posting
                Case
                 Case2:20-cv-01973-RJC
                      2:20-cv-01973-RJC Document
                                         Document8-1
                                                  1-3 Filed
                                                       Filed01/13/21
                                                             12/18/20 Page
                                                                       Page158
                                                                            91 of 93
                                                                                  163
                                                                                                                      3                       1                   Try Premium Free
         Search
                                                                                                                                                                     for 1 Month



                                                                                                                                                  Set alert for similar jobs



                                                                                                                                                  Get ahead with Premium Caree
Associate Attorney
Pollock | Cohen LLP San Francisco Bay Area 3 days ago 10 applicants
                                                                                                                                                        Contact recruiters directly

      Easy Apply            Save
                                                                                                                                                        See who’s viewing your profile



                                                                                                                                                        Stand out as a featured applica
                                                                                    Contact the job poster
About the job
                                                                                                   Steve Cohen 2nd                                      Try Free for 1 Month
More Legal Superstars Wanted
                                                                                                   Partner at Pollock Cohen LLP

Our fast-growing, plaintiff and impact-focused litigation boutique seeks a top
attorney who is looking for something different, and who wants to make a                           Send InMail
difference. We are looking for someone with at least three years of litigation                                                                Looking for talent?          Post a job
experience who can run their own cases, as part of our team-oriented
approach.                                                                           Job Details

Pollock Cohen LLP focuses on representing plaintiffs and protecting the             Seniority Level
public interest through impact and qui tam (false claims act) litigation. We        Entry level
also handle a broad range of complex commercial litigation, maintain an             Industry
active pro bono practice representing aggrieved individuals, and are growing
                                                                                    Law Practice
our appellate and class action practices.
                                                                                    Employment Type
We launched our firm as two lawyers in February 2018. We are now six                Full-time
attorneys and growing. We have a “start-up” feel, with the flexibility and drive
to grow our firm, do good, and achieve success during these turbulent times.        Job Functions
We’re seeking an attorney who can contribute to all of our practice areas –         Legal
qui tam, impact litigation, appellate, class action, and complex commercial
litigation. The successful candidate will bring a “founder’s mentality,” a “get-
it-done” approach, and a willingness to challenge conventional wisdom by
asking, “What if?”

The successful candidate will have:
(1) top-tier credentials and clerkship;
(2) at least three years or so of experience;
(3) a real interest in complex and impactful litigation;
(4) near-obsessive attention to detail (really high standards for getting it
right);
(5) a results-oriented focus (the ability to think creatively and figure out what
needs to get done, and the initiative to move cases aggressively); and
(6) a powerful desire to master the facts (interview witnesses, review
documents, know the trees, and map the forest).

We will continue to deliver great client outcomes by attracting and retaining
a truly talented and diverse team. We encourage individuals with different
backgrounds and experiences to apply.

We encourage you to check out our website (pollockcohen.com) to read
about our work and our team, and really evaluate whether you might be a
good fit.

We would prefer someone in New York or San Francisco, but we can be
zoom-flexible as to alternate working situations.

Email us a resume, a writing sample, and transcript to
Hiring@PollockCohen.com.




                                                         See less


Pay range unavailable
Salary information is not available at the moment.                                                                                Messaging
     Case
      Case2:20-cv-01973-RJC
           2:20-cv-01973-RJC Document
                              Document8-1
                                       1-3 Filed
                                            Filed01/13/21
                                                  12/18/20 Page
                                                            Page159
                                                                 92 of 93
                                                                       163




                             CERTIFICATE OF SERVICE

 The undersigned hereby certifies that a true and correct copy of the foregoing MOTION FOR
PRELIMINARY INJUNCTION was served via email this 17th of December 2020, on the following:

                                Marla N. Presley, Esquire
                                  Jackson Lewis, P.C.
                                     Liberty Center
                           1001 Liberty Avenue, Suite 1000
                                 Pittsburgh, PA 15222
                                 Phone: 412-338-5148
                         Email: marla.presley@jacksonlewis.com


                                          /s/ Rachel McElroy
                                          Rachel McElroy, Esq.




                                            7
     Case
      Case2:20-cv-01973-RJC
           2:20-cv-01973-RJC Document
                              Document8-1
                                       1-3 Filed
                                            Filed01/13/21
                                                  12/18/20 Page
                                                            Page160
                                                                 93 of 93
                                                                       163




                               CERTIFICATE OF COMPLIANCE

       I certify that this filing complies with the provisions of the Public Access Policy of the Unified

Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing

confidential information and documents differently than non-confidential information and documents.


                                                 /s/ Rachel McElroy
                                                 Rachel McElroy, Esq.




                                                   8
    Case
      Case
         2:20-cv-01973-RJC
            2:20-cv-01973-RJCDocument
                               Document
                                      8-11-4Filed
                                               Filed
                                                  01/13/21
                                                     12/18/20Page
                                                               Page
                                                                  161
                                                                    1 of 3
                                                                         163




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                         CIVIL DIVISION

DARTH NEWMAN,                           CIVIL DIVISION

                 Plaintiff,             Case No. GD-20-012030

     v.

POLLOCK COHEN, LLP,                     JURY TRIAL DEMANDED
STEVE COHEN,
CHRISTOPHER K. LEUNG, and
ADAM POLLOCK,
                                        NOTICE OF FILING OF NOTICE OF
                 Defendants.            REMOVAL



                                        Filed on behalf of: Defendants



                                        Counsel of record for this party:

                                        Marla N. Presley, Esquire
                                        PA ID No. 91020
                                        Marla.Presley@jacksonlewis.com
                                        Jackson Lewis, PC
                                        1001 Liberty Avenue
                                        Suite 1000
                                        Pittsburgh, PA 15222
                                        T.: (412) 338-5148
                                        F.: (412) 232-3441
      Case
        Case
           2:20-cv-01973-RJC
              2:20-cv-01973-RJCDocument
                                 Document
                                        8-11-4Filed
                                                 Filed
                                                    01/13/21
                                                       12/18/20Page
                                                                 Page
                                                                    162
                                                                      2 of 3
                                                                           163




 IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                          CIVIL DIVISION

DARTH NEWMAN,                                 )
                                              )     Case No. GD-20-012030
                     Plaintiff,               )
                                              )
       v.                                     )
                                              )
POLLOCK COHEN, LLP,                           )
STEVE COHEN,                                  )
CHRISTOPHER K. LEUNG, and                     )
ADAM POLLOCK,                                 )
                                              )
                     Defendants.              )

                    NOTICE OF FILING OF NOTICE OF REMOVAL

       Defendants Pollock Cohen, LLP, Steve Cohen, Christopher K. Leung, and Adam

Pollock, by and through their undersigned counsel, hereby give notice that they have removed

Case No. GD-20-012030 to the United States District Court for the Western District of

Pennsylvania. A copy of the Notice of Removal is attached as Exhibit A.


Dated: December 18, 2020                           JACKSON LEWIS P.C.


                                                   /s/ Marla N. Presley
                                                   Marla N. Presley
                                                   PA ID No. 91020
                                                   Marla.presley@jacksonlewis.com
                                                   Liberty Center, Suite 1000
                                                   1001 Liberty Avenue
                                                   Pittsburgh, PA 15222
                                                   (412) 232-0404
                                                   (412) 232-3441 facsimile

                                                   Counsel for Defendants
        Case
          Case
             2:20-cv-01973-RJC
                2:20-cv-01973-RJCDocument
                                   Document
                                          8-11-4Filed
                                                   Filed
                                                      01/13/21
                                                         12/18/20Page
                                                                   Page
                                                                      163
                                                                        3 of 3
                                                                             163




 IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                          CIVIL DIVISION

DARTH NEWMAN,                                    )
                                                 )      Case No. GD-20-012030
                       Plaintiff,                )
                                                 )
         v.                                      )
                                                 )
POLLOCK COHEN, LLP,                              )
STEVE COHEN,                                     )
CHRISTOPHER K. LEUNG, and                        )
ADAM POLLOCK,                                    )
                                                 )
                       Defendants.               )

                                    CERTIFICATE OF SERVICE

         I hereby certify that on this 18th day of December, 2020, I served the foregoing Notice of

Filing of Notice of Removal upon Plaintiff’s counsel, via electronic mail, addressed as follows:

                                       Rachel L. McElroy, Esq.
                                       McElroy Law Firm LLC
                                        461 Cochran Rd. #107
                                         Pittsburgh, PA 15228
                                     rachel@mcelroylawfirm.com
                                             412-620-8735




Dated: December 18, 2020                             Marla Presley, Esquire




4839-1556-4226, v. 1
